Resumption of the session
I hereby declare resumed the session of the European Parliament which was adjourned on 17 January 1997.
Mr President, with the best will in the world I have to say it is intolerable that when we need to be here by 3 o'clock people have the nerve to block off all the lifts just because a delegation is about to arrive. If these delegations want to come up, Mr President, they should be punctual just as we have to be. It is not right that we should have to trudge up on foot or argue the toss with officials of Parliament who refuse us access to the lifts. That really is not good enough. Will you please do something about it?
Mr President, I should like to point out that the College of Quaestors clearly instructs that on the days of sittings visitors are not allowed to use those corridors and lifts. Would you use your authority to ensure that decision of the college is implemented?
Mr Balfe, you have responded to Mrs Oomen-Ruijten's justifiable concern. The quaestors have already anticipated her request to stop such incidents occurring.
Mr President, I welcome you to your first complete session. Since the last part-session, a French resident called Monsieur Goldsmith has been putting up publicity in my Member State, the United Kingdom, claiming that 100 rules a week are being put forward by Brussels. Would the Bureau look into the accuracy of this statement and report back to Parliament?
Thank you, Mrs Crawley. It seems to me that an expert Member like yourself needs no comfirmation that of course it is impossible to introduce 100 rules, or even 10, in a week. Every Member knows that and I hope citizens with common sense know it too.
Mr President, I rise to support Mrs Crawley. She points to a very important fact, namely that there is an awful lot of misrepresentation in Britain about what is happening in the European Union. It is a question to a large extent of the press not reporting properly what is happening in this place and in other institutions of the Community. There is a fundamental question here of whether our work is recognized properly. So I hope, Mr President, you will not just dismiss what Mrs Crawley has said but will take it on board and have a look in the Bureau as to how this might be tackled.
Mr President, while agreeing with the substance of what she said, I should like to correct Mrs Crawley. She described Mr Goldsmith as a resident of France. But of course he is also a resident of Italy, Britain, Mexico and one or two other places as well. We should make that quite clear.
Thank you very much, Mr Collins. I thought we were going to have a real House of Commons debate, but I see that Mr Berthu wants to speak as well.
Mr President, I am delighted that the remarks of the chairman of my group are the subject of so much attention here. You are a punctilious lawyer and you are right to say that if one takes the word 'rule' in its strictest sense, there are not hundreds. But if one takes all the directives, regulations, and all the acts of the European Communities, and everybody knows there are a lot of them, they account for a considerable thickness of the Official Journal of the European Communities, every year.
Ladies and gentlemen, we have a full agenda this evening, and I think the issue is clear enough after those comments. The Bureau will take the appropriate steps to identify the number of directives, rules and so on, and have them published. I am sure Commissioner Oreja, responsible for information, together with one of our Vice Presidents, Mr Anastassopoulos, has the resources necessary to let the truth shine through.
Order of business
We now come to the order of business.
The final draft agenda has been distributed, as drawn up by the Conference of Presidents pursuant to Rule 95 of the Rules of Procedure. The following changes are proposed or incorporated.
Wednesday: The report by Mr Danesin, on behalf of the Committee on Transport and Tourism, ' Towards a new maritime strategy' , was not adopted in committee and has consequently been taken off the agenda.
Thursday: At the request of the Committee on Civil Liberties and Internal Affairs, I propose that the debate on the Van Lancker report on the future operation of Schengen be held tomorrow, Thursday, but that the deadline for amendments be extended to Thursday 13 February and that the vote be postponed to the next part-session.
Mr President, thank you for that notification, but on behalf of the Group of the Party of European Socialists I should like to ask you to adopt a different procedure. We would prefer Mrs van Lancker's report not to be dealt with in that form tomorrow - we would like to see both the debate and the vote postponed to the next part-session. Perhaps I could quickly explain why.
There were 88 proposed amendments to Mrs van Lancker's report, some of which proved very contentious in committee and resulted in very close votes. After discussing and voting on the amendments, we agreed in committee that the rapporteur should be given the opportunity to negotiate compromise wordings with other groups which would enable this important report on the status of implementation of the Schengen agreement to achieve the broadest consensus possible in Parliament. But there simply was not enough time to do that by tomorrow. In any case, there is no point in holding a debate when compromises still have to be negotiated as a basis for that debate, because it will then not be possible for the compromises to be dealt with in the debate at all. That is pointless. So it is much more logical to postpone both the debate and the vote to the next or next-but-one partsession in Strasbourg, and that is what I would ask you to do.
Mr President, ladies and gentlemen, I should like to start by expressing my firm opposition to separating the debate from the vote that follows it. We should be doing ourselves a great disservice if we were just to hold the debate tomorrow and then fail to reach a clearly apparent decision on that debate immediately. We have no hope of getting any media attention for our projects if we hold a debate and then vote on it later, at a time when the connection between the vote and the debate is no longer apparent.
Secondly, we would ask you not to take the report off the agenda but to follow the procedure on the agenda. It is true, and here I must agree with Mr Schulz, that we have made efforts to find additional compromises. But we have also tabled sufficient amendments to enable an agreement to be reached in this matter.
So I ask you to leave the report on the agenda, as it stands, and to allow us both to debate it and to vote on it.
Thank you very much, Mr Nassauer. I think the best course is for Parliament to decide whether or not the debate and vote on Mrs Van Lancker's report should remain on the agenda.
We will now vote on the request to take Mrs Van Lancker's report off the agenda.
(Parliament approved the request) As regards voting time, I would remind you that the following two items postponed from the sitting of 16 January will be included:
the motion for a resolution contained in the report by Mr Thomas, on behalf of the Committee on Agriculture and Rural Development. I would remind you that this report requires a qualified majority.-the seven motions for resolutions on the Commission's statement on the outcome of the Fisheries Council.
Decision on urgency
In making this request for urgency, the Commission has done two things. Firstly, it has confessed its own irresponsibility. Secondly, it has paid the Parliament an enormous compliment. It is irresponsible because this was referred to Parliament on 10 January this year. This is 29 January and without any scrutiny whatsoever, without any consideration, the Commission wanted us simply to pass this. I am afraid the principles involved are far too important for that. The Committee on the Environment, Public Health and Consumer Protection, in consultation with the Committee on Agriculture and Rural Development, needs time to consider the matter. We are proceeding with urgency and we will be able to have it on the agenda in February. Therefore my recommendation on behalf of the committee is No.
Having made the proposal, the Commission is paying us all a very great compliment. This is a regulation that should have expired on 31 December and on the assumption that the Commission was preparing a new proposal and on the assumption that it spends about six months preparing it, it evidently believes that Parliament is roughly seven or eight times more efficient than the Commission because it wanted us to do in three weeks, what took the Commission six months. So it thought we were seven or eight times more efficient. But I am sorry to say that we are only six times more efficient because we cannot do it until February.
Thank you very much, Mr Collins.
If no-one else wants to speak, I shall put the request for urgent procedure to the vote.
(Parliament rejected the request)
Urgent political matters
The next item is the Commission statement on the state of progress at the Intergovernmental Conference: enhanced cooperation.
Mr President, ladies and gentlemen, the issue of flexibility, which we discussed for many months in the reflection group, was on the Intergovernmental Conference agenda during the Irish Presidency, on the agenda for the meeting of officials of 13 January, held in Amsterdam under the current Dutch Presidency, and also at the last minister-level meeting of the IGC, held on 20 January. As you know, flexibility will be at the centre of Intergovernmental Conference debates for a long time. For one thing, because of the impact that any particular solution may have on the institutional structure of the Union and its operation and, for another, because this idea is being defined in a wide variety of ways which reflect very different concepts, as you are well aware.
But at least in terms of the first pillar, it seems to me that the various proposals that have been presented in the IGC interpret flexibility as a procedure for overcoming obstacles to the proper functioning of the Union and the development of integration. In the majority of cases, these obstacles derive from the unanimity rule. So it would amount to making closer cooperation possible to achieve the objectives of the treaty more rapidly. And here I think it is important to stress that Parliament has already mentioned the idea of 'different rhythms of integration' on numerous occasions. This idea dominates the debate on the enlargement, and is more geared to effective transitional periods to make the accession of candidate countries possible, than to this notion of flexibility.
The debate currently taking place in the IGC abounds with questions. Should a flexibility clause be introduced into the treaty? And if so, how? Where should flexibility apply? Should it be limited to the second and third pillar? Or will it be possible for the first pillar as well? The Commission has particularly concentrated on the first pillar, which presents the most problems, at least from the legal point of view. Flexibility is certainly easier to envisage for the second and third pillars, given their intergovernmental nature.
The Commission maintains the position it took in its statement of 28 February 1996. As you know, that is a fairly narrow position. Flexibility should be possible if it is compatible with achieving the objectives of the treaty, if it respects the single institutional framework, if it does not undermine the acquis communautaire and, in particular, the four basic freedoms, the internal market, the common policies and the flanking policies, and if it is open to every Member State, so that each can join enhanced cooperation at any time.
The Commission is not in favour of making lists of issues which can or cannot be dealt with through enhanced cooperation. A positive list might encourage differences and damage efforts to find common solutions. A negative list could generate an exclusion effect where that might be not be justified.
I would like to spend a little time on the Commission's proposals for developing enhanced cooperation. The steps are as follows: a Commission initiative, at the request of Member States; participation by the European Parliament; decision by qualified majority, in principle. The Commission emphasizes the need to maintain the unity of the institutions even under enhanced cooperation, in the sense that the Commission, the Parliament and the Court of Justice do not represent the Member States but are supranational authorities, so to speak.
In my opinion, enhanced cooperation in the first pillar should only be envisaged as a last resort. It should be a last resort available after common action has been abandoned, in particular through lack of unanimity. As the President of this Parliament has said, it should be the exception to the rule, the means that allows the Union to make progress in certain cases and under strict conditions, even if some States cannot join in this common action or be a part of it immediately.
But we should not deceive ourselves. Flexibility is not an alternative to qualified majority. If enhanced cooperation became the rule, it might shatter the system. We should bear in mind that common decisions adopted by qualified majority do in a sense permit all the flexibility needed to take account of different situations in Member States.
And there is no doubt that maintaining unanimity in certain areas may lead to excessive use of enhanced cooperation, hence the need to lay down strict rules for introducing it. Otherwise there is a risk that the IGC will take the line of least resistance and maintain unanimity, heavily restricting the extension of majority voting.
Ladies and gentlemen, economic and monetary union perhaps deserves a separate chapter. Assuming that not all the Member States enter monetary union initially, the question is whether a need for enhanced cooperation would exist between the States that are in. Opinions are divided on this point, as you already know, and there is a very lively debate about it. Some regard the existing provisions as sufficient, because the different policies in each Member State would be adapted, always respecting the acquis communautaire . Others think that some policies, like social or fiscal policy, would require more advanced common provisions for the States that are in. Without going into the substance of the debate, the Commission's view is that, in these circumstances, the basic principles it is proposing for enhanced cooperation should in any case be respected.
Finally, I want to stress that generalized flexibility is certainly not the panacea for all the Union's difficulties. In Dublin the European Council stated that decisions in this area, or indeed lack of decision, will have immense significance for the future of the Union.
So I want to be very clear: flexibility cannot be the only key to our future. The fundamental point is for Member States to agree on the objectives of the Union. If flexibility is not limited to a precise area and specific decisions but extended to the very objectives of the Union, sooner or later it will lead to fragmentation of the Union. And this risk will be all the greater if the social protocol technique is applied to other areas, giving one or more Member States an opt-out from common action on important issues for European integration.
I will now touch briefly on flexibility in the other two pillars and specifically on common foreign and security policy. Technically, flexibility seems simpler in common foreign and security policy and in fact the CFSP basically calls not for regulations which may create permanent differences, but for specific actions and decisions. Besides, there are some differences amongst the new Member States as regards their military commitments in defence matters.
So it is difficult to envisage a Union foreign policy without relying on a certain degree of flexibility. But the crucial question is how long differentiation within acts of foreign policy can continue, where a certain number of States do not participate, without provoking a serious crisis in the Union. In my opinion it is essential that there should be a high degree of consensus on the common objectives of common foreign and security policy.
As you know, the Commission is in favour of a more Community-based third pillar. Indeed, at yesterday's meeting of Member States' government representatives we specifically examined the question of the third pillar, and that will continue on 10 and 11 February. We do think there can be flexibility as regards residual third pillar issues.
A few words in conclusion, Mr President, ladies and gentlemen. In our opinion, flexibility is not and should not be the crucial issue at the IGC. Options so far considered, proposed by various Member States, are along the same lines. The Commission will defend full respect of the Community system, the acquis and the treaty provisions, in accordance with its responsibilities under the treaty.
But the underlying political problem we have to face today is whether the people of Europe are ready to go forward together in this process of integration, respecting the diversity of the individual States. If not, there may be a risk, in an enlarged Union, of some States opting to make progress together outside the Community system. That is what worries me the most. I believe the success of our integration process depends on the principle of freedom and openness to all who want to join the Union, and we must and can all be capable of going forward together to achieve the common objectives.
Mr President, I should like to ask Commissioner Oreja his precise view on this: does he think that a general clause on the rule of enhanced cooperation should be inserted into the Treaty, based on but not confined to the clause from which the Franco-German document draws its inspiration?
If so, I should like to know whether the Commissioner does not believe that such a clause might turn into a flexibility which would eventually have an impact on the very structure of the Treaty, resulting in an evolution of that Treaty towards an endless proliferation of supplementary agreements, thus weakening its binding force upon all Member States. What can be done to prevent this if cooperation becomes a general clause?
Protocols already exist, Mr De Giovanni, and it has been impossible to prevent them occurring even in what is probably their most negative form, as in the typical example of the social protocol. I think the right approach is to determine the general lines of enhanced cooperation within the framework of the treaty, to the extent that this makes clear exactly which fundamental principles should govern this enhanced cooperation. It cannot be an option in all circumstances but must be governed by a set of principles, such as compatibility with the objectives of the Union, respect for the single institutional framework and, of course, preserving the single market and its flanking policies and common policies. Unrestrained enhanced cooperation would be inadmissible, and it must be recognized as bounded by precise conditions.
Mr President, Commissioner, the success or failure of the Intergovernmental Conference will depend, largely, upon the progress made in strengthening integration, taking account of the currently negative positions of certain States, positions which look very much like veto.
The Commission's position seems to me restrictive, and with good reason, since you are setting a very tight framework within which this strengthened integration would have to operate, but this position also seems defensive, as far as its right of initiative in the matter is concerned, which is not such a good thing.
The Commission is the guardian of the treaties, as you reminded us in the Committee on Institutional Affairs, and you also recalled also that it was guardian of the general interest. Could you explain this attitude, which corresponds perhaps to a particularly subtle strategy?
Mrs Spaak, I do not know how subtle the initiative is but, yes, I can say that the subject has been debated in the Commission. Indeed, I must confess that the first draft of the Commission's proposal located initiative within the Commission itself. But in the second draft - the present one, although work is still in progress on it - our view is that initiative should not come from the Commission, precisely because its principle function is to protect the common interest.
But I want to make two points very clear: initiative comes first from the Member States, the number to be determined, but the Commission will then assess whether or not it is appropriate to start the process. So although it does not have first stage initiative, it has a kind of second stage initiative, but I appreciate that this is a controversial issue. Secondly, I would say that initiative also lies with the Commission in the sense that it can oppose an initiative taken by a very large number of Member States. Suppose 13 Member States take an initiative and present it to the Commission. If the Commission decides that it does not conform to the fundamental principles I have mentioned, the Commission can refuse to progress it and start the process.
Commissioner, Mr. President, a few States on their own cannot represent the Union as a whole. What is the minimum number of States necessary to achieve flexibility? If administrative actions are financed via the budget and operational costs via participating States, is there a further need for special actions, plans or costs for non-participating States?
On the first question, we have always left the doors open in the Commission - we are debating the matter after all. But we offer three options: simple majority of Member States; two-thirds majority - which would be 10 at present; and simple majority associated with a population criterion. These are the three options we are examining at the moment.
In any case, I can tell you that the Commission's general criterion involves a large number of States. We have not decided exactly how many, or whether simple majority or qualified majority should apply. But we have to avoid a proliferation of options and offers making the number of States which can propose enhanced cooperation very small. It seems to us that this contradicts the very principles of the treaty. There must be a large number of States.
In relation to the second issue, financing, we think the administrative costs of cooperation must be borne by the Community budget. The operating costs of cooperation should be covered as a function of their nature and form. And our current idea is that the Commission should indicate, case by case, which costs should be borne by the Community budget and which should be borne by the participating States. This issue was raised the other day in the Committee on Institutional Affairs and we need to go on thinking about it, but, in principle, the Commission's position is that we should distinguish between administrative and operational costs.
Commissioner, you made a very cryptic reference to the participation of the Parliament - you could have been a bit less cryptic, and simply said consultation of the Parliament. Would it not be necessary for a decisive step forward to be taken in this precise area of flexibility in order for it to be said that a flexible initiative by a number of Member States is only possible if a qualified majority in Parliament pronounces in favour of it, so that a Community institution is also able to monitor partisan interests?
Mr Cohn-Bendit, I am most grateful to you for describing my attitude as 'sibylline' . I did not know I had that quality, but I am delighted to assume it. In our opinion the position as regards Parliament is very clear. First, the Community institutions must be involved. Parliament, the Court of Justice and the Commission must be involved. Secondly, we think Parliament's involvement should be a function of the subject matter. That is, if the subject dealt with in cooperation is actually within the scope of codecision, in other words it is a legislative matter, in that case codecision should apply. So in our view, the principle governing the participation of Parliament will depend on the subject matter. If it is in the area of simple consultation, Parliament's participation will be that of simple consultation. If it is a matter of codecision, it will be codecision. In any case, there is no doubt that Parliament should participate in the process.
On the other hand, I have more doubts about Parliament's initiative by invoking article 138 b. I am sure it would be possible for Parliament to take the initiative and that would then have to be taken into account by the Commission and the various States. But I think that initiative as such should lie with the Member States and Parliament, not the Commission.
But on the question that I think is most important to you, the first part, I want to say unequivocally that Parliament's action should be a function of the content: codecision if it is codecision; simple consultation, if it is simple consultation.
Commissioner, I too am very disappointed by the somewhat timid position adopted by the Commission and by the statements it has made, especially in reply to the questions asked by other Members. I would therefore ask you to confirm why, ultimately, in the document which the Commission has made available to the delegations on this very important matter, in which the Commission has a central role, the Commission maintains that it is not its job to be among the promoters of a request for enhanced cooperation, although this is what is indicated by all the proposals submitted by the other States - Portugal and Italy, for example - and also by the initial German and French proposal.
And then, Commissioner, there is the role of Parliament: there is not a single word in the Commission document about the role of Parliament, not ex post , but on the role of Parliament in the development and the taking of decisions relating to enhanced cooperation.
Would you kindly reply to these two questions, clarifying the two non-replies that the Commission has so far seen fit to give?
Mr Dell'Alba, at this moment, speaking here in the solemnity of a sitting of Parliament, I am committing the Commission. The Commission has produced a document but I am speaking after that text. So you can take what I am saying now as written. I am committing the Commission, and Parliament's role is therefore as I just described it.
And I want to assure you that we are still thinking, and I hope we will always go on thinking. But we will certainly go on thinking about this issue in the light of representations from governments and the position of the European Parliament. As regards your first question on the role of the Commission, Parliament's representations did not include initiative by Commission, but by the Member States, and listening to Parliament's representations was one reason why I personally began to think that perhaps initiative should not lie with the Commission. Those representations proposed that initiative should lie with the Member States, and not the Commission. And they convinced me. I do not want to hide behind anyone, I am just saying I was convinced, because I think the point must at least be taken into account that the Commission should only watch over the common interest, the interests of the whole Community, and not those of a group of Member States. But this is certainly a matter we will continue to think about and it is possible the Commission will modify its own criteria in the light of other opinions - those I heard the other day in the Committee on Institutional Affairs were along the lines you just mentioned.
Would the Commissioner agree with me that, as we move towards a Community of over twenty Member States, flexibility is not just desirable but essential if we are going to survive. However, there are three core principles which have to be adhered to if flexibility is to work. Firstly, under no circumstances must flexibility affect the existing acquis communautaire . Secondly, flexibility is not appropriate for the existing core policies of the Community, in particular the single market and the flanking policies of the environment, social policy and consumer policy. Thirdly, without the single institutional framework, flexibility would not be possible.
Will the Commission guarantee Parliament that it will join us in insisting on a single institutional framework for any policies that move into the area of flexibility in the future?
Mr Martin, I can tell you that this is a clear and unequivocal position. There are issues we are still discussing in the Commission. We were discussing this issue before the statement of 28 February, and since then we have maintained this position unequivocally. There is a set of principles we believe in almost as a dogma, although I do not like dogma in anything, probably not even in this. But some ideas are very clear: first, enhanced cooperation must be compatible with the objectives of the Union and with the acquis communautaire ; secondly, and exactly as you just said, it must clearly respect the single institutional framework; it must preserve the internal market; it must preserve its flanking policies, the common policies; it must be constantly open to all the non-participants whose rights must be fully guaranteed; it must be - and if I did not mention this before, I want to do so now - a last resort. I mean, we must place obstacles in the way of flexibility, but we cannot prevent it happening. The harmonious development of the Union must not be compromised, distortions in competition must not arise, and, finally, the institutional balance must be respected and - let me underline this especially - citizens' rights must be guaranteed.
Mr President, Commissioner, you have just given us your position on the matter of strengthened cooperation, in particular on the first pillar, and if you are not in favour of it, I share totally the opinion of certain of my colleagues, such as Mrs Spaak, on your disinclination in this domain.
However, do you really think that the Treaty of Maastricht itself has already instituted, in the first pillar, the notion of strengthened cooperation in its creation of a single currency and its decision that only certain States may have access to it? Still, it seems to me that this is accepted perfectly by everyone and that we have not, in so doing, upset the single market.
You are referring to a specific situation which seems to be provided for in the treaty. But we are now discussing whether there should be a general flexibility clause. And I do not want to take a sanctimonious position, but I believe in certain ideas. At the moment, I think it would be appropriate to have a general clause, and also be specific clauses for the first, second and third pillars. But we have gone further as regards the second and third pillars, where the possibility of enhanced cooperation occurring seems entirely reasonable. The problem is the first pillar. There are clear and unequivocal rules for economic and monetary union, but that is not the problem. The problem is that there must be a general clause for the first pillar. My criteria for applying enhanced cooperation in the first pillar are very restrictive. I have stated some conditions and they are the conditions accepted by the Commission. We will see how the dialogue evolves, including the dialogue with Parliament, and what ideas emerge to enhance cooperation.
Mr President, the whole subject of flexibility is of course an extension of the whole subject of two speeds. That much is gradually becoming obvious. Obviously too, it is an area in which both pitfalls and opportunities abound. Let me put the following case to the Commissioner. Suppose a Commission proposal fails in the Council of Ministers because there is no qualified majority or no unanimity. What then happens if a group of ministers finds that the matter can be made into a law or administrative regulation using the expedient of flexibility, because that is of course the objective. If something fails to secure unanimity or a qualified majority then this third option of flexibility can be chosen. That is the situation as I see it. How can the Commission prevent that?
My second question is this: how in this context are you going to guarantee Parliament's right of scrutiny? After all people will be quick to say: this is not a question of Community policy; it is an intergovernmental matter since there was neither a qualified majority nor unanimity. It seems to me that there are very major dangers in what is being proposed and that the case I have just mentioned perhaps rules out the idea that the Commission should not have a right of initiative.
I am trying to explain my thinking clearly, but that does not mean I might not change my mind in the light of the different views expressed here and at other meetings I attend.
On the first part of Mrs Maij-Weggen's question, about a proposal being rejected by qualified majority, that cannot happen when the initiative comes from the Member States. If the initiative comes from the Member States and the Commission adopts it and presents it, it already has a majority. So her hypothesis is not possible under the formula I have put forward here. It would be possible if the Commission took the initiative, but not if the initiative is taken by the Member States.
On the exercise of parliamentary control, I want to say something I have not said before, which is that during the debate on the participation of the institutions in enhanced cooperation, the Commission's criterion has been that, in the case of the Council, it is representatives of the States that have agreed on this enhanced cooperation who will be present. But the Commission, the Court of Justice and Parliament should intervene as institutions as a whole, regardless of which States participate. This criterion strikes us as absolutely logical, although I appreciate that it is a matter for discussion. But we think Parliament as a whole should participate in enhanced cooperation, because we regard it as indivisible. The same applies to the Commission and the Court of Justice.
Commissioner, your remarks, far from dispelling the scepticism that I feel about flexibility, have actually reinforced it. I can't help wondering - aren't we talking at such length about flexibility to prevent another area of the debate from going by the board, the area that relates to the democratization of the institutional structure? I am increasingly forming the impression that we are talking less and less about ways in which we can bring greater democracy to our institutions and more and more about what we can do to help ensure that things can be handled flexibly. What the position of the European Parliament is going to be is still not at all clear to me, despite what you have said.
I should like to ask you - assuming that flexibility is going to be resolved upon at all in exceptional cases - what guarantee there is going to be that the prerogatives of the European Parliament are respected. And another question too: what do you actually expect the effects on the legal structure to be if, in a number of areas of communitization, individual States can move forward and the European Parliament and the institutions in general can no longer keep pace, so that the controlling function which we must exercise becomes impossible?
I want to stress that flexibility is not a normal situation in Community life. You say there are doubts and vacillations. Naturally there are, and I have many. Everything is simple when all the States act together. Enhanced cooperation is characterized by abnormality. That is clearly established and institutionalized in the treaty as regards economic and monetary union. But at the moment the idea of enhanced cooperation is open to the four winds. And it is a difficult formula where the truth is hard to grasp. We need to deal with it so that everyone knows - as David Martin said earlier - that we fundamentally guarantee the single institutional framework and the acquis communautaire , which we must preserve above all else.
But one thing has been clearly stated in the Intergovernmental Conference, and it is that enhanced cooperation is going to happen. If it does not happen inside the treaty, it will happen outside it, and we have to choose. Do we prefer trying to keep the problems of enhanced cooperation inside the treaty, or leaving it to roam free outside the treaty? I prefer inside, but maybe you prefer outside. I would rather keep it inside the treaty and lay down some very clear rules for it. And in this connection I have mentioned some principles which I think are sufficiently clear and unequivocal, requiring enhanced cooperation to be compatible with the objectives of the Union and with the acquis communautaire . So it cannot be just any type of enhanced cooperation. I have said that the single institutional framework and all the principles that derive from it must be respected, and that a set of rules, those of the internal market for example, must be maintained. That means enhanced cooperation has no place where the internal market and the flanking policies are concerned. And there is no vacillation there.
Other issues need to be discussed. One of them is how Parliament should participate, and we hope Parliament itself will give us some ideas on this. I have already traced out some routes, one in particular, which is that the form of Parliament's participation should depend on the nature of the action. If it is a legislative issue, Parliament should participate through codecision and would consequently have full rights to act jointly with the States involved in enhanced cooperation, with equal legal status.
Mr. President, Commissioner, my first question concerns whether or not there is a risk that the cooperation between those countries wishing to move on quickly and those which feel that we are moving forward too fast will break down, and that a move to a more flexible form of working, in which the right of veto is effectively removed, will damage the close cooperation which we currently enjoy. My initial concern is in the areas of Foreign policy and Security policy but my concern extends beyond these areas to areas such as Tax policy and those such as Finance policy, which will arise as a result of EMU.
My second question, Commissioner, is: will this not create walls between the smaller countries, new members and applicant countries, those which may not be able to belong to the inner core for some time, and the larger, long-term members of the Union?
Then I have a third question, if it is possible to answer this. Who will decide when flexibility is applicable? Will this also be determined by means of a flexible decision?
Obviously the risk of division exists. But we have already had to face that risk. If the issue of flexibility is not resolved inside the treaty, there is no doubt that flexibility will exist outside the treaty. And the reality at this very moment is that various forms of flexibility are occurring in the area of the second pillar and, of course, in the area of the third pillar.
Take Schengen, for example. Schengen is probably the most symptomatic case of what flexibility outside the treaty means. It is operating outside the treaty because the rule inside was unanimity, and consequently the opposition of one State forced the others, which wanted this form of cooperation, to apply it outside the treaty. I think that is the wrong procedure. We must try to bring Schengen inside the treaty and that is why we now need to adopt a set of rules to guarantee all the fundamental principles I referred to earlier.
Mr President, Commissioner Oreja has presented flexibility to us from one particular angle, solely as a means of moving still further towards integration. This is one possibility, of course, but flexibility is a multiform concept which involves many other facets. Flexibility could in particular aid the expansion of the European Union towards the East, an expansion which is precisely one of the priorities of the Intergovernmental Conference and to which we must give particular commitment.
My question is as follows: how, according to Commissioner Oreja, could flexibility work in relation to expansion towards the East, and in particular, would we not avoid many problems if we did not try, in this particular case, to impose all of the policies of the European Union at the same time, universally, upon all of the new candidate countries?
Transitional periods for adjusting to Community policy already exist in the treaty and in practice. We are all well aware that such periods may be agreed during the negotiations for a country to join the Community and afterwards written into the treaty of accession. To take the example of the country I know best, Spain was given 17 years to adjust to the fisheries policy, and this was later reduced as a result of negotiations which took place once Spain had joined the Communities. The same can be said of the free movement of capital. Consequently, transitional periods relating to common policies are nothing new.
Now, I want to separate the idea of flexibility from the question of the enlargement. Personally I think linking them is the wrong approach. I think flexibility is envisaged for other circumstances. Let us apply the criteria and principles that already exist in the treaty to the enlargement. And by the way, I do not like the term 'flexibility' . I prefer 'enhanced cooperation' , or indeed another term I heard Jean-Louis Bourlanges use when I was a Member of Parliament four years ago. He talked about 'varied rhythms of integration' , and in my opinion that best describes what we are doing. So enhanced cooperation should be understood as an option for the future.
But I quite understand those who want these varied rhythms to apply backward as well as forward. Personally I am in favour of application to future developments.
Mr President, does improving the effectiveness of cooperation and increasing flexibility mean that there is a wish to give more power to the large Member States, as appears from the statements of some Commissioners? It has been proposed that France, Germany and the UK inter alia, be given the right of veto. Does this proposal have wider support within the Commission?
This is a matter which affects what is called 'the decisionmaking system' and the way the votes are weighted. I do not see that it needs changing, except to adjust to the circumstance of a larger number of countries. The Commission's unequivocal position is that the unanimity rule should disappear, and that is being debated in the IGC.
It would be a highly significant achievement if the Intergovernmental Conference could restrict unanimity entirely to constitutional or quasi-constitutional issues, and extend qualified majority voting. This must be one of the most important battles the Commission, at least, is fighting in the Intergovernmental Conference. And I would almost say that what happens at the European Council in Amsterdam will depend on how far the qualified majority principle is extended. That means unanimity would largely disappear and with it the right of veto, not just for large States but for small ones too.
We want the European Union to be efficient and free from bureaucracy. I have a very practical question which I hope you will allow me to put. In the European Union we have a growing number of Asian business people, many of whom have for long periods lived in Europe or were born here. Their familiarity with the cultures and the businesses of both Europe and the Indian subcontinent are valuable in helping to promote trade to our mutual benefit. However, current import procedures are creating problems.
I have recently been approached by an Indian businessman in my West London constituency who was refused permission to import fashion nightwear from India. In principle I am not against the idea of quotas but the classification system used for imported goods drawn up by the Commission and implemented by national customs authorities are inadequate and outdated. My constituent was refused an import licence because he was told there was no category for nightshirts and his goods must be described as blouses for which the quota was used up.
I have an example here and I should like to ask the Commissioner and the lady Members if they would regard that as a blouse and would be prepared to wear it in the street or in this House? Will the Commission agree to conduct an urgent review of the classification used for imported goods under the quota requirements and bring them up to date?
The Commissioner will not answer that question because it is not related to the matters on the agenda and we must respect a rule we have agreed amongst ourselves.
I noticed that in his opening contribution, the Commissioner expressed his anxiety to ensure that he should not give a list of areas of flexibility for the first pillar although he did single out for particular reference economic and monetary union.
I do not know whether the Commissioner's remark on flexibility and EMU signals a view on the part of the Commission as a college about whether this would be a desirable development or not. I am aware that opinion among Member States is divided on the matter. What is the Commission's opinion on the desirability or otherwise of increased flexible cooperation in EMU for participating states in the third stage with regard to fiscal and social policy initiatives?
I think there are two parts to your question. The first part is about lists, and I have already said that the Commission is not in favour of lists, not a positive list, in any case. We are not in favour of a negative list either, although we could perhaps be said to be more sympathetic to the idea of excluding certain subjects. We think a set of criteria, which I have listed here, is preferable. Any initiative must meet these criteria and, consequently, the Commission would not accept Member States' initiatives if they did not comply with these principles.
On your other point, I cannot give the position of the College of Commissioners because it has not yet adopted one. But it is a central issue which the Commission is thinking about. Is it possible to consider certain enhanced cooperation formulae in the framework of economic and monetary union? This enhanced cooperation would in any case have to respect the fundamental principles and rules I mentioned earlier. For example, if there were a range of taxes with a maximum and a minimum, would there be any difficulty for countries involved in enhanced cooperation reaching agreement on the minimum? I do not think there would be any difficulty. It would not be against the Treaty. The problem would arise if the minimum were outside the range. This is one of the subjects relating to taxes, and also to the social area, currently under discussion and we have not yet concluded our deliberations.
Thank you very much, Mr Oreja. I think that exchange of views has been very fruitful.
Fight against racism
The next item is the annual debate on the oral questions B4-1229/96, to the Council, and B41230/96, to the Commission, by Mr Ford and Mr Oostlander, on behalf ot the Committee on Civil Liberties and Internal Affairs, on the fight against racism.
Mr President, racism and xenophobia are totally at odds with the principles on which the ideal of European integration is based. We seek to unite peoples and to create greater harmony in European society on a basis of mutual trust and solidarity. &#x02BC;No more nationalism' was the logical reaction after we had conquered national socialism.
So the European Union has an ambition, deeply rooted though limited in scope, to combat the cross-border aspects of racism and xenophobia and to take the measures required at European level for effective national, regional and local policy. The real work has to be done at grass-roots level. We thus think the best possible support should be given to social and church organizations Europe-wide which really reach the widest of all circles and are able in their way to offer a solid base from which to fight racism and xenophobia.
Such a broad-based approach is necessary. Evil and deception are a threat everywhere. To pinpoint them as being in one particular part or parts of this House or in certain nasty little parties is to miss the seriousness of the matter. Self-criticism is a good thing in any movement and moral judgments which block the way to selfcriticism are thus ethically very dubious or at best worthless. We can leave it to the criminal law to deal with these nasty little parties.
Self-criticism should also be practised by governments and Member States and by the Council of European Ministers. It is too ridiculous that in this year against racism and xenophobia, Member States and Council should agree unashamedly to the partition of Bosnia along ethnic lines, that is to say for reasons of Realpolitik , and decline to arrest racist mass murderers.
In short, this European Year is not a nice little opportunity for individuals, parties or governments to portray themselves in a good light. The Year will only achieve anything if the pain of racism and xenophobia is understood and serious priority is given to tackling them. And any measures taken must look to the future.
Two points here. Firstly, education. Those in charge must be able to devise reading materials and to exchange expertise and experience on the subject with colleagues elsewhere in the Union. Secondly, we must realize that long-term neglect of policy to integrate immigrants today will lead to tensions tomorrow. It is alarming, some time afterwards, to see how easily fellow human beings were regarded simply as economically convenient guest workers. Racism and xenophobia are to a large extent avoidable. What we have to do is make this European Year a year of active integration and reciprocal adjustment.
The UK Government used its veto today against a Union basis for the Observatory proposed by the Kahn Committee which is designed to support the network of existing research bodies studying the phenomenon of racism and xenophobia and help us compare the effectiveness of policy measures which might be helpful. This veto is a serious but not invincible obstacle. I think that if the UK Government does not review its position or does not do so in the near future the Commission's services can be used creatively in such a way that there is nevertheless room under the present framework for the Commission to help the network of existing research bodies.
In the Kahn Committee Mr Ford and I did our very best, for these reasons, to argue that existing projects of the European Community should be used to further the aim of countering racism and xenophobia, just as we often do with projects concerned with education, culture and media and the cause of equality between the sexes. In this way, in cases where the Council may possibly find its hands tied by a veto - this by way of a challenge here - we shall look to the Commission even more to make full use of the powers and creativity it already has.
Mr President, I greatly appreciate the opportunity to be with you in Parliament today. For any minister or state secretary that represents a high point in his career. I shall be happy to respond to the points Mr Oostlander has raised.
Firstly, I am happy to agree with one thing he said. To start with, perhaps the most important reason of all why the Union, the Council, Commission and everyone involved should actively fight against racism, xenophobia and antisemitism is that these are the very things which prompted the birth of the Community. The tragic events of the first half of this century require us, even today, to debate this very important and sometimes very disturbing issue not only here but in other forums of the European Union too. Please believe me when I tell you that the Dutch presidency is in no doubt as to their importance.
A couple of points were raised which I will answer quickly. I will start with the point which Mr Oostlander mentioned towards the end: moves towards a European Observatory. I am a little surprised by the forceful nature of his remarks about the UK Government's veto. Up to five minutes ago I had no inkling of that. I had seen newspaper articles and other media reports with which I was not altogether happy, but I was not aware of any veto as such. I am sure that the United Kingdom too is convinced of the desirability and necessity of doing something about this issue at Union level, along the lines of a central Observatory. But there is still room for discussion of the optimum legal form this should take. As I myself understand it the United Kingdom too is considering the various legal options. I remain optimistic and shall ensure that the presidency does everything possible to keep the United Kingdom on board with us over this Observatory.
Mr Oostlander mentioned two other important matters. The question of education and thus implicitly the need to inform upcoming generations properly about the implications of racism and discrimination. And secondly the importance of active integration in our Member States and the Community as a whole. I very much endorse what he said on these two points. Where the issues are ones which can be addressed at Union level, we must certainly address them. Where they are not, I think that a lot of work must be done at individual Member State level by the national committees recently set up as part of the European Year and now becoming operational, precisely in this area of education and active integration.
Tomorrow sees the conference in The Hague which will launch the Year Against Racism. A declaration of intent will also be signed tomorrow in The Hague, at least I hope it will, emphatically stating the same wish expressed by Mr Oostlander. I have to say I am quietly confident that the national committees in the Member States will take up the gauntlet which Mr Oostlander has thrown down here. I am confident that at the end of this year we shall be able to assess what has been achieved and claim with quiet pride that thanks to the efforts of the Union, Council and presidency some progress has indeed been made.
Mr President, I would like first of all to express my thanks to Mr Oostlander and Minister Dijkstal for their support for our Year Against Racism.
I am pleased that the European Parliament has scheduled its annual debate at the beginning of our European Year. The interest and involvement of the Parliament has, of course, been very crucial and it is largely because of the constant attention that the Parliament has paid to this issue over the years that the decision was taken to have 1997 named as the European Year Against Racism.
Your question gives me an opportunity to keep you informed of recent developments and indicate how we have responded to the various requests and suggestions that we have received.
I would first of all like to talk about the IGC and the possible insertion of a provision which prohibits discrimination into the Treaty on European Union. The Commission has given its opinion on this issue and has pressed for such a provision to be inserted. You can be assured that we will make our point of view very strongly known to the Dutch presidency, who now have the difficult task of finalizing the IGC negotiations in a satisfactory manner. I am very pleased to see Minister Dijkstal here today and to know that he has already indicated on 20th January to the Civil Liberties Committee he would be following the aim as set out in the Irish presidency text.
As we have heard, tomorrow is the start of the European Year Against Racism. There will be an opening conference in the Hague which will be attended by the President of Parliament, Mr Santer and the Dutch Prime Minister. I know that many of the Members of Parliament will be present at the meeting and will make a very significant contribution to the occasion.
Most of the responsibility to tackle racism lies with the Member States but this year is an exercise in partnership and we will further establish our relations with key partners, such as the non-governmental organizations.
One way of cooperating is through funding of projects. There will be a call for projects that will be launched very soon and this call for projects will be published in the information newsletter of the Year. This will indicate the organizations which are eligible for funding, the criteria of the projects, the deadlines and the available budget. Other partners include the ad-hoc committee, consisting of representatives of governments, and the NGOs who work in the area of combatting racism. Then there is the think tank of independent experts who provide us with the ideas.
We have gathered suggestions from both of these groups, some of which coincide with proposals that you have made in your resolution. One of the main ideas to come out of our think tank so far is to try to correct the unjustified, negative perception of ethnic minorities and immigrants by some people. The reality is, of course, that ethnic minorities and immigrants make a very positive contribution to European society but too little attention is paid to this. We must now speak about it more. I have asked for a specific report on this subject which will be the basis of one of the workshops at the opening conference during the week.
Turning now to the other aspects of your resolution, I can say that there will be a round table on a variety of issues and there will certainly be a media campaign. We will arrange for a video to be produced and made available to a range of television stations and at the opening conference there will be two exhibitions: one on the positive contribution ethnic minorities have made and are making to British society and one about the portrayal of ethnic minorities in the media and advertising. One of the ideas which came out of both the ad-hoc committee and the think tank is to have a seminar on training the judiciary. We are looking into this.
As concerns the Monitoring Committee for Racism and Xenophobia referred to in the debate, the Commission made a proposal for a Council Regulation on 27th November last year and the Dublin Council called for the adoption under the Dutch presidency. Minister Dijkstal has told Parliament he thinks this is a subject which should be dealt with now positively. We will continue to press for the rapid adoption of the proposal. I hope that Parliament will be able to give its opinion rapidly but, as you all know, there is still one Member State which queries the legal base of this important proposal. As yet the matter is not finally decided and I am very encouraged by what the Minister says that perhaps the British will still come on board.
In conclusion, I am very satisfied with the way the Year is progressing. The campaign forms part of our shared efforts to build a true citizens' Europe: Member States, NGOs and the other key actors and, of course, the Commission are very enthusiastic and working hard to make this Year a real success and to ensure that it will also have significant effects, not just this year, but in the years to come. I hope that the Year will not only serve to demonstrate the added value of European action but also as a springboard for further action in later years. I know that the European Parliament will play its part with its own activities and events and I would like to thank you, Mr President, and the Members of the House for the great support they have given to all of us in this Year and in all matters relating to the threat against freedoms posed by racism.
Mr President, measures against intolerance are enjoying a high profile. Today we are holding our annual debate here on the fight against racism and xenophobia, whilst tomorrow in The Hague the European Year Against Racism will be officially inaugurated.
It is heartening to see initiatives being taken on many fronts in Europe against intolerance and racism. Schools exchanging courses on a multicultural society. Trade unions taking up the fight against racism at work. Internet groups being alert to the spread of racist material through the new media. All this illustrates the fact that people in Europe are not prepared to put up with racism and xenophobia.
Against that background it is inappropriate and incomprehensible that the British Government should be putting up one obstacle after another to stop a European Observatory from getting off the ground. Inappropriate vis à vis all those individuals and groups which are fighting with might and main against the evil which is racism and who expect the political world to make an ongoing contribution to that fight. Incomprehensible because John Major was in favour of an Observatory both at the Dublin summit and the one in Florence. Incomprehensible too because in 1986 - and I was there - the British Government signed the solemn declaration which the Council, Commission and European Parliament all gave to combat racism at both national and European levels. I am sure you recall that solemn declaration of 1986, Minister Dijkstal.
Peace, democracy, the combating of fascism and racism, never again another Auschwitz, these were the roots of European unification, as you said. So it is indeed inconceivable that John Major should wish to keep that message from his people. If he does, despite our best hopes, we are confident that a later incoming government will immediately reverse that decision.
Auschwitz was remembered last week in a number of Member States. European agreements were proposed which would make revisionism an offence. In Germany it is already an offence to deny the reality of Auschwitz. I would urge the Dutch presidency to put forward proposals for European legislation in this area.
Mr President, ladies and gentlemen, this debate on racism and xenophobia is indubitably an absolutely necessary one. I should like to take advantage of this debate to say something specifically about xenophobia. It is not enough just to hold a debate and demonstrate that this phenomenon exists. I believe we must become more involved, we must hunt down the causes of xenophobia and then, once we have identified the causes, take swift counter-measures.
We know the causes of xenophobia. To some extent, they lie in the fact that we have unsolved problems in the asylum legislation of the individual Member States, such as excessively slow procedures, and that we are not sufficiently willing to share the burden when it comes to refugees from war zones. Think back to the year 1991-2, when Germany and Austria were particularly affected by that. Think back to the lack of control mechanisms for migrant workers, which can ultimately result in concern about the loss of jobs.
Let me remind the House of the problems of the integration measures, which are certainly inadequate. And let me remind it, too, that on a great many occasions a very rapid increase in the number of applications for asylum is apparent. Just two figures are sufficient to show how rapidly things have changed here - in 1985 there were 159, 000 applications for asylum and in 1992 there were 674, 000. Another cause, as I see it, is that sources of conflict, are imported as a result of excessive immigration, where what happens is that disputes which normally take place in the immigrants' home countries are transplanted into the countries to which they have migrated, and of course these migratory movements are also exploited by organized crime.
So we know plenty of the causes. And we know that they give rise to anxieties, and ultimately to xenophobia. So what we should do is take swift action to combat those causes. Let me suggest a few, then: first, we should strive for Community-wide regulations in asylum policy and visa policy. Secondly, we should try to harmonize the situation where migrant workers are concerned, and thirdly we should endeavour to arrange for the the burden to be evenly shared if we have another influx of refugees from a war zone.
The fourth point is the common monitoring of the external frontiers, and the fifth is measures for combating organized crime because in that area the blame is constantly being put on the wrong people. I should be glad if the observatory could in fact be set up to keep an eye on things in Europe. If we succeed in identifying these causes and taking the appropriate action, then we shall have laid the ground work for ensuring that we have less xenophobia in future, and perhaps even none at all.
Mr President, ladies and gentlemen, the work undertaken by the Committee on Civil Liberties and the close attention being paid to a subject - the subject of racism and xenophobia - which is becoming more and more topical leave no room for doubt. The campaign against all forms of racism and xenophobia must be waged with determination and vigour, and a response made by this Parliament must be nothing less than dignified and high-minded. But what I fear is that, after the declarations of intent and statements of principle, the danger is that we shall eventually be left with nothing but the usual rhetoric. Let us begin by making one point clear: over the course of history, migration has always been a source of benefits, a catalyst for change, and today we are moving more and more towards a desirable melting pot of different cultures. Obviously, the immigration question is the central issue used to conceal all the causes of racism and xenophobia, and it is to that issue that all the attention of Europe's governments must be turned. But I do not believe that the declarations of principle made under the auspices of the European Year against Racism, still less - I am sorry to say - the as yet unclear objective of the Observatory, which clearly runs the risk of wasting the tax-payer's money without any clear objectives, can be the solution to our problem.
I will therefore say loud and clear, as regards the efforts made by Mr Ford and Mr Oostlander of the Civil Liberties Committee, that I fully endorse all the proposals they have made, though I am less happy about the penalties. The only real response to racism and xenophobia today is to understand that this collection of cultures is an expression of civilization, that this diversity of traditions is a positive and enriching factor for Europe. The suppression of racist and xenophobic demonstrations risks producing the opposite effect: it is likely to be counterproductive, to drive the racist and xenophobic movements underground. This is an aspect that should receive careful consideration from this Parliament and from all those whose aim is to defend liberty and democracy in Europe and throughout the world.
Finally, I should add that the reference to the parties of the extreme Right, or the Right in general, is a misguided reference because this Parliament must oppose all forms of extremism and all forms of intolerance. Woe betide us if we fail to do so!
Mr. President, when the Allied Forces opened the gates of Auschwitz, the whole world saw the depths to which racist insanity could drag us. This was a harsh and disturbing, but extremely significant revelation. As a consequence of the holocaust, there was a long period of time during which antisemitism and all forms of racism, such as racist humour and speech were taboo amongst thinking people. For decades, any sign of this type of behaviour was unusual in schools, organisations and gatherings of any kind. However, this has changed in recent years. These days it is not so uncommon for pupils, usually with short cropped hair and army boots, to come to school wearing their swastikas and to shout their racist and xenophobic views. Many teachers do not know how to deal with such situations. They have no idea what to do or say. There is also great uncertainty amongst head teachers and school governing bodies. Leaders in sporting organisations have the same problem when they are openly confronted by leering scornful racists.
Antisemitism, racism and xenophobia are not in decline in Europe. On the contrary, this type of behaviour is increasing. This is why, Mr. President, finding the appropriate way to confront and halt the increase in this behaviour is such an important task for the European Union.
We have spoken about a centre against racism, but this is not enough. We need to establish a number of locations throughout the European Union where education can be provided, where teachers, sports leaders and others can find out what racism really means, what its origins are, what behaviour it induces and what can be done to confront those who openly demonstrate their belief in this heresy. We must attack this behaviour and one way of doing so is by drawing up a programme for the whole of Europe, which will remove this evil from our society.
Mr President, first I want to express my appreciation of the fine resolution in this annual debate on racism and xenophobia. This debate and resolution come at a time when very disturbing statements are being made inside the European Union and feeding a climate of suspicion of asylum seekers and immigrants from third countries. Linking immigration directly with social problems and proposals for tougher national legislation are two good examples of that climate of suspicion.
But I want to make this speech positive because I think the declaration of 1997 as European Year against Racism and Xenophobia is a step forward - a small one, but a step forward. In my group we believe the success of this initiative should be accompanied by an Intergovernmental Conference decision to make asylum policies and instruments for the prevention of racism and xenophobia Community issues, with the aim of adopting an anti-discrimination directive as soon as possible, jointly drafted by the Council, the Commission and, of course, the European Parliament.
I did not want to let this opportunity pass without welcoming the Council's decision to create an Observatory for Racism and Xenophobia which will undoubtedly contribute to better analysis of racist and xenophobic phenomena and their causes, and to effective exchange of experiences and information.
Finally, I would like to underline the fact that our group worked successfully to include in the text of the resolution the statement that 'the notion of race has no scientific, genetic or anthropological basis' and can only serve to underpin discrimination and racism. We believe the term should never be used in official texts, and we have tabled an amendment along those lines which I trust you will support.
Mr President, Mr Flynn, ladies and gentlemen, the European Year against Racism and Xenophobia is important - or rather, it could be important if it were to be made clear that the European Union is finally facing up to its responsibilities and not just making pretty speeches but actually embarking upon political, legal and financial initiatives; and if the EU demonstrates its willingness to be generous in its support of the many existing proposals and projects by non-governmental organizations. But this is where I start to have doubts. Because it is simply not the case that the European Union has put up ECU 4.7 million of its own money for the Year against Racism. No, it dipped into the existing kitty, at the expense of its ongoing activities, as it were. A second problem is the lack of transparency in the provision of aid and the allocation of resources, and the power complex that makes it so very, very difficult for smaller projects to be successful.
Much more serious, though, in my view are the political questions. How can it be possible, Mr Flynn, that the national coordinating authorities in the Federal Republic of Germany, the United Kingdom, Sweden and Denmark are headed by, of all people, the national ministers responsible for home affairs - the very people who, at Council level, have done everything but promote a genuine policy of integration, in your own words, Commissioner, who have done nothing to establish real anti-discrimination or the validity of the democratic principle of equal rights for all, but who have done a great deal more to intensify the system that divides people up into different classes? A policy against racism means an end to campaigns against refugees, against immigrants! A policy against racism means not conducting campaigns of abuse but guaranteeing the exercise of rights, such as the right to asylum, the right to a family, the right to freedom of movement, the right to vote. Only when every form of institutional discrimination and institutional racism has been done away with - only then will there be credibility. That, then, is the basic essential for combating racism and violence in the Union.
But the reality is very different. For example, the German Minister for the Interior marked the start of this European Year against Racism by introducing compulsory visas and residence permits for children from the traditional applicant countries. That rule affects 800, 000 children - unaccompanied refugee children, but also children of people who are living among us, people who are immigrants! Now they are becoming the victims of an irresponsible policy which is harmful to integration. We must oppose this. We support you, Mr Flynn, but what we certainly do not support is the argument advanced by Mr Pirker, who stands up here and puts the blame for racism on the actual victims, the refugees, the immigrants! Mr Pirker, racism is our problem, not the problem of those who are attacked and whose homes are burned! And who bears the blame for racism against handicapped people, homosexuals, lesbians, the old, black people? That is our problem, not the problem of the victims!
Mr President, it is difficult to be against the report which is being presented to us today, because it does indeed flow along with the best sentiments in the world. At most one might make the criticism that it is completely politically correct and that it is also, slightly, an accumulation of principles which are of little consequence. Of course, during this year, all of our colleagues will put their best efforts into initiating or developing positive activities to combat racism, anti-semitism, that detestable stupidity which we even come across here at times. That goes without saying.
But we can however be a little more reserved when it comes to one particular point, one of importance though, in the resolution being proposed to us. This is the creation of the European monitoring centre. Previous ones, monitoring centres that is - I am thinking in particular of our monitoring centre on drug abuse, located in Lisbon - have not up to now brought about substantial results nor really perceptible advances in the domains to which they relate.
To come back to racism, everyone knows the huge number of public and private committees, organisations and associations which are increasing the number of initiatives concerning the fight against racism on a national and international scale, including the European Council and its admirable campaign, which it developed last year. Clearly some icing can be added to this multi-layer cake. But I am not at all sure that such a creation will attenuate substantially the attitude of European citizens when they are tempted by mindless aggression towards Jews, Arabs, Asians and foreigners in general.
I am rather afraid that it would turn out to be a new structure of baubles, bangles, beads and civil servants, expensive, reassuring for us, but whose effectiveness cannot be guaranteed. Anyway, a number of us within the group are asking this question with a great deal of wisdom.
Mr President, as the previous speaker said, the fight against racism is one of the devices of political correctness today. Only, the danger with politically correct ideas is that they are likely to end up attacking freedom of opinion and expression and resulting in thought policing.
Indeed, under cover of the fight against racism, certain people, in the so-called anti-racist lobbies, are trying to wipe out certain opinions and expressions. Any defence of national identity could therefore be prohibited. Similarly, all critical expression on immigration becomes difficult, likely even to result in an appearance in court. Similarly, defence of the natural principle of national or community preference can also find itself being pursued, condemned, in the name of political correctness, in the name of the thought police.
Well, in these seats, we are delighted with the fact that, during the last few weeks, these thought police have suffered a setback with the debate which has begun in the Federal Republic of Germany on the question of immigration and the link between immigration and unemployment. Until now this was thought to be politically incorrect. Well anyway, a debate has begun in a major country on this subject.
I would like to set some little puzzles, to enlighten our Assembly. Who said: ' We can no longer accept that millions of our fellow citizens are unemployed while hundreds and thousands of work permits are given to foreign workers every year' ? It was not Jean-Marie Le Pen who said it, it was the leader of the CSU parliamentary group in the Bundestag.
Who put forward a proposal aiming to prohibit foreigners from countries outside the European Union from working during the first five years of their stay? It was not a deputy from the National Front, it was two German parliamentarians, Christian Democrats, from the Bundestag.
Who said: ' We are faced with the problem of massive unemployment among nationals and yet we employ many foreigners. It should be legitimate to think about how we can allow nationals into existing jobs' ? This was not a deputy or a head of the National Front or a sister movement either, it was the Finance Minister of the Federal Republic of Germany.
Who said: ' It is absurd that so many jobs are occupied by foreigners. This situation cannot continue. How can we explain to national workers that with high unemployment, hundreds of thousands of foreigners can work' ? It was not Jean-Marie Le Pen who said that, it was Chancellor Kohl.
I could give many more examples like these, and even some different ones. Who said: ' I think we should establish quotas within the framework of a law on immigration to relieve the national employment market and nip the social explosion in the bud' ? This was not a deputy from the National Front, the Vlaams blok or another sister grouping either, it was Klaus Zwickel, chairman of the big trade union IG-Mettall.
Anyway, I think these statements should make you think. They show that the problem of immigration and unemployment is out in the open today, that there is a link between the two, and I think that the Commission, instead of following the twaddle of anti-racism, should concern itself with the extension and opening up of our legislation to national and community preference.
Ladies and gentlemen, before we continue with the debate, I wish to inform you that I have received a motion for a resolution tabled under paragraph 5 of article 40 of the Rules of Procedure.
The vote will take place tomorrow, thursday, at 11.00 a.m.
Mr President, ladies and gentlemen, we have just been treated to a classic example of the rabble-rousing abilities of the far Right. It is certainly true that Mr Le Gallou, in the presence of his lord and master, has been industriously treating us to quotations from the Federal Republic of Germany. Those quotations reveal one thing: to compare the people you quoted with people like you would be an insult to them. But you are right about one thing: racism and xenophobia do not flourish only on the right-hand margin of society. There is a very great danger that they will flourish in the centre too. And that is why it is a duty for political people, the political leadership of countries and the political leadership of the European Union, to be so careful in their choice of words and in their own behaviour that no doubts can arise. Those who bear the responsibility for their peoples and for the European Union must make it clear in their own behaviour: in what I say, in what I do, in my acts, in the entire impression I give, there is one principle that can never be doubted: I am in favour of equality for the entire human race! I denounce anyone who is a racist! I denounce anyone who is a xenophobe! I say you won't find any antisemitism in me!
If you express yourself like that, then, whether you come from the Right or the Left, you make it clear to the people that the leaders of our people, those in the highest positions in our governments, actually do the things they advocate in their fine declarations - they themselves actually set an example of what they ask us to do and what they try to sell. That would be an important step, and sometimes people slip up in this area, as the quotations you have just given us demonstrate. There is no natural principle of national preference. Such rubbish has to be exposed! There is a natural principle that all men, and all nation states, are equal, and national preference is a figment of the nineteenth century! A natural principle of national preference is a battle cry, intended to place people on a particular level - so that those who have a particular nationality are supposed to be raised to a higher level than all those who do not have that nationality! That is the starting point for the oppressive society which people like you, Mr Le Gallou, want to see throughout Europe, but which we do not, which is why we have set up an opposing platform in this Year against Racism and Xenophobia! And that theory is this: Europe has economic problems, Europe has worries about the future, without any doubt, Europe is under pressure from immigration and has problems with the distribution of its own wealth, but Europe has a future in front of it if we in the Council and the Commission and this House want it, by which I mean that we will solve these problems without making other, innocent third parties scapegoats for the fact that we have to solve our own problems! That must be our view of things! And when we achieve that, then we will get rid of people like you from this Parliament!
Mr President, ladies and gentlemen, we see racism and xenophobia every day, in every conceivable form, and not just among extremist political groups. That is why the war against racism must be fought everywhere, beginning in early childhood. As a member of the Committee on Culture, Youth, Education and the Media I should like to argue in favour of seeing integration programmes play a more important part in our school syllabuses and becoming a declared objective of education. Children must learn at a very early age to treat other cultures and traditions with tolerance. We must make it clear to them that there is no place here for arrogance. Especially in view of certain radical trends that are becoming part of the political scene in some countries, it is urgently necessary that children should learn that this way of thinking is no part of our common heritage and that foreign cultures can offer us a great deal in the way of enrichment. Of course, something is already being done along those lines in our schools, but I think that more is needed - especially as regards the involvement of new technologies, which provide incredible opportunities to promote direct exchanges and become familiar with other ways of thinking. Parental education, too, seems to me a very important subject here, because the responsibility should be shared by the whole family. The European Year against Racism, which will be formally launched tomorrow, is a good and encouraging initiative. We must take active advantage of it, and make it clear that every day must be a day against racism.
In conclusion, though, I should like to point out that, regrettably, there are still no application forms for project proposals for the European Year, and I have already received many inquiries from German citizens complaining about this. They rightly feel that they have been sidelined - because of a lack of organization by the EU they have not yet been able to put forward their ideas and projects, although the Year has already begun.
Mr President, this motion rightly points out that one of the main raisons d'être of the Union is to prevent racism and xenophobia. Racial harmony is in decline and xenophobia, sometimes encouraged by government policies and institutional structures, is on the increase. The European Year Against Racism could hardly have come at a more apposite time.
Experience from my own Member State shows that the attitude of Governments is crucial. If responsibility for policing immigrants is contracted out from the state, to airlines or to employers for example, then public policy loses its force, policing is unaccountable and a climate of suspicion is fostered. If we do not encourage the recruitment of ethnic minorities and women, a white male police force will remain susceptible to the cancer of racial prejudice. If we tolerate unemployment and exclusion among the young, we establish a breeding ground for intolerance. Other Members of this House will see similar phenomena in their own countries.
We must use this year to develop pan-European awareness of and solidarity against racial prejudice. Member States must adopt the Year enthusiastically and devote adequate resources to it. We need also to establish the European Observatory for Racism and Xenophobia within the democratic framework of the Treaty of Rome. If other Governments in the Council of Ministers bow to the demands of an increasingly authoritarian and antiEuropean British Government, they will be offering Europe's citizens a second-rate deal. I say to Mr Dijkstal, as a fellow Liberal, do not allow the Union to be dragged down the dangerous, undemocratic road of the British Government.
In my constituency we are already working hard to make this Year a success. I know that citizens are across the Union and many of our people now realise that we cannot afford to delay decisive action.
Mr President, (start without microphone) and yourself do not have the monopoly on infamy. Even if a vile idea were voted in by an overwhelming majority, it would not be the more legitimate for it.
That is why the European Year Against Racism, which opens tomorrow in The Hague, seems more necessary than ever. Necessary because racism continues to thrive. Yes, sometimes violently, but also below the surface and insidiously, penetrating everyday life and with progressive banalisation from discourse and behaviour to racist and xenophobic connotations in opinion.
How can we not denounce the hypocrisy and duplicity of governments who participate in the very organisation of this European Year Against Racism, while they make decisions which continue to fuel racism. Examples of this, sadly, are many: Council declarations on community preference regarding employment, statements by German political leaders making direct links between immigration and unemployment, not forgetting, of course, the French government's scandalous draft legislation on immigration which aggravates the Pasqua laws and looks to encourage a climate of suspicion towards foreigners.
These are the words, these words, which arm racists. Racism is fuelled by crisis and its aftermath of exclusion. The priority is, then, to combat the sickness at the root, by giving priority to employment. But what is also required is an overall policy which is vigorous and coherent, in particular in areas relating to everyday life. It is there that the symbolic violence is played out which has tragic consequences for the individuals who are its silent victims.
We must equip ourselves with new and more effective arms for combatting ordinary everyday racism, favouring three axes: the legal system, education and the media. In the legal system, sanctions against all acts of racism and racist remarks, and against the diffusion of negationist theories, should be implemented or strengthened. Priority must be given to active policies for education and youth, stressing respect for others and tolerance, following the example of St-Exupéry who declared: ' if you are different from me, far from taking from me, you enrich me' . We must also remove the word 'race' from our discourse. But my friend spoke about this at length earlier.
Third axis: the media. My group, which approves the proposal of the European Forum of Migrants, for a deontological code for the media, highlights in an amendment the essential role that the media should play in denouncing racism and promoting tolerance, showing particularly the positive contribution which immigrants have made and still make to European society.
Let us live out in our daily lives the values of solidarity and brotherhood, adopting for ourselves the beautiful words of the writer Carlos Fuentes, which I quote: ' Our culture is not made from isolation but from communication, confrontation and contagion. A culture which wants to be pure and which closes its borders to other cultures is a culture destined to perish. You cannot find yourself, you cannot find your identity, except in contact with others. We are what we are by knowing what we are not' .
And I will ask the Committee on the Rules of Procedure, the Verification of Credentials and Immunities to reflect on with a view to sanctioning the racist remarks of the groups on the extreme right who dare, within these walls, in complete incoherence, to promote racist ideas.
Mr President, ladies and gentlemen, racism is first and foremost a state of mind, one which can become a way of life. It is an oversimplification to regard it as being the exclusive preserve of any particular political persuasion. Because even that statement implies a racist attitude. For example, a Member of this House, Mr Bossi, was condemned a few days ago by the Italian courts for having described the judge and former minister Di Pietro as a 'terrone' , a pejorative term for a southern Italian. Since Mr Bossi is a member of the Liberal Group in the European Parliament, if we accept the reasoning of Section 4 of the report, the Liberal Group would be racist and, therefore, right-wing.
These are the ludicrous conclusions resulting from the foolish syllogism to be found in Section 4 of the document. I have no doubt that Mr Bossi does take a racist attitude towards southern Italians, among others, but I would certainly not regard the entire Liberal Group as racist, in line with the 'Mickey Mouse' logic which says that if you are a racist, therefore you are right-wing, and simply because you are right-wing, therefore you are a racist.
As a Catholic, and on behalf of the Italian Right, I say that it is no longer tolerable that we should settle for voting the umpteenth document to satisfy our consciences, and allow our governments to sign agreements with China, which is pursuing a policy of cultural genocide in Tibet and elsewhere; those same governments which were unable to take any action in the former Yugoslavia; which allow 500 thousand civilians in the Great Lakes region to wander helpless and unaided; which allow the outskirts of their big cities to be nothing less than ghettoes for immigrants and non-Community nationals.
The problem exists, and it is undoubtedly a very serious one. All right, then, let's have a European Observatory, but, please, let's observe more accurately this time!
Mr President, I believe that the launch of the European Year against Racism should receive a very favourable reception today. It is one of the things the European Parliament has been proposing for many years - this is the first time that a specific campaign against racism has been undertaken by the European institutions in conjunction with the Member States. At last, the fundamental values of European democracy are being expressed in a practical way.
In addition, this European year aims to encourage cooperation, partnership - as well as helping to make the problem more visible at European level - development and the exchange of experiences between all the partners operating at national and regional levels. And it is therefore an important contribution to the efforts being made by all those - and there are a great many of them - who have already become actively involved in this battle.
Having said that, and having said that it is a great opportunity, we must also remember that it is an opportunity not to be wasted: let me say in the clearest possible terms that the campaign against racism is a matter for practice, not preaching. All too often we have preaching but no concrete action, no practice. As some Honourable Members have already noted, racism and xenophobia are the children of fear. Similarly the policies adopted by the Member States on immigration and asylum, dictated solely by considerations of public order, are children of fear: we know they are ineffective, we know that they are dangerous on the basis of democratic rights, but - as children of fear - they too create an alibi and legitimation for racism.
And we know the populistic, demagogic use to which that fear is put by careless and unprincipled political schemers. I say to the Alleanza Nazionale member that I shall stop making attacks on the Right when the Right sees fit to abandon its demagogic, populistic exploitation of the problems of social division that come from immigration.
This problem, though, is one that involves us all. Only other people are racist - but that isn't true. Primo Levi, a great Italian writer who was deported to Auschwitz as a Jew, noted in his books the existence in all of us of a 'grey zone' : a grey zone which tends to create a hostile attitude to anything different, and is too often tolerant of the inequalities that are becoming the central issue in today's democracies. If we want to deprive racism of the nourishment on which it feeds, it is hard to believe that we shall be able to achieve any results except through consistent action. The Year must take us forward in that direction. It is a challenge to us all: it is not enough to create a logo, however important that may be - what is needed is continuity of action.
Mr President, as is the case every year, this debate on combating racism and xenophobia is a landmark in the European Parliament's activities. That is because it is not a routine and it is not just empty denunciation but it is against racism and xenophobia and because it proposes and advances with means of combating those phenomena.
We congratulate Mr Ford and Mr Oostlander on their work which justifies what we have just said. Their reports propose the creation of legal instruments, namely an 'anti-discrimination' directive and follow up the decision by the Council to create a European Observatory for which there is already a draft regulation. It welcomes practical implementation of the proposal by the European Parliament to make this year 'European Year against Racism and Xenophobia' , and find ways of making sure that it is a coherent reality given the affirmations which the European Parliament has made.
This is quite necessary. There are plenty of stances and affirmations by top officials which nourish a 'climate of suspicion' vis-à-vis foreigners, especially those asking for asylum or for work. There is plenty of paternalism and humiliating tolerance but not enough real solidarity and respect for human rights in our procedures of legalising the presence of residents and workers, as has been noted in certain Member States of the European Union including my own.
The proposal includes certain amendments tabled by our Group, which we note with satisfaction because they match our intention to help to improve a proposal which already deserved out support even before the amendments were tabled.
Concerning one of these amendments, I should like to remind you of the title of a book by the Mozambican writer, Mia Couto, ' Each Man is a Race' . Therefore, the fight against racism means that we should reject anything which is unfounded: concepts and terminology referring to race relations as a matter of constituted and hierarchical dialogue. I hope that this 'European Year against Racism' is going to be up to the standards demanded by the European Parliament and we should also remember that the budgetary amount, 4.7 million ECU is 20 % less that what we earmarked in May 1996, 6 million ECU, and we should try to make sure that budgetary restrictions do not turn the European Year against Racism into an empty date on the calendar.
Mr President, if it is true that the British are vetoing the creation of a European Observatory against racism and xenophobia it is utterly incomprehensible and disgraceful. Perhaps Minister Dijkstal can say something on the subject presently. For years now the European Council, so John Major too, has been issuing solemn statements twice a year. On 6 December 1996 the General Affairs Council, including the United Kingdom, took a unanimous decision to set up this Observatory. And now it is supposedly giving it the thumbs down. I wonder whether Major, in the context of his general election campaign, is not perhaps appealing to the basest instincts of the British people. Or whether he is afraid to give European responsibility for combating racism to Brussels, so that British citizens too can take cases to the European Court of Justice in Luxembourg.
I fervently hope that I am wrong and that it will be possible tomorrow, during the big anti-racism conference organized by the Dutch presidency, for Minister Dijkstal to announce formally the creation of the Observatory. The aim is to coordinate existing organizations and stop work being done twice over. What on earth is there to be afraid of in that? I think this is yet one more example of what a hindrance the veto is. Fourteen countries want to move forward and one country is able to hold everything up.
Lastly, in paragraph 29 of the resolution we make it plain that we want specific actions in favour of the people. I hope the presidency will support our proposal for a broad media campaign involving popular sporting heroes such as Ruud Gullit.
Mr President, the Austrian Freedom Party members will fully support the motion for a resolution tabled by Mr Ford and Mr Oostlander. We particularly welcome the activities and events being arranged in connection with the European Year against Racism. It will be our task, as members of the European Parliament, to play an active part in such events in our own countries.
In this introduction to this motion for a resolution, the European Parliament refers to another resolution of 9 May 1996, and expressly mentions the recommendations put forward there. That resolution contains a Recital H, whose content is a stain on the honour of the European Parliament. It sees fit to ostracize - I repeat, ostracize - in explicit terms a democratically elected party. That Austrian political party is the second largest Austrian group in this House and received 27 % of the votes cast in last year's European Parliament elections. It is represented on the governments of all nine Austrian Federal States. It is an insult to Austria when a million citizens who vote for the Freedom Party are dismissed as racists and ostracized in this European Parliament document.
As is constantly demonstrated by our voting patterns and other activities in the European Parliament, we are convinced opponents of any form of racism, xenophobia or antisemitism, and strenuously condemn these deviant forms of human behaviour! The Right-wing extremists are a handful of criminals, not organized into political parties. I feel members should be aware that we have today, in this House, received a blackmailing letter in which we are threatened with terrorist attacks and letter bombs.
I ask you, Mr President, to take due note of this, and I trust that the rapporteurs on this subject will take due account of the truth and reality of the situation when the opportunity arises.
Mr President, I would first like to express my satisfaction at seeing the European Union concern itself with the great problems for civil peace and the future of the Union which racism and intolerance constitute. But I would also like, for my part, to mention those for whom racism is a business and who are constantly fanning embers which are still easily rekindled.
By dint of making the foreigner, the immigrant, the other person, even if he is like oneself, and I am thinking here of anti-semitism, into the source of all current ills, their propaganda ends up contaminating souls thrown off course by the difficulties of the time. The scapegoat strategy, which worked so well in the 1930s, is back in business. French holders of this ideology usually say that they are fighting anti-French racism, which in their eyes is the most offensive and undoubtedly the most serious kind.
That anti-national racism exists in the same way as anti-foreigner racism, I am all the more willing to admit since they fuel each other and since nobody can claim to be fighting one while fuelling the other. And the extreme right has been involved in fuelling racism for a very long time and in a very methodical way. When Mr Le Pen holds forth on the inequality of races, he is expressing a great ideological continuity. It was a very long time ago that one of his current fellow candidates was already theorising on this inequality of the races asserting that there should be slaves so that a new aristocracy might emerge, and that large collective enterprises for discipline and selection should be prepared. This colleague committed a second offence a short time later, without doubt so that there could be no ambiguity of interpretation, by speaking of training on the basis of race.
So, dear colleagues, I would like you for a moment to imagine yourselves in the shoes of those who have good reason to believe that they would be cast, in this scenario, in the role of the new slaves rather than the new aristocrats. What would you feel in this situation? Rebellion, violent aggression, and for some, a tendency to reject wholesale in the same way the author of these suggestions and all those like him.
And that is how you fuel anti-French racism and anti-national racism simultaneously. That is how you set different kinds of people living on the same soil against each other. That is how you lead a country to the slippery slope of hatred and civil war.
And, furthermore, the leader of the National Front has gone for advice to the best Serbian nationalist sources, paying a friendly visit as he just did to several virtuosos of ethnic cleansing who would be better placed in The Hague, before the international criminal court.
So, Mr President, of course, let us combat racism with all our might, but lucidly, realistically, giving ourselves the means fully to do so and identifying those responsible. It is useless to try to put out the fire of racism with a glass of water while resigning ourselves to the fact that others are using flamethrowers to keep it alight.
Mr President, racism is one of the most destructive phenomena in society. Racism, xenophobia and intolerance have increased to a worrying extent throughout Europe. Racism knows no borders. Consequently, every individual, especially we as politicians, and similarly every Member State, has a responsibility to act to eradicate racism. It is important that this year is being observed as the Year Against Racism, but that is not enough - where racism is concerned we need to be constantly vigilant, even when this year is over.
When we speak of racism, we generally think of refugees and immigrants, who are often the targets of racism. However, I should also like to remind you that in every Member State of the EU there are other ethnic minorities who are daily subjected to discrimination and racism. In Europe as a whole there are some 7 or 8 million Roma, and even within the EU there are altogether some 1½ to 2 million. In many countries the Roma are still without adequate rights and I should like to remind you here that at present the very existence of Roma or gypsies as a minority is not even recognized in all countries. I should hope, for example, that the European Union and Commissioner Flynn will take action on this matter and step up cooperation for example with the Council of Europe, thus enabling the European Union and the Council of Europe to combine their resources to this end.
Mr President, today's debate on the European Year against Racism and Xenophobia shows that this phenomenon exists everywhere, as many Honourable Members have previously said. But even here, in Parliament, we quite often hear utterances that show little sign of tolerance, realism and frankness. Indeed, we have done so more than once in this past hour. Even here, honourable Members regularly make distinctions between Union citizens and those who live here but do not really belong, because they do not hold a passport issued by one of the Member States. So we must do everything we can to eliminate discrimination between Union citizens and those from other countries who in many cases have been living among us for a very long time - there are many in Germany who have been living there for more than 30 years - because this discrimination often results in a climate of xenophobia.
If we are building a citizens' Europe, why cannot all citizens share in it? Are there in fact first-class and secondclass citizens? Why do we just talk about processes of integration when there is so much legislation standing in the way of those processes? We even erect obstacles to prevent these citizens from becoming integrated.
Just take a look at the laws on aliens in the various countries! I myself know very well what I am talking about. As a Dutchwoman living in Germany, I know that I am treated differently from a German woman under the German Foreigners Act. As far as the possibilities of multiple citizenship are concerned, we talk about the subject all right, but what can we actually do to make it a reality?
There is one other point I would like to make: we have in the European Union four million dark-skinned Europeans who were born here and have Union passports but are constantly having to show those passports before anyone will believe that they really are Europeans. It is a disgrace that it should be impossible for all people to be treated equally!
Mr President, I hope that the European Year Against Racism will also be a year of tangible achievement, in particular at the Intergovernmental Conference, that the principle of non-discrimination as well as the principle of combatting racism, anti-semitism and xenophobia will be able to be written into the treaties. We need legal instruments to fight racism.
For me, fighting racism also means creating a political Europe and democracy at European level. I am concerned to note that six countries, and in particular Belgium, have still not transposed into their own legislation the directive on the rights of European citizens in local and municipal elections. I am very concerned when it is indicated that the Belgian Minister of the Interior dismisses the possibility of agreement on the vote and the eligibility of European nationals in local elections. I am concerned, but I hope I am also mistaken. Belgium has already asked for and obtained dispensations. I hope that it will not challenge this right to vote, and beyond that, that we will be brave enough to widen this suffrage for European citizens to include citizens registered in our area for at least five years. The fight against racism also entails the integration of all into our political system, into democracy.
And finally, I would like to ask our Austrian colleague if he takes us all for morons. Because, in short, it was not by calling upon reason, or upon explanation, that they had the success they have had in Austria, it was rather by an appeal to demagoguery and to the sentiment of rejection of others that it was achieved. I do not blame Austrian voters, I blame the political parties which, with great facility, sometimes say what the people want to hear and play on the sentiments of exclusion and racism. That is where their responsibility lies.
Mr President, a great deal has been said in this debate in condemnation of racism and I want to agree with all of that. There is not a great deal more one can say. But I would like to quote an Asian religious leader who I heard speak some time ago. He visited the United States and they gave him a form which said 'state your race' , so he wrote 'human' . They said 'you cannot put this' and he said 'why, are you disputing that I am human?' . I think that it is a nice reply.
In addition to the vital need to combat all forms of racial discrimination, prejudice, hatred, violence and harassment, one also needs to accentuate the positive benefits of a multi-cultural, pluralistic society. Many of our countries have had influxes of people from outside over the centuries. We have benefitted and our societies have been enriched by their presence. Those societies that have tried to be exclusive and to keep out everybody else have tended to stagnate and atrophy. There are enormous benefits in a multi-cultural society and I am delighted to have the privilege to represent such an area here in the Parliament.
Finally I would like to say I am dismayed at the attitude of the British Government in blocking the move towards the setting up of the anti-racist monitoring centre. They have done it for what are supposed to be technical reasons but they have shown no evidence of wanting to put those points right to give the Community competence to act, which it urgently needs. This is something the Inter-Governmental Conference must address and I hope it will.
Mr President, I am neither a racist nor a xenophobe. My professional activity in medicine has been devoted in its entirety, throughout thirty years, to the saving of human lives, lives of men and women in all conditions, of all races, of all nationalities, without obtaining the slightest financial benefit from it, unlike some of my colleagues who have made their fortunes in caring for humans and of whom the representative given the most media coverage sits on our benches.
The action I have carried out, and which I still take time to pursue today, for the benefit of the deprived, whatever their racial origin, gives me more right than any to declare that I am shocked by the resolution which is the subject of our discussion and which considers that defence of the choice of national preference should be condemned, according to the antiquated methods of the supreme Soviet, in the name of racism, xenophobia and anti-semitism.
Ladies and gentlemen, Mr Feret's speech brings us to the end of speaking time. The Council and the Commission have asked to speak through their representatives. But first Mr Fassa and Mr Konrad have asked to make personal statements under Rule 108. Mr Fassa, you have the floor first for a maximum of three minutes.
Mr President, the statements made by the Honourable Member following whose speech I asked to make a personal statement are the clearest possible illustration of how it is possible to it possible to speak in favour of tolerance and anti-racism using arguments that are in themselves a model of intolerance. I do not believe that cheap speeches can exploit questions of the utmost importance simply in order to make demagogic capital out of problems like anti-racism and xenophobia, for the purposes of a purely Italian political struggle.
This is not, in my view, the right way to honour either this Parliament or the thousands of people who have given their lives for ideals which - like the anti-fascist struggle against racism and xenophobia - are fully consistent with that liberal, democratic, reformist and European tradition which I, as a Member of the European and Italian Parliaments elected on the Lega lists, have the honour to support.
Mr President, I note that Mr Fassa has not expressed any disagreement with the words spoken by Mr Bossi. I have no desire to engage here in vulgar arguments about matters that concern the Italian Parliament and the Italian political parties. But I would like to add - since words should lead to concrete facts and actions - that it has been requested that Mr Bossi should be committed for trial because, in the course of a political meeting, he told his audience that a 'cleansing' operation should have been carried out against all the Alleanza Nazionale supporters in Northern Italy.
I believe that such attitudes, apart from their folklore elements, are deserving of censure. That was why I listened, respectfully I assure you, to what Mr Fassa said, and I am convinced that, in his heart of hearts, he certainly would not endorse these racist statements made by his party leader.
Dr Konrad, you will be able to speak at the end of the debate, after the representatives of the Council and the Commission. That is what the Rules of Procedure say.
Mr President, I have listened with very great interest to what the various speakers have said. Many aspects of this complex issue have been touched on. I cannot go into every one of those aspects, partly because of time constraints, so I shall pick out briefly those which I myself consider to be the main points.
Perhaps in the first place I should address the comments made by, I think, Mrs d'Ancona, Mrs Ojala, Mrs Roth, Mrs Heinisch and Mr Cars, concerning what we might call our policy on integration. You can fight racism, antisemitism and discrimination through the law, the police and the judiciary, but you can also try to fight it using the substance of your policy, and a policy of integration is perhaps the most effective way of tackling this kind of phenomenon. I readily endorse everything which has been said on this matter. Particularly, perhaps, when it is aimed at young people and education, and here I am looking back not only to what Mrs d'Ancona and Mr Cars said but also to what Mr Watson said. There is much more to be done here than we have done so far in terms of reminding people of how, regrettably, all this first began. Mrs d'Ancona's reference to Auschwitz is, I think, very apposite, but it is equally important to point to the potential of younger people to shape their own lives and the society in which they live.
Concerning the Observatory, I must say that there is solid support for this in Parliament too. But that there are some worries that our efforts to agree the right legal form will hold things up. I think we really must try to prevent that. I shall welcome the chance to liaise on this with Mr Flynn to see how we can bring this to a conclusion as efficiently and as speedily as possible. For the moment I will repeat what I said earlier, namely that I think the United Kingdom too will undoubtedly be convinced of the need for this Observatory and will cooperate to find a satisfactory solution.
Perhaps the most important point made here is that made by a number of people, and I will specifically name them: apart form Mrs d'Ancona there was Mr Schulz, Mrs Pailler, Mr Bontempi, Mrs Lindeperg and Mrs Zimmermann. Their point is that everything depends on our personal attitude towards this issue. People who really want to fight racism will make that plain at all times, must make it plain in what they say and how they behave. All those who fail to do this bear a very, very heavy responsibility. It is something which all of us should do as politicians, you as elected parliamentarians and we as what one might term the executive, but all of us should do it as individual citizens of the European Union. Only if we set an example can we really insist that other citizens in Europe do likewise. As the saying goes, it is a case of putting our own house in order first. That is what is needed in this important area of measures against racism and discrimination.
I will leave it at that and in the course of our presidency I shall try to keep Parliament informed of what we are doing and what our further plans are.
Mr President, I would like to thank all those who contributed. We have heard exceptional and worthwhile contributions to this debate.
I would like to make reference to two particular points. Mrs Heinisch raised the point of what we were going to do by way of support for those who wished to get involved in projects. The simple answer here is we have ECU 4.7m, modest I agree but it is, of course, additional money. Application forms for projects will go out within the next week to all those who have contacted the Commission services. Everyone will be able to apply at the same time and we look forward to a very fair and transparent decision as to who and what money will be provided.
I would also like to make special reference to what Mrs Roth said. The points made by Mrs Roth captured in essence very many of the excellent responses and submissions that were made to this debate. Mrs Roth made the point to us all: do something. I would suggest to the House that is precisely what this Year Against Racism is aiming to do. Mrs Roth said we need anti-discrimination policies. Yes, we do, and we need them at both levels; at national level, in so far as legislation is concerned, and we need a clause enshrined in the Treaty; an antidiscrimination clause that would give us the opportunity to use the necessary Community instruments to deal with the threat posed by racism.
You also made the point that we need proper integration policies. Having considered very carefully all the issues, we have decided on the workshops that will take place over the next few days in The Hague at the launch of our seminar and conference. The workshops will include: workshops to examine the relationship between race and employment and a workshop on the legal framework to combat racism. We will also talk about the role of the media. Lastly, we will discuss everyday racism which was uppermost in your mind.
The main instrument of protection that those threatened by racism have is, of course, the law. That is primarily the responsibility of the individual Member States. But that is not to say that the Community cannot have action at European level. Throughout the European Year Against Racism, we are going to fund projects that tackle legislative issues. In particular there will be projects which raise awareness of existing laws against discrimination and encourage people to make full use of the existing laws and to pinpoint the lacunae in the existing national legislation and try to do something about them.
The point was made that a lot of talk goes on about this subject and I agree with that. I would suggest to the Parliament there is a need to make a lot of speeches against racism. Speeches should be made in every single Member State so that people can recognize that we stand against racism and we recognize the threat that it poses to society.
We should especially encourage our non-Governmental organisations because therein lie the activists, the people who are committed to doing something to protect the fundamentals on which this Union was founded, namely peace and harmony. They should get a signal from this Parliament and from the Year Against Racism as to what we stand for, what Europe stands for as far as the threat of racism is concerned. I understand that to be peace and harmony, dignity, mutual respect and fair play not determined by race, creed, colour or origin. These are the fundamental objectives of this Union and we should make the speeches, both here and outside, to say that clearly to the people of Europe.
I will allow Dr Konrad to make a personal statement, and I would like to point out to him that Rule 108 states that a Member who asks to make a personal statement shall be heard at the end of the discussion of the item being dealt with or when the minutes of the sitting to which the request for leave to speak refers are considered for approval. Therefore, Dr Konrad, I am not late in giving you leave to speak. This is the end of the discussion, now.
Mr President, ladies and gentlemen, my statement refers to remarks made by Mr Schulz and Mr Le Gallou in the course of this debate. Both of them, by quoting comments by others and making comments of their own, bitterly attacked both the German Federal Chancellor and the German Finance Minister with untenable and insulting allegations. I reject these remarks on behalf of the CDU/CSU Group, and I should also point out that I do so on my own behalf, too, since I as a German Member of Parliament am personally affected. Germany makes a very great contribution to European integration. Germany is currently sheltering 400, 000 war refugees. For many years, our country has done much to integrate people from Eastern Europe. There are 2 million Turks living in Germany - another contribution to integration! So my country and my fellow citizens are making a very great contribution to that integration which has been the specific subject of this debate. I should like to make it very clear at this point that Germany, as one of Europe's most hospitable countries, has done nothing to deserve this kind of onslaught, especially as it comes both from the far Left and from the far Right. I must call upon both gentlemen concerned to apologize for their remarks before the end of this debate.
Dr Konrad, while you were speaking I asked myself whether it really was a personal statement that you were making. It was a political statement, in fact, not a personal one.
Mr President, I should like to thank the Honourable Member, following whose remarks I spoke a little earlier, for having given me credit - quite correctly - for in no way endorsing outrageous or insulting statements, no matter by whom they are made. All of us in the Liberal Group are in agreement with that.
I would however remind him that, under every democratic constitution, criminal liability is personal: no one can be called to account for facts or actions attributed to others. It will be objected, however, that this is a political problem: well, I believe that one of the worst defects of political life today, not just in Italy, is the use of legal procedures for political ends. This, too, is in danger of becoming a manifestation of intolerance, but it must be kept absolutely outside of the debates in this Parliament.
Mr President, I must comment on what Mr Konrad has just said. I don't know whether you were here in the Chamber during the debate, Mr Konrad. If you were, then there are only two possibilities: either you misunderstood me or you weren't listening. Because what I did was in fact the exact opposite of what I have been accused of. I specifically defended the German politicians quoted by Mr Le Gallou against that attack, by saying - stop shouting and listen - that to compare the Federal Chancellor and the Finance Minister with the members of the Front National would be an insult to them. That is point one. And, point two, I said that all of us - political leaders and political activists - must have a care to express ourselves so that no misunderstandings are possible. That is not a criticism of the Federal Chancellor, nor is it a criticism of any CDU politician. There would be sufficient reasons to criticize him, incidentally, but you misunderstood. Now just think about whether you can undo what you have just done, by putting me on the same footing as them. That is an insult!
Mr Schulz, I note that it is not just with the interpretation - which is usually quite all right - that we can have problems. We sometimes have them with our own language as well.
Mr President, I do not use language like that, I speak French. But I would like to reassure Mr Konrad and the whole Assembly. I did not attack the German minister, nor the German Chancellor, I pointed out that they had made remarks about the cost of immigration, about the link between immigration and unemployment. Another of our colleagues, when talking about immigration, or the excessive number of refugees, used the word 'burden' , and I think that Mr Konrad used it again.
I am simply pointing out that these remarks can be made in public debate in the Federal Republic of Germany, and I am delighted, because they must have freedom of opinion, freedom of expression there. Our German colleagues can think that and other German colleagues can think differently, and I think that is freedom of discussion and I am delighted with it.
It is only that I deplore the fact that, here, when we make similar remarks on national preference or on the cost of immigration, we are rebuked for it, and that within the borders of France, a certain number of local French members are taken to court for making remarks comparable to those of Mr Waigel or Mr Kohl. I do not condemn the remarks of Mr Waigel or Mr Kohl, I condemn the fact that they cannot be made as freely in France. It is freedom of expression that I am defending.
My dear colleagues, we cannot continue this discussion.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
Combating terrorism
The next item is the report (A4-0368/96) by Mrs Reding, on behalf of the Committee on Civil Liberties and Internal Affairs, on combating terrorism in the European Union.
Mr President, allow me to express our disappointment. We have had enough, because every time an act of terrorism is carried out, our governments stick together, make strong statements and promise action at European level, as well as effective political measures. Several weeks, several months later, what is the result: nothing, zero. The wonderful words have been forgotten, the political projects lie dormant in drawers.
Parliament has had enough of beautiful rhetoric. It would like to see materialise at last all this activity which is essential for combatting, beyond national frontiers, the scourge of organised crime and terrorism. To do this, it is essential that the elements of national sovereignty are shared. This shared sovereignty will not be a minus for national interests, but on the contrary, it will safeguard national interests.
Because, do not let us deceive ourselves, the European market for organised crime does exist, but the activity of those who should be fighting these criminals is blocked by artificial barriers at national frontiers. This is inefficient and it is ridiculous. It is high time our governments understood that if they do not create a true European legal area, if they do not allow their police to collaborate actively and effectively across national borders, they are in danger of losing the sovereignty which is so dear to them, because it will not be them, the politicians, who are making the law, but all kinds of criminals.
What is true for crime in general is all the more true for the extreme and specific type which is terrorism. Firstly, how do we define terrorism? We deem terrorist all acts committed by individuals or groups which resort to violence or which threaten violence against a nation, its institutions, its population and which are motivated by separatist objectives, extreme ideological conceptions or religious fanaticism, or even by irrational and incomprehensible motives and which aim to subject the authorities of individuals or groups to a climate of terror. That is the definition.
Now for our interpretation. Since Europe is founded upon legal States which allow every citizen, or group of citizens, to use its democratic structures to be heard and to put its ideas into practice, no ideology, nor any motive, can provide the slightest justification for terrorist actions. It is clear from our point of view, therefore, that terrorism is a criminal act which should be treated as such. So there should be no exceptional laws or procedures for combatting terrorism, so that we do not grant it a particular importance which by this very fact would involuntarily increase its value.
How do we combat terrorism physically on the ground? Firstly, there is the preventive aspect. Political prevention, to begin with. The promotion of democratic dialogue to contribute to the resolution by political means of political, ethnic, national, social and ecological conflicts, and to prevent these conflicts becoming an alibi for terrorism and obtaining a certain condonation within sections of the population. And then, technical prevention: airport controls, improvement of systems for the detection of explosives, implementation of efficient and coordinated computerised systems, prevention of the abuse of data communication networks, control of the manufacture, storage, trade, transportation, importation and exportation of arms and explosive substances.
Regarding cooperation of police and legal systems, we would like to see Europol up and running at last, because, there too, after each session of the Council, we hear fine words, saying: we need Europol. And in practice, the convention is not even ratified. When will it be ratified? We cannot commence any serious work until such time as we have a convention.
We would also like Member States to classify acts of terrorism in their respective criminal laws as serious, extraditable crimes; where an act of terrorism is committed, to prosecute everyone involved in its organisation, preparation or commission; and to define an apologia for terrorism, under their legislation, as a criminal offence.
We would also like to step up police cooperation in combatting terrorism, to enable the exchange of information even if there is no specific link with criminal proceedings, to promote direct exchanges of opinions and experiences between the officers of the different Member States responsible for combatting terrorism, to see the Convention on extradition, signed on 27 September 1996, ratified and to see the necessary decisions made and measures taken so that nationals of one Member State accused of terrorist crimes or collaboration with armed groups cannot obtain political asylum or refugee status in another Member State.
Of course, we wish to harmonise legislation on the matter, but until this is done, we would ask that Member States make specific decisions and apply them by means of conventions. And we would also like victims of terrorism to be looked after, along with their families, materially and psychologically, not only at the time of the act of terrorism, but during the years through which the ill done them endures.
Mr President, ladies and gentlemen, it is standard practice in this House to congratulate the rapporteurs on their reports. Sometimes it's just a polite formula, but in congratulating Mrs Reding today I mean every word I say. On behalf of the Group of the Party of European Socialists, Mrs Reding, may I say that over this whole period - the writing of the report, the debate, the negotiations on the amendments, right through to today - it has been a pleasure to work with you on an extremely sensitive question. You, as rapporteur, showed a degree of cooperativeness on that question that could serve as a model for other debates in this House. And so, as I say, we offer not only our congratulations but our most sincere thanks.
In the report, you made very significant progress towards a precise definition, or an attempt at a precise definition, of what terrorism is - something very difficult to achieve, because the terrorism debate in the Member States of the European Union is still an extremely difficult one, one that tugs at the emotions, as was evident in our discussions right up to the very last day - I shall come to an example shortly.
There are three things we must do, a point which Mrs Reding made very clearly. First, an unambiguous statement: there can be no acceptance in a democratic, rule-of-law State for any kind of terrorist activity, whether it be violence against property or violence against individuals. Nothing, in a democratic legal system, can legitimize terror and violence. That must be made clear to the terrorists, across every shade of political opinion - they cannot expect acceptance and assistance anywhere, however ostensibly political their motives may be!
As a consequence of this, we need a definition: what is terrorism? Is it just directed against property, or against individuals and property, or against institutions, or with a view to destabilizing the body politic? Does terrorism acquire any kind of legitimacy if preceded by a long period of injustice - whether ethnic or economic or otherwise motivated? We were actually unanimous in reaching a clear decision here.
We must commit ourselves, in the political acts of governments and States and their institutions, to ensuring that the danger areas in which terrorism can germinate are identified at an early stage - that prompt action is taken and prompt efforts are made to eliminate focal points of resentment, even justified resentment, by bringing the problems out into the open for democratic debate, by attempting to bring about reconciliation, and by never giving up hope of resolving conflicts by peaceful means.
If we can do that, we ourselves will acquire the legitimate right consistently to reject any other way of resolving conflicts and so, logically, we shall also acquire the right to say, in the terrorism debate: any person who resorts to individual terror or group terror, or resorts to terror tactics against individual people or individual groups, cannot hope to find any sympathy within the democratic legal structure, whether in the Member States of our Union that are governed by the rule of law, or in the Union itself. Above all, he must expect to be the subject of criminal proceedings, pursued with the utmost rigour, as a perpetrator of criminal acts - and, I repeat, with no consideration whatever being given to any alleged political motive.
The reason why it is so important to say this is because terrorist organizations in the European Union have, in the past, repeatedly been able to create a spurious political legitimacy for their actions. Our group hopes that this report will enable us to reject that legitimacy unambiguously and to make a contribution to an expert, efficient joint campaign against the cancer of terrorism!
A blue bond, Mr President. The sky over the European Union today is an immense blue bond stretching from Las Palmas to Malmo, from Rhodes to Dublin. A blue bond which is the silent witness of a daily struggle, of social rejection of terrorism in the Basque Country of Spain, an area particularly scarred by this social ulcer. Echoing the rapporteur, the citizens of Europe, represented in this chamber, raise their voices loud and clear today. They have had enough, they are all united against terrorism, and they are drawing a line in the sand: democrats on this side, terrorists, who are common criminals, on the other.
Ladies and gentlemen, this is an important vote. I have no doubt that the resolution before us will receive the support of the house by an overwhelming majority, and I now have the honour to announce, on behalf of the Group of the European People's Party, our group's commitment to the resolution as well as to the various amendments, especially Nos 2, 4, 5, 6 and 11. And echoing Mr Schulz, I also congratulate the rapporteur, Mrs Reding, on her laudable work.
Mr President, this is an important and symbolic vote. All Europe is united in the determination to repel terrorist acts and committed to this fight against terrorism - and not just against terrorism in itself, but against all the paraphernalia that surrounds it, its frontmen, activists and sympathizers.
As Mrs Reding said, and it is important, the European Union is founded on the rule of law and respect for fundamental freedoms. So there can certainly be no protection for terrorism and terrorist acts, and not even the barest understanding of them. Any ideological or political position must be channelled within the bounds of the law, and those who place themselves outside that channel should be called what they are: dangerous common criminals, to be dealt with by the law. And again I associate myself with the full force and rigour of Mrs Reding's comments.
This resolution also moves from the general to the particular and calls for measures the citizens of Europe are demanding here and now to fight this social ulcer. Mrs Reding has enumerated them. I shall just take up the most symbolic and outstanding of them.
European citizens are calling on the governments to cooperate more. They are calling for Europe to have powers against terrorism at an early date, for an apologia for terrorism to be prosecuted throughout the European Union as a criminal offence, and for no Member State to grant asylum or refugee status to any EU citizen who has committed or is accused of terrorist acts in the European Union. And, of course, unconditional support for victims of terrorism.
This resolution brings hope and encouragement. Hope because, in a troubled world, the European Union is once again raising the banner of justice and human rights.
Today, this banner is the blue flag which brings all the citizens of Europe together, torn by terrorism but with their gaze fixed on a future of social peace. It is a tribute from us all to the victims of terrorism, past and present, to those two Spanish citizens - José Antonio Ortega Lara and Cosme Delclaux - who currently encapsulate all the horror and grief of terrorism, and to their families and relatives.
And Mr President, ladies and gentlemen, today this banner of fundamental rights, this European flag, is a blue standard symbolizing the bond which extends across the European Union, from Las Palmas to Malmo and from Rhodes to Dublin.
Mr President, congratulations on your re-election, it is nice to see you back in the Chair.
I would like to congratulate the rapporteur for her in-depth report on combatting terrorism in the European Union. This issue was raised at the recent Dublin summit where the European Council condemned unreservedly all terrorist attacks and stated its intention to pay closer attention to the threat posed by terrorism, both internally and externally; a clear statement which I fully endorse and welcome.
As the rapporteur says, acts of terrorism violate numerous fundamental rights of the individual, particularly the right to life, the right to physical integrity and the right to personal freedom. Acts of terrorism have tragically ended the lives of innocent people; men, women and children. Those who have suffered injury by being in the wrong place at the wrong time bear permanent scars and are witness to be evil consequences of those who seek to achieve their aims by terrorist rather than democratic means.
No one can be above the democratic process. Democracy and the law of fundamental freedoms in our society must be upheld at every level and this includes the forces of law and order of the state. In this regard, I seek here your support for our Amendment No 7 which calls on governments and the forces of law and order to show a common understanding and respect for human rights and to remain within the rule of law in the common fight against terrorism.
It will come as no surprise to Members if I take this opportunity, provided by today's debate, to raise the question of the situation of certain Irish prisoners in two British jails. Last Monday with my colleagues, Mr Gallagher and Mr Crowley we visited Roisín McAliskey who is a remand prisoner in Holloway womens' prison in London facing charges not in Britain but in Germany. She is wanted for extradition in connection with a terrorist incident and has been convicted of nothing.
Roisín, in my view, should not be subject to this kind of treatment. She has been convicted of nothing and nonetheless is in the highest category of security prison. She is six months pregnant. Her condition is extremely frail and she does not have full-time access to medical attention and treatment. She is subject to strip-searching twice a day and sometimes, in certain circumstances, as often as six times a day. She is locked in a cell, where she is under constant watch by television camera monitoring and special guards. She has no contact in the prison with other inmates.
I have to say in fairness that the Governor of Holloway prison listened carefully to the case we made and said he would try to improve her situation within the prison regime in so far as his remit was concerned. All we are seeking is for dignity in her treatment and a transfer back to Northern Ireland while she awaits extradition proceedings.
It seems to me that her treatment is not dissimilar to the treatment of prisoners in Whitemoor where I believe a major cover-up and collusion between the judiciary and politicians has taken place.
Mr President, it is indeed most important that we as the European Parliament, as members elected directly by the voters, should be discussing terrorism here. It is intolerable that innocent people are the victims of violence, even politically motivated violence. That is not on and we cannot have it. Terrorism is a difficult concept, though. because there is also such a thing as the fight for freedom. Take the freedom fighter Mandela, now President of South Africa. But clearly there can be no misunderstanding: in a democracy which has universal suffrage there is never any place for terrorism, the use of violence. It is a serious crime.
We of the Liberal Group also like this report of Mrs Reding's. We are happy to agree with most of it. I think we have to be clear and establish the rule that terrorists who are nationals of a Member State of the European Union are not entitled to claim asylum. I am thinking of Spain, of Ireland; we cannot allow it. We have to be very clear on that. Such things are not admissible.
And there is more. We must be tough on third countries, the rest of the world outside the European Union, which backs terrorist movements. Lastly, I would make the point that we should be careful in our dealings with the media. The right to freedom of expression in this context must be upheld.
Mr President, we congratulate Mrs Reding on her report, which represents an important instrument against terrorism and raises the need to build a genuine European legal area where the legal decisions of Member States are recognized and standardized.
Terrorist acts inside the European Union cannot be justified in any way because they appeal to ideologies or religious, cultural or national identities. Regardless of any political motivation, they must be treated as criminal acts and subject to criminal prosecution. Terrorist acts violate many fundamental rights, in particular the right to life, physical integrity and individual freedom, and in many cases they destabilize peace and economic and social development in local and regional communities, and undermine their democratic institutions.
Some Member States of the Union - and this has to be said very clearly - are having to cope with cross-border terrorist action. Because of this, we need a consistent, Europe-wide group of measures on the prevention and prosecution of terrorism.
So our group firmly supports the amendment calling on the Council to adopt the necessary measures to prevent any national of a Member State accused of terrorism or collaboration with an armed group obtaining refugee status in another Member State. Asylum policy can only apply to nationals of third countries who do not live in a democracy. Because we are democrats and live in democracy, our anti-terrorist measures must always be shown to comply with the rule of law. Even terrorists are entitled to due process and protection, and their human rights must be respected at all times. That is the great strength of democracy and the rule of law that we are upholding here today.
And when we call for ratification of the Europol Convention, we are saying there must be no discrimination against any group and there must be clear definition of the information Europol will use and the way it will handle files.
Mr President, if we consider the rights of those accused of terrorism, how much more do we remember and share the suffering and anguish of victims of terrorism, their families and friends, and their communities! In my country, Spain, those victims of terrorism may be decent members of the national or regional armed forces or security forces, representatives of democratic institutions, or citizens indiscriminately murdered en masse in public places. The men, women and children who die like that only make the news once they are dead.
We remember with sadness the 1, 000 or so fatal victims of terrorism in Spain, including Enrique Casas, Gregorio Ordóñez, Fernando Múgica and Francismo Tomás y Valiente, who were active in the democratic institutions, and the Captain General of Madrid, Quintana Lacaci, who defended Spanish democracy so firmly against the attempted coup d'état of 1981. We also remember the many people who have been mutilated, like Irene Villa, and especially those currently held captive and subjected to cruel physical torture, José Antonio Ortega Lara and Cosme Delclaux.
I will end there, Mr President, but in remembering them, I want to call for real, and effective moral and material aid under the law, for them and their families, and we also call on Parliament and the European institutions to make a greater and better joint effort to uphold human rights, democracy and the rule of law.
Mr President, ladies and gentlemen, let me start by saying that the admirable work done by Mrs Reding is a source of controversy, but that is because of the controversial nature of its subject: terrorism. Next, I have two positive comments to make on the report: first, the opening of borders does not increase the danger of terrorist activities, because - as Mrs Reding rightly says - the traditional border controls virtually never result in the arrest of a terrorist; secondly, Mrs Reding pertinently remarks that a great many terrorist acts are organized and financed by certain States.
However, I should also like to raise a point which confuses me. I resolutely, absolutely resolutely, condemn any form of violence. Having said that, I cannot understand why, in Recital A and Recital H, we are told that in the Member States of the Union we cannot talk about terrorism but only about crime, and that therefore - the conclusion is - political asylum must be confined solely to citizens of third countries. I believe there is a leap of logic here. It is self-referential and excessively ideological, in the proposed revision of the treaty, to rule out - not just in practice and for the present but actually in theory and for the future - the possibility that there could ever be a case where political asylum is justified for political citizens of Member States.
In this context, I quote and endorse the concern expressed by the Italian section of Amnesty International - the concern that Europe, the home of democracy, may become a neutral zone for the purposes of the fundamental right of asylum, whatever the State to which the asylum seeker belongs. That is unacceptable, at least while Europe remains, as it is at present, a diversity of States, of legal systems and of police forces.
Mr President, firstly, our thanks to Mrs Reding for the intelligent and realistic things she has put in her text. It is regrettable, however, that it is a report of initiative which has no binding power, but we must be glad for what we have.
I personally experienced a childhood in which those who struggled against Nazi oppression were shot, or deported as terrorists. Thank heavens and the action of our parents that, today, within the European Union, we have a constitutional state and the democratic rule of law governing our institutions. The political violence which attempts to overthrow these institutions actually finds no justification and it must be fought on all sides without weakness.
There are several very positive, very courageous and very truthful aspects of this text which deserve to be highlighted, and the first is the fact that the measures implemented for combatting terrorism must in no way be founded upon laws of exception. I think that this is a case of extreme political courage, to which I subscribe entirely. The second element is the fact that the opening of borders has in no way increased the risk of acts of terrorism.
In this respect, and here slightly I am referring back to the fringes of the previous debate, we must be a bit careful that the image of terrorism, as carried by the media, does not strengthen the case of the most mentally deficient, some of whom are even seated within this house. Terrorism in Europe is not a foreign secretion. It is not an imported commodity, as people would have us believe. It does not come to us only from Iran, Libya, Algeria, Afghanistan or elsewhere, it is born and it grows comfortably on our own soil, nurtured by the scorn of democratic institutions, by intolerance and by the waywardness of certain nationalistic claims.
Let there be no mistake about it. This waywardness is in no way obligatory. And our Scottish and some of our Catalan colleagues, right here, can demonstrate that it is possible to nurture nationalist aspirations and promote a scrupulous respect for the institution of democracy. On this point they are, I think, an exemplary defence.
The third item which it seems to me important to highlight is the fact of qualifying, or having qualified as a criminal offence the apologia of terrorism. This is a necessary step in the breaking up not only of terrorism, but of the political demagoguery which often surrounds it.
Finally, an appeal should be made to the courage of citizens to combat terrorism and to participate actively in the reinsertion into society and a professional and political life of those who, at one time, might have succumbed to the temptation of terrorism.
Mr President, first of all I welcome the report and would like to congratulate the rapporteur; she quite clearly has put a lot of time and effort into its preparation.
Terrorism is one of the scourges of our modern society. It operates in different areas, it uses different means and tactics depending on where it happens to raise its ugly head. There are always a small number of people - and we have to recognise that this normally is a very small number of people - holding the vast majority to ransom at the barrel of a gun or the threat of the bomb.
In Northern Ireland where I come from we have suffered sustained terrorism. It has strained the people of the province and has created a very deep division in the population which continues to this day. Terrorism cannot be allowed to succeed. We have to recognise that we must be prepared to protect the general population and the rule of law must always prevail.
On extradition, the European Union has shown to have a very serious weakness. It has not covered itself with great glory because some countries have not been prepared to face up to their responsibilities. There have been many experiences of Member States ducking out of those responsibilities and not doing what they should do. This is only encouragement to the terrorist. The terrorist feeds on this type of propaganda; this is what he needs to survive, it is grist to his mill.
No one has the right to take another life, no one at all and I will never defend anyone for doing so. Common criminals should be treated as common criminals and it should not be forgotten that a lot of the people under the guise of terrorism are actively involved in the trafficking of drugs, protection rackets and are making vast amounts of money under the name of particular letters of the alphabet.
I have had personal experience in Northern Ireland of terrorism; it is something I would never wish on any part of the human race. I look forward to the time when there will be no terrorism and we will not in any way featherbed them.
Mr President, ladies and gentlemen, since the end of the Cold War we have seen a resurgence of terrorism, associated in particular with the intensification of regional, religious and ethnic conflict. Many of these phenomena already existed before the Cold War, even though, particularly in the eastern countries, they were formerly hidden beneath the ruins of the Communist system.
Terrorism today, however, is reaching particularly serious levels in many Third World countries, and is also spreading to Europe. This terrorism is ideological in form, created to attack dissidents. It can be subdivided, as I see it, into religious terrorism and fanatical terrorism and thrives on the differences between national legislations, prospering in those countries which best guarantee freedom of movement and assembly.
The European area represents the ideal soil for this, the appropriate fuel for the flame. To combat terrorism, of whatever kind, effectively we must - and here I agree with the rapporteur, Mrs Reding - smash the vicious circle that has been created by preventing the proliferation of those subcultures that feed it; we must depoliticize - if you will excuse the word - the terrorist act, reducing it to the mere status of a common crime; we must use technical resources for combating terrorism, such as infiltration and disinformation, ensuring that the struggle is equipped with appropriate human and technical resources; we must apply simplified extradition procedures and train up a class of judges and police officers as experts in the legal systems of the various Member States; we must communitize the powers of the European Union to deal with terrorism, because an open Community must ensure that it has common legislation to combat this extremely serious problem; we must improve international investigative cooperation, which must also include improving cooperation between judicial authorities; and, finally, we must harmonize the European Union's criminal laws. This is the only way in which we can try to defeat the terrorist phenomenon: it is one of the great challenges of our times.
Mr President, just a few days ago books were burned in my country. There was an attack on the window of a bookshop which suffered similar acts during the black years of the dictatorship. Books were burned in the Basque Country by terrorist sympathizers who justify violence on grounds of 'identity' and/or ideology. In the name of these things, they assassinate, kidnap, torture, and end people's lives indiscriminately - as Mr Alonso Puerta mentioned - people like Enrique Casas, a politician, Tomás y Valiente and so many other members of the security forces, and ordinary citizens whose lives have been destroyed just by chance.
The effect this has on the people affected is not easy to convey to others. Even talking to my comrades in my own political group, I sometimes find it hard not to stray into the realms of demagoguery, but I have to recognize and I do recognize that it is difficult to understand what has not been experienced.
I am Catalan, as Bernard Pradier said, and I live in a land which struggled for its own identity for years and years, but I have to say I never understood violence in politics and, of course, we have never practised it. My own emotional attitude was radically changed by a terrorist act in a workers' quarter of my town, when I saw the corpses of people who had been out shopping quietly on a Friday evening being carried out of a hypermarket, and when I saw the silent grief of the community.
Mr President, the European Union was created so that no more books would be burned, no more dead would lie beneath any flag, no more violence would be justified by any cause, and conflicts would be solved peacefully and through dialogue. In our democracies that is perfectly possible.
With this report, the European Parliament is getting closer to the citizens who trust the European Union to give us greater freedom, ensure that we live in peace, and defend us. I congratulate the rapporteur on that. I congratulate her because I really do think the work she has done is excellent, I hope this house will pass her report by a large majority, and I urge it to do so. Our citizens would not understand why there could not be more active cooperation in a Union policy constructed by democratic countries or why every possible effort might not be made to fight terrorism actively and firmly.
I believe Parliament will take another step in that direction tomorrow.
Mr President, ladies and gentlemen, my first words must be of congratulation to Mrs Reding for her excellent report. We hoped against hope that this report would not have to be written but unfortunately there are still people in the European Union today who do not respect coexistence, human rights and democratic principles. Previous speakers have already covered many of the points in the report, like terrorism, prevention, police and court cooperation, criminal prosecution, the need for swift ratification of the Europol Convention and, above all, regarding any terrorist act as a criminal act to be prosecuted under the criminal law.
But let me highlight two points in this report which I consider fundamental. The first is classification of an apologia for terrorism as a criminal offence in the legislation of Member States as a crime and the second is effective aid to victims of terrorism. On the first, we cannot, as democrats, allow articles and statements justifying, defending or praising terrorist acts to be disseminated with impunity. Any act or demonstration of that kind increases confusion and uncertainty in the fight against terrorism, and any encouragement of the phenomenon should not only be banned, but should also be prosecuted under the criminal law.
There can be no justification for violence and any such argument loses its force when reason acknowledges death and suffering. It is precisely the victims of terrorism and their relatives who suffer and that is why I want to highlight the crucial need to establish a European Union solidarity fund for victims of terrorism. In a Europe where we talk about European citizenship, democracy, freedom and solidarity, we must show solidarity with citizens affected by a social ulcer like terrorism, with victims of terror, intolerance and oppression.
Mr President, ladies and gentlemen, to fight terrorism properly, it is essential that Member States bring criminal prosecutions not only against the actual perpetrators of terrorist acts, but also against any person, group or structure which has participated in their organization, preparation or execution. Without adequate infrastructure, many terrorist acts might not come about and, that is why we need to extend criminal responsibility to those who collaborate with terror. As long as democrats are united against terrorism, as repeatedly demonstrated in this Parliament, freedom, peaceful coexistence and democracy will overcome. Because it represents the will of all the citizens of the European Union, this Parliament's stand against terrorism is of vital importance amongst the many others.
Mr President, my final words must be to remember the people still held captive by the oppressors of freedom and call for their release.
Mr. President, terrorism cannot be tolerated in a society governed by the rule of law. It must be fought at every level, using legitimate means. The creation of a democratic society, open towards its people and the world about it, is the best way of destroying the breeding grounds of terrorism. Measures which prevent the escalation of ethnic, national, social and economic conflicts are also important. Practical and technical improvements can be made. Controls at airports, baggage checks and data and telecommunications systems are all important and they can all be improved in an attempt to put a stop to terrorist activity. But, in my opinion, it is not absolutely clear-cut that effective action is the same as supranational decision. A great deal can be achieved through cooperation.
Europol must cooperate more with Interpol and such cooperation must be based on the wishes of the individual Member States. One point which has not come up in this discussion is that neither Europol, the EU nor any other institution can gag the free press. The proposal that we should advise the press on how to report terrorist actions cannot, in my view, be accepted.
Mr President, my dear colleagues, this report is, quite obviously, full of good intentions and also of good sense measures which must necessarily win unanimous support. We do not set ourselves apart in this respect. But it seems right to add, however, that the analysis of terrorism made in this report is, all the same, very superficial. In Europe there are, it seems, some mad cows, but there are also some sacred cows which the rapporteur, quite obviously, has not dared to tackle.
Terrorism does not seed itself on any social soil any more than violence in general, and that subject has not been broached. Many anthropologists and sociologists, such as Arnold Gehlen, have shown that man needs to be surrounded by strong traditions and institutions. Otherwise, his violent nature resurfaces extremely quickly.
That is why uprooting, whether national or social, is therefore an essential cause of violence, but also of terrorism. Now, massive immigration from third world countries, as well as the marginalisation of growing sectors of society, caused by globalisation of the economy causing unemployment, are creating a new proletariat. This may constitute in the future a veritable reserve army for future terrorism. Preventing the constitution of this potential sociological phenomenon would mean combatting the various forms of uprootal caused precisely by European policy. We should fight immigration and restore growth within the context of honest competition, against the grain of the current unbridled free-trade policy. Finally, we should favour the values of adherence to family, national or religious roots which enable a reduction in violence by channelling behaviour. But all this, it seems, is a tabou subject.
Another tabou, of course: nobody will admit that the fight against terrorism is necessarily a form of war itself and we cannot make war without reintroducing capital punishment. It is undoubtedly preferred, as by certain Federal States, Member States, that terrorists commit suicide in prison. This also casts a shadow over the democratic legal system.
This is all hypocritical. I think it would be more just, more worthy and more democratic to reintroduce capital punishment for acts of terrorism, when they really do kill.
These are several tabou subjects which are, I think, also worth mentioning.
Mr. President, this is not the first time that Parliament has discussed the issue of terrorism, and it is easy to understand why it has been discussed so many times. Firstly, this is because a Parliament which has received its mandate through the democratic process naturally finds it unacceptable that anyone should use violence as a means of promoting their aims in a democratic society.
A second reason is that, for a Parliament which daily discusses its citizens' security and safety, it is a tragedy when an act of terrorism affects ordinary citizens who are not involved in any way in the demands of the terrorist. It is meaningless, unjust and totally inhuman.
Thirdly, terrorism, together with organised crime, forms the greatest barrier to the free movement of European citizens within the Common Market.
Mr. President, it could easily be said that the task of the Union is to allow the forces of good in Europe to work for peace, a better environment and the health and safety of our people. If this is the case, we could never accept the view that evil forces should sabotage this cooperation. This is why the fight against organised crime in all its forms is one of the Union's most important joint tasks. It is totally incomprehensible to me that Member States are not fully engaged in this task and that we do not fully utilise the available capacity through a better organised cooperation in matters of justice and in the deployment of the police. Instead, we delay the most important first step, which is to ratify the Europol Convention. I share Mrs. Reding's irritation over this and I also share the other conclusions drawn in this excellent report.
Mr President, ladies and gentlemen, I would just like to say a few words to express my support and that of my parliamentary group for the report on combating terrorism drafted by Mrs Reding. I think it is an excellent report which deals with, assesses and proposes all of the causes and practices and all ways of combating terrorism. I should like just highlight four points from this report.
First of all, the fact that we should not and cannot deal with or look upon terrorist acts as something requiring exceptional procedures or legislation. Acts of terrorism in all of their forms should be dealt with by normal judicial processes, like all criminal acts. To look upon terrorist acts as crimes which should be dealt with by exceptional legislation means enhancing those acts, going some way to meeting the objectives of those who carry them out. That means that we should in these cases harmonise the criminal codes of our States so that there can be no exceptions in any State.
Secondly, similarly, the highlighting which the media often give to terrorist acts is a very powerful contribution to enhancing and amplifying the intended effects of the terrorists themselves. Self-control, I repeat self-control, by the media should lessen the negative effects of giving too much publicity to terrorist activities.
Thirdly, we should all make a contribution to preventing and combating terrorism worldwide. The active defence of human rights, one of main aims of the European Union, would be our best way of contributing to that. In that framework it is our prime obligation to defend the European Union against terrorist acts. The causes, even when regarded as fully justified, of terrorist acts have always existed and still exist. It will always be best to try and find political solutions to deal with any conflicts, however serious they are, since radicalizing positions always leads to violence. But if violence is imposed on us then we have to have appropriate means, not just preventive ones, in order effectively to combat terrorist activities. In this respect, the objective proposals made in this report should be approved by the European Parliament.
Fourthly, I should like to point out to Mr Blot that we have the strongest institutions of any political regime existing on earth. The institutions are strong, they are very strong, because they are free, built on solidarity and fairness and they work in a democratic way.
Mr President, I fully endorse the loud condemnation by this House of terrorist activity, all forms of violence and xenophobia, and underhand attempts by governments to colonize peoples and territorial entities or to strangle their legitimate aspirations to freedom, independence and self-determination. All the organizational forces of Europe must be set in motion to prevent the spread of terrorism, crime and violence at every level, and to ensure that our new, integrated Europe is based on democracy and individual freedoms. This House must be careful to avoid any intentional confusion between legitimate demands for independence - which, in any case, are internationally sanctioned by the Helsinki agreements - and movements or groups or ideologies which have nothing whatever to do with such demands. It would be a grave breach of the spirit and letter of the Treaties if this Parliament were to lend itself to dubious manoeuverings designed solely to prevent the birth of a Europe of regions and a Europe of nations.
Mr President, I should like to congratulate Mrs Reding on a report which has tried to strike a fair balance between the perfectly correct approach of condemning all forms of violence and terrorism but recognizes that in doing so we must not allow our civil rights to be eroded so that the terrorists have, in effect, achieved their objectives.
It is sometimes said that one person's terrorist is another person's freedom fighter. We can all think of instances in our own lifetimes in certain countries where certain people have been regarded in one light by one group and in another light by another group. But we have to draw a distinction - as the report does - between what might have been the case fifty years ago when people were fighting against the horrors of Nazism, for example, or resisting brutal and oppressive regimes, and the use of terrorist activities in open and democratic societies. There is no justification whatsoever, as everyone has been saying, for the use of terrorist action in free, open and democratic societies and certainly not acts of terrorism which lead to suffering by innocent people as they so frequently do.
I also want to emphasize the need in whatever we do to ensure that we do not fall into the error of allowing the terrorists to achieve their objectives. Acts of terrorism in the European Union are primarily driven by the desire to disrupt normal society. If we introduce security measures of such oppressiveness that normal democratic life is undermined, we are playing into the hands of the terrorists and enabling them to achieve their objectives. We must avoid this at all costs. It is a difficult balance to keep but I think this report has got it generally right.
Mr President, I should like to thank Mrs Reding for her valuable study of the difficult issue of terrorism which, in view of the wide variety of forms it takes and the general seriousness of the threat it presents, calls for rapidly deepening cooperation throughout Europe and the world at large. I am pleased that Finland has shown the will and preparedness to engage in multilateral cooperation in this field, which is covered by the Maastricht Third Pillar. Cooperation within Europol on the basis of the Treaty, coordination of asylum policy and wider use of the latest technology to improve the safety of public places and, for example, public transport such as aircraft and trains, as well as to obtain information, are important in preserving the security of Europe's citizens.
I should like to mention the point stressed by Mrs Reding concerning agreement on the application of a coordinated asylum policy on third country nationals. It is worth asking whether it is sensible for endless resources to be spent on processing asylum applications in each Member State even when the applicant may already have been refused asylum in another Member State.
Given that the central idea of European integration is the creation of a safe living environment and securing freedom of movement for Europe's people, it is essential that the Union should be able to demonstrate credibly that it has the will and the means to defend the right of European citizens to enjoy the fruits of those principles without the threat of terrorism. Terrorism is a wide-ranging threat to the security of the civil population, which often increases the sense of insecurity in Europe much more than traditional narrower, mostly military security problems. Recent terrorist acts show that the EU must concentrate particularly on eliminating terrorism by Islamic extremists and on obtaining and training experts in this field.
On the subject of computer terrorism, we may note that ease of information flow has great practical advantages for society, but is also its Achilles' heel because of the difficulty of preventing its use for criminal purposes. In terms of Internet connections per head of population, Finland is one of the world leaders, and I believe that my country in particular, given its involvement in high technology, has much to offer in terms of know-how in the use of technology in the joint European effort to destroy terrorism.
Mr President, I want to thank Mrs Reding for her balanced and comprehensive statement on the problem of terrorism. Recital H of the preamble points out that because of the level of democracy we have achieved in this European Union, acts of terrorism cannot be remotely justified on any political or ideological grounds and whatever the motivation may be they are still criminal acts and have to be punished as such. She rightly points out that penalties should be in compliance with the European Convention on Human Rights.
I live on the border with Northern Ireland and this recital has a particular application to the situation in Northern Ireland where the motivation, in particular for nationalist violence, is political. If the people responsible would only stop and think, they would see that within the framework of the European Union, most of the grievances which provoked recourse to violence twenty-five years ago have been or are being redressed at the present time. All the citizens of the European Union, wherever they live, enjoy freedoms today that were denied to citizens in many Member States in the past.
The IRA violence, in particular in Northern Ireland, is solving no problem and is actually preventing the communities in Northern Ireland and the two parts of Ireland from developing and achieving the integration and the removal of borders and barriers that the European Union has made possible. In paragraph 9 attention is drawn to the fact that economic, social and cultural exclusion can be a contributing factor to violence.
In his history of the Northern Ireland problems, an Irish historian, Tim Pat Coogan, supports this thesis, pointing out that most of the young people who have sustained the campaign of violence over the last twenty-five years have come from a small number of ghettos where people are poor and deprived, and the same is true of the violence on the Loyalist side. It comes from people brought up in working-class areas with over-crowded and poor conditions.
Whatever the origin of the violence, the basic right of the citizens of this Union is to be protected from it and it is the duty of this Parliament to ensure that people who commit criminal acts, in particular against the person, will not find refuge in any Member State of this European Union. At this point in the development of the Union surely we have developed sufficient common trust in each other to harmonize the legal provisions that are necessary to match the increasing mobility of criminals and the technology that is available to them. We must give this task our priority.
Mr President, I want to thank Mrs Reding for her excellent report. There is no justification for terrorism and violence perpetrated by organized groups to obtain political, social or other objectives. It is morally and politically unacceptable. In a democratic society like Europe, all projects must be lawful and defensible, and progress peacefully with popular support. So our rejection of the use of violence to achieve such ends must be absolute.
We need weapons to fight these violent and organized groups, even more so when we have created a common area without frontiers in the European Union and when we are encouraging free movement of persons. Precisely because of this we need to provide ourselves with two additional tools in the fight against violence. First, we must create a common police and judicial area where, as stated in the resolution, all the relevant authorities of Member States cooperate, including the police forces responsible, either for the whole country or part of it, for instance the Basque police force itself, the Ertzaintza, which has jurisdiction there. And second, legislation must be approximated so that the perpetrators of violent acts cannot find protection and shelter in other Member States.
Those are the routes to police cooperation. To that we add scrupulous respect for human rights in the struggle against violent men and violent acts, and in this way we legitimize our democratic systems. As the text of the resolution emphasizes, police action is not enough to resolve deep-seated conflicts in our society. Democratic dialogue is necessary, and that is why, in this resolution, the European Parliament calls on the States of the European Union to promote it as a contribution to resolving political conflicts.
Police action is needed, but in turn, we are creating conditions for inclusive dialogue so that all individuals and groups are clearly aware that their political objectives can be put into practice in a framework of democracy, on one condition: that they have the support of the people, through a democratic majority.
Mr President, I welcome Mrs Reding's report which illustrates the scars of terror our civilized Europe still bears. Many Members of the European Parliament are aware of terrorism in their constituencies as the most flagrant transgression of human rights, and some Members can even testify to suffering it within their own family circle.
What use is state sovereignty? It is time we recognized that we can only defend life and liberty by pooling all our weapons and one of them is implementing the Europol Convention which will give us the formula to achieve an objective so vital in this day and age. In Spain two citizens are being held captive at this very moment by the terrorist group ETA. One of them is a civil servant, Mr Ortega Lara, and his wife came to the European Parliament in November to call for the solidarity and support of the President of Parliament and all its Members, which she obtained.
It is time we left the fine words behind us, as Mrs Reding said, and time we recognized that terrorism thrives in a culture medium which must be destroyed and which we can destroy with political and legal arguments, like the ones Parliament will, I hope, approve by a majority tomorrow.
It is time to go further than words and recognize that the Europe of the future must be built on respect for the most fundamental rights, like the right to life and the right to freedom.
So thank you, Mrs Reding, and we hope that tomorrow your report will be passed by a unanimous Parliament.
Mr. President, ladies and gentlemen, over the last decade, Europe has experienced a wave of terrorist acts. The perpetrators have included both local groups and organisations based outside Europe. We all have memories of the many hijacks, bombs, murders and kidnappings. The reaction to them was an immediate international mobilisation in the fight against terrorism. For some of this period, as the Swedish Secretary of State, I was responsible for terrorist issues. I was able to see at close quarters the considerable improvements made in our approach to public security throughout Europe. Improvements were made in aircraft safety. Embassies and other vulnerable buildings also received better protection. Decision makers and a variety of people in key positions had to learn to live with personal bodyguards. We trained our police and gave our authorities greater resources and power. Most important of all was the intensive international anti-terrorist cooperation which was quickly established. I am referring to the TREVI agreement for example, which in many respects was the forerunner of current police cooperation within the Union. This cooperation has led to the imprisonment of a number of terrorists and the breaking-up of their organisations. It has become considerably more difficult for new groups to establish themselves. The fight against terrorism is perhaps one of the best examples of how important and successful close international cooperation can be in the fight against organised crime.
Naturally, the positive political developments which have taken place in recent years in the Middle East, the former Soviet Union and in Eastern and Central Europe have also played a large part in this. I completely agree with Mrs. Reding when she stresses, in her report, the importance of finding political solutions to the conflicts which feed terrorism. We must also tackle the fundamental causes of terrorism.
But terrorism is still a very serious concern both within and outside Europe. It is true that the number of international terrorist acts has decreased during the last decade but the number of victims has tended to increase. We could say that the trend is for fewer, but more serious international terrorist acts.
The subject of terrorism has been raised on a number of occasions as part of the EU's cooperation on Justice and Home Affairs. Mrs. Reding's report mentions the La Gomera declaration against terrorism which the Council of Ministers adopted in October 1995. Like Mrs. Reding's report, this declaration underlines the importance of a joint initiative in the fight against terrorism.
The most important current issue is that terrorism be included as part of Europol's area of responsibility once the Convention comes into force. I noted with satisfaction that Mrs. Reding, together with many other speakers in this assembly, is urging Member States to ratify the Europol Convention as soon as possible. So far only Great Britain has ratified. The Irish Presidency urged all Member States to ratify the Convention during 1997. I would like to add that I consider it extremely important that we work on the Extradition Convention in parallel with the Europol Convention as this is also important if we wish to tackle the issue of terrorism in its entirety. The Reding report is therefore both timely and important. The fight against terrorism must continue to be a matter of high priority in the European Union.
The debate is closed.
The vote will be taken at 11 a.m. tomorrow.
Progress of the EU in 1995
The next item is the report (A4-0396/96) by Mr Valverde Lopez, on behalf of the Committee on Institutional Affairs, on the report of the European Council to the European Parliament on the progress of the European Union in 1995 (pursuant to Article D of the Treaty on European Union) (C4-0409/96).
Mr President, this annual debate on the progress of the European Union in 1995 is pursuant to article D of the Treaty of Maastricht. One of its principal innovations was to make the European Council responsible for providing the Union with the necessary impetus for its development and defining its general political guidelines. Furthermore the treaty requirement that the European Council present an annual report on the progress of the Union clearly indicates an obligation of dialogue between the European Council and Parliament. For this dialogue to be effective in the future, the European Council must undertake to complete its annual report at the December summit and the European Parliament must show the political flexibility and awareness to organize a major general debate in its February or March part-session every year.
In yet another year the European Council has to be reminded here and now that its functions are clearly different from those of the Council of the European Union and its annual report cannot therefore be a mere catalogue of the year's activities but should assess the political action taken and set out the political objectives and key ideas to be communicated to the public. There must be an open dialogue between the European Parliament and the Council to discuss the general political guidelines for the year in progress. The political action of the Union would emerge from this dialogue strengthened and doubly legitimized.
At this crucial time of consolidation of the European Union it is very important for clear, precise and definite messages to reach the citizens about the great political objectives of the Union. As in any enterprise, the stability of a clearly defined horizon is essential. The major problem for the construction of Europe at this time, above all vis-à-vis public opinion, lies in the nationalist way some Heads of Government are interpreting it for their respective electorates, frequently obfuscating and undermining the institutional agreements. A clear message of support for many of the agreements made in the European Councils must go out from this Parliament, together with criticism and condemnation of those Heads of Government who are failing to show due loyalty to the institutional agreements, hence conveying confusion and insecurity to the public.
Furthermore, Mr President, these slanted and partial interpretations are unfortunately becoming the favourite issue for much of the media, because some of the ideas being expressed are scandalous and destabilizing. Debates like this one on the state of the Union should send hopeful messages about the future to the citizens, stressing that while the European Council and Parliament may differ on occasion and on specific points, they are united on the great objectives of political union.
It should be made clear here and now that both institutions support the various objectives set out in the motion for a resolution drafted by the Committee on Institutional Affairs with wide agreement between all the political groups - and I thank the members for their contributions and support. It summarizes the current position of the European Parliament on the essential challenges facing the Union in the area of economic and monetary union, employment, the internal market, citizenship, common foreign policy, justice and internal affairs, enlargement and the great issue of the Intergovernmental Conference.
Briefly, Parliament's proposals can be described as coinciding with the objectives approved at the Madrid European Council, which drew up 'Agenda 2000' , and we consider it of the utmost benefit to fulfil each and every one of its goals, as well as the specific aims added later by the Florence and Dublin European Councils.
This Parliament believes it is essential to confirm to the public that it shares in the great objectives established by the European Council, supports compliance with the deadlines and conditions laid down for overcoming the various problems at each stage, and condemns any attempt by any Head of State or of Government to reverse decisions already agreed or confuse issues already settled with issues at the planning stage.
To sum up, Mr President, the European Parliament supports the agreement on the single currency, and supports the enlargement - which it regards as an historic opportunity to unify Europe politically - but reminds the European Council that the Intergovernmental Conference must give the Union the tools needed to complete the enlargement successfully.
It is also essential to make justice and internal policy a Community policy, as we have stressed repeatedly in this Parliament, and to create a European legal area as part of a vital strategy to fight terrorism and the drug traffic. That was made very clear in the previous debate.
There must be emphasis, too, on the common foreign and security policy so that it advances along the lines laid down in the Maastricht Treaty. The European Council must take on board the fact that existing cooperation mechanisms have been a failure and decisive progress needs to be made in the process of integration.
Finally, Mr President, the citizens need to be reassured that the European Council is determined to extend European citizenship rights, and - just in passing - the European Commission's current information campaign deserves our praise. There are other issues, but colleagues will be dealing with them, so I shall not dwell on them.
Mr President, ladies and gentlemen, the written report by the Council is laid down in the EU Treaty. However, the annual debate on that report in the European Parliament must not be allowed to degenerate into a formality. I should therefore like to use today's debate as an opportunity to talk about specific prospects for our shared European future, taking my cue from important events of the year 1995.
First, the enlargement to 15 Member States. This successful advance also served as a signal, highlighting the need to restructure our Community and the changed political conditions. As we know, these subjects are now being discussed by the Intergovernmental Conference.
Secondly, the activities of the Reflection Group, chaired by Carlos Westendorp, with two members of the European Parliament. This gave a clear signal that the reconstruction in question can no longer be achieved without the participation of the peoples of the European Union and their democratically elected representatives. That is why the results of the Intergovernmental Conference must also meet the requirements of the European Parliament.
Thirdly, the resolute commitment of the European Council in Madrid that monetary union should become a reality. We are following with careful, though not uncritical, attention what the Council is now doing to implement those resolutions.
Fourthly, the setting of a political agenda for future years - Intergovernmental Conference, monetary union, negotiations on enlargement and the revision of the financial forecast and own resources. In the light of this agenda, the Amsterdam summit in mid-June must bring fundamental reforms for the European Union.
However, 1995 has also left a legacy of problems that are still completely unresolved. One of them is the weakness of Europe's external policy, which is really rooted in the inability of 15 governments to take joint action - think about Yugoslavia. Another, the biggest of all, is the social disaster of unemployment. In 1995, as indeed in 1996, unemployment was a priority topic for the European Council, yet no tangible successes were achieved. The Intergovernmental Conference must, therefore, come up with improvements - a new chapter on employment policy and an end to the United Kingdom's social opt-out. But that will not be enough. As part of our Community-wide coordination, the Member States must accept their responsibility for an upturn in the employment market. Political democracy and the welfare state are still inseparable foundations of further European integration.
Mr President, I should particularly like to thank the rapporteur for having written a critical report. I have nothing to add to his criticism except to say that I shall be unreservedly voting in favour. I would however like to single out one point, contained in Section 34 of the report, where the rapporteur deplores the lack of goodwill manifested by the Council during the Intergovernmental Conference. My view is that this lack of goodwill is based on a fundamental confusion, a lack of clarity regarding the objective which the European Union adopted as its own at Maastricht: eliminating the division of the European continent by laying the foundations of the future European structure. The Maastricht Treaty itself states the principles on which those foundations are based: the United Nations Charter, the principles of the Helsinki Final Act, and the Paris Charter. To adopt those foundations has serious consequences, because they can no longer be implemented in the form of a traditional foreign and security policy, although attempts are still being made to do so, but only in the creation of a domain of peace, something that does not yet exist, even if only in the form of the Europe of the future. I am sorry to say - and I will say it, even in the Commissioner's presence - that I looked in vain in the Dublin II Council documents for any hint of awareness of this mighty challenge!
Mr President, the report on the progress of the Union in 1995 which we are examining today analyses European policy according to a rather distorted reading detectable right from the first preamble. The Union should rest upon both democratic legitimacy, expressed in the European Parliament, and on the legitimacy of the States, expressed in the Council.
This presentation, as standard as it is, still hides the essence. A primary legitimacy exists which goes before the two others but which is not cited often enough, that of the national parliaments. It constitutes now and will for a long time to come, really until a European people exists, the principal legitimacy, as the decree of the German Constitutional Court given in October 1993 on the Treaty of Maastricht recalls.
This primary legitimacy does not only have an indirect effect on the Union through the repsonsibility of national governments, it also has a direct effect, since it is the national parliaments and often the people themselves who ratify the Treaty to which the European Parliament is subject, like all other institutions of the Union.
This subordinated role has to be recalled to explain why it is perfectly logical, contrary to the assertions of the report, for the European Parliament to be distanced from the negociating table at the Intergovernmental Conference. It is also necessary to contest the request expressed by the report to extend the European Parliament's power of codecision for all acts of a legislative nature. Indeed, although elected by universal suffrage, our Assembly represents people taken as a whole and not citizens considered in an equal manner. Furthermore, it only has a secondary legitimacy compared with that of national parliaments, and in no way could it substitute them.
One wonders whether the fact that this primary truth and this primary legitimacy have been forgotten is one of the principal causes of the democratic deficit in the Union.
Mr President, this is a moving moment for me as it is my maiden speech in the European Parliament, the first time I have taken the floor in a debate. It is with great pleasure that I take part in a debate on the future development of the European Union. I have always been strongly committed to the development of the European Union. When I was a student I was one of those coordinating the campaign for a Yes vote in the United Kingdom referendum on its continued membership of the European Union. Indeed, I led a delegation of students all the way to Rome to demonstrate in 1975 outside a European Council meeting in favour of holding direct elections to this very Parliament which was under consideration at that meeting.
Later I spoke at the big demonstration which took place outside the European Parliament at the first ever sitting of the directly elected Parliament in Strasbourg in 1979 and later still I had the privilege of working for Parliament, indeed for the very committee - the Committee on Institutional Affairs - which has produced the report we are considering tonight. At that time it was drawing up the Spinelli report with the draft Treaty of European Union. It is not that many years ago but we have come a long way since then.
This report looks at how far we came in one particular year - in 1995. If I have one reservation about participating in this debate, it is that I do not believe we should be having this particular debate in this particular format. We are after all discussing the events of 1995 and it is now the beginning of 1997. Furthermore, we are discussing a report on a report. We are discussing a report of the Committee on Institutional Affairs on the report of the European Council on the events of 1995 which is quite some time ago. I do not think this is a very sensible procedure for Parliament. It would make much more sense simply to discuss the European Council's report as such in plenary when we receive it, presented perhaps by the Council or the European Council at that time and wind up the debate with a resolution to close the debate on the subject then, not draw up a report on a report and debate it a year later when the issues are long since forgotten.
If I look at the beginning of this report, it refers to the fact that we already have an annual report on the common foreign and security policy with a resolution, an annual report on justice and home affairs with a resolution, and at every European Council meeting we have a debate which tends to be a general debate on the state of the Union. We have an annual debate on the state of the Union as such. We have a debate at the beginning of every Council presidency which is generally on where we are now and where we should go and we have a debate on the Commission's programme at the beginning of each year. This seems to me to be an excessive number of general debates on the state of the Union and with an additional one now on what happened almost two years ago, despite the hard work put in - and I pay tribute to the rapporteur in doing this every year, it is no criticism of the rapporteur's hard work - it seems to me that we should be reviewing our procedures on this point. I will be tabling an amendment to the Rules of Procedure to try to tighten our procedures on this point.
Thank you Mr Corbett and congratulations on your maiden speech.
Mr President, I too should like to congratulate Richard Corbett on his maiden speech. Perhaps surprisingly, I agreed with all his substantive remarks and I hope he will agree with mine. I agree with much of this resolution but perhaps I could depart from the polite conventions of this House by concentrating on what I disagree with.
I have no difficulties with the first line of the resolution. The problems start in the second line which talks of the 'progress' of the European Union, as if the Union must always be moving forward. We have to ask: ' Progress toward what?' and 'Who is driving this movement?' The resolution simply assumes that the EU is going to continue to do more and more and to do so without either having the structures in place to ensure satisfactory democratic control or having the consent of the people of the European Union.
Many more matters are already resolved at European level than most people in Europe realize. The process of integration is overwhelmingly driven by an elite of politicians, including those represented in the Council of Ministers. But for all the talk in the resolution about strengthening democratic legitimacy, it is not clear that this pace of integration has the consent of the vast majority of EU citizens.
It certainly seems to me bizarre to state in Recital F that 'the sole appropriate response' to nationalism and economic and social uncertainty is 'to move ahead with European integration' . This seems to me to be theology not politics and derives from faith and not reason. Such talk makes a nonsense of the frequent protestations of European politicians from all institutions since Maastricht that the EU should not attempt to take on new powers but should simply strive to do what it does now better.
We know that the pace of European integration will grow a good deal faster with economic and monetary union, something that is uncritically welcomed in the resolution. In 1995 the fiscal and political implications of EMU seem hardly to have been considered. We heard earlier from Commissioner Oreja that the Commission is only just beginning to think about its implications. EMU represents a serious ratcheting up of European powers in all areas. We know that EU citizens have serious reservations about EMU but they are sleep-walking into it without a proper debate. They are simply told that there is no need for a debate because the decision was taken years ago by a few politicians in Maastricht.
I know that my views are in the minority in my group and in Parliament but people who care seriously about the success of the EU - as I do - in reviewing the Council's performance in 1995, or when we come to review its performance in 1997 on the eve of the next millennium, should be saying very clearly that Europe must slow down. If the Euro-elite continues to gallop down the road of 'ever closer union' , which inevitably must end in a single European state, without carrying the peoples of Europe with it, I very much fear that it will all end in tears.
Mr President, ladies and gentlemen, first of all I want to congratulate the rapporteur, Mr Valverde, on his excellent work. He especially deserves congratulation for making a political assessment of the main issues the European Union institutions are confronting today. And I was delighted to be able to hear Mr Corbett's first speech, because I had the pleasure of working with him for many years in the Parliament and I am very glad to see him here today making a speech of such political purpose and clear vision about the way reports of this kind should be dealt with in the future.
I entirely share Mr Valverde's position on the purpose of the exercise provided for under article D of the Treaty on European Union. We should not be unnecessarily duplicating Community publications which already cover all the activities of the Union. I refer to the general report on the business of the European Union, the 1996 edition of which will be available as from 11 February, and the monthly bulletin of the European Union.
Instead, the European Council report should, as the rapporteur said, make a political assessment of the Union's progress and its difficulties and define some general political guidelines on that basis. Mr Valverde has set all this out very clearly and, fundamentally, the Commission associates itself with the broad lines of his report.
Like the European Parliament, the Commission in fact takes the view that specific employment provisions should be included in the treaty, that the promotion of public services, a key element in the European model of society, should be one of the objectives of the treaty, and that the Union should provide itself with the appropriate legal basis so that it can combat fraud against the financial interests of the Communities effectively.
Locating citizenship at the heart of the European Union is also a constant concern of the Commission, in line with its statement of 28 February 1996 on the Intergovernmental Conference. And Mr Schäfer is absolutely right to mention the work of the Westendorp Group in this connection, because that was indeed the starting point and that group specifically dwelt on what is meant by the status and role of citizen.
It is vitally important to eliminate obstacles to free movement of persons, and to bring cooperation in a wide range of justice and internal affairs issues under Community responsibility, as well as strengthening the Union's ability to act in other areas of the third pillar.
The Commission also believes the Union's decision-making process needs to become simpler and more democratic, and more transparent and intelligible to the citizen. With this in mind, the Commission recommended extending the scope of codecision to all Community legislation in its report of last June. I think there are two kinds of legitimacy and I wanted to mention that to Mr Berthu when he was talking about legitimacy. There is the legitimacy of the States and the legitimacy of the people. And because of this twofold legitimacy, the national parliaments have a very important function and so does the European Parliament.
The construction of a strong external identity is another aim shared by the European Parliament and the Commission, and Mr Ullman referred to it in his speech. Some common objectives need to be set for this purpose, but that may not be easy to negotiate. More coherent external action must be guaranteed - and I want to stress that particularly. The Union's resources for action must be strengthened, especially in trade policy. And our common foreign and security policy must be developed by creating a common analysis unit and extending qualified majority voting to this area. Finally, we must gradually build up a security and defence identity.
In conclusion, Mr President, the Commission fully shares the rapporteur's view that the future of the European Union, including economic and monetary union and the success of the enlargement depends above all on some good results at the Intergovernmental Conference. Serious reform is not a luxury that institutions indulge in to boost their own importance. It is the only way the Union can obtain the resources it needs to defend its interests in the world, to respond to the aspirations of its citizens and to welcome in the candidate countries.
And I am delighted to say, Mr Valverde, that your report sustains and encourages the Commission in its daily endeavours to achieve these objectives at the Intergovernmental Conference.
Mr President, as we are discussing a Council report should we not receive a response from the Council?
No.
Why not?
Traditionally they do not respond to this debate. I do not know why this tradition exists but it does.
The debate is closed.
The vote will be taken at 11 a.m. tomorrow.
Cultural aspects in European Community action
The next item is the report (A4-0410/96) by Mr Escudero, on behalf of the Committee on Culture, Youth, Education and the Media, on the first report by the Commission on the consideration of cultural aspects in European Community action (COM(96)0160 - C4-0249/96).
Mr President, the starting point of this report is the affirmation of interdependence between cultural action and political action in the European Union, and I would like to set out its general lines. It is well-known that the integration process was originally built on economic interests, but since the Treaty of Maastricht the achievement of European citizenship has become a fundamental and highly significant objective.
Throughout the political history of the West, the acquisition of citizenship has always been linked to existence of an ideological and cultural community. So the cultural reference in the text is not some intellectual adornment, but the very core and raison d'être of the European citizenship we are seeking. If no cultural and ideological framework exists, there is no Community policy, and if there is no Community policy, there is no European citizenship.
The Treaty on Union refers to culture in article 3, article 92 and, above all, the important article 128, which constitutes the new Title IX devoted to culture. This article provides that the Community shall contribute to the flowering of the cultures of the Member States, while respecting their national diversity, encouraging cooperation between Member States, supporting and supplementing their action in a number of areas and fostering cooperation with third countries on these issues.
Now, Community action in all those areas which are not within its exclusive competence, as culture obviously is not, remains subject, under article 3 b of the treaty, to the principle of subsidiarity, so that it can only intervene in so far as the objectives of the proposed action cannot be sufficiently achieved by the Member States. This means Community action must be geared to the principle of subsidiarity and as that principle does not have empirical form but is a conceptual construction, Community action must consequently be geared to the interpretation applied to the principle of subsidiarity. Here we recognize a flexible interpretation because a rooted and rigid one would actually make participation impossible in practice, while in any case it must keep to the limits laid down in the said article 128.
Finally, examination of Community cultural action goes beyond existing direct programmes - Kaleidoscope, Ariane and Raphael, which certainly deserve praise and encouragement - and involves any administrative and financial act which has any repercussions on culture.
Sustained Community action must be promoted to benefit the cultures of Europe, respecting the initiative of the Member States and also respecting the historical and linguistic identity of the peoples. So the establishment of a clause whereby all Community acts and actions which may have a cultural impact must be compatible with cultural objectives, as proposed in this report, makes sense, as does the Community entering into constructive dialogue with all the bodies - universities, academies, foundations, etc, concerned with culture. Historical anomalies and misunderstandings would thus be overcome, creating a social climate of harmony, freedom, tolerance and respect on which it will be possible to consolidate the democratic values of political coexistence.
In conclusion, Mr President, during examination in committee this report was particularly open to the suggestions, comments and amendments of members of the various political groups, and it was approved unanimously. Three amendments have been tabled in the meantime: one by Mrs Pack restored some words which accidentally vanished from my text, on eradicating illiteracy and promoting appropriate policy on books. Obviously I am very much in agreement with this amendment which restores the original text. I also agree with Mr Perry's amendment to the proposal for the Commission to have experts draw up a school textbook on the history of Europe, in that it should be recommended for, rather than imposed on, the educational programmes of Member States. But I do not subscribe to the new text that Mr Perry proposes for paragraph 18, which deals with investment in works of art to adorn public construction projects and is the result of an intelligent amendment by Mr Aparicio. It is very ambitious and attainable in time, as part of the task we have set ourselves of restoring the role of culture in the life of Europe.
Mr President, many citizens and Members of Parliament believe in the existence of European culture. This land enjoys the spiritual heritage of Aristotle and the Greeks, then came the Roman Empire and Christianity, the Renaissance, the Enlightenment, the Romantic Movement, the Scientific Movement, the liberating ideas of the Eighteenth Century and the egalitarian ideas of the Nineteenth Century. This land has more in common than geography and trade. Many of us believe in the existence of European culture and we are not ashamed to say so. But we are on the defensive, Mr President. You will not hear European culture mentioned without someone immediately adding 'based on diversity and respect for the plurality of cultures' . Obviously no culture is worthy of the name if it does not respect the diversity of cultures. But equally obviously, in our view, we should be talking about European culture, something which - as I said - represents more than shared geography and trade.
Why are we on the defensive when we talk about it? Because terrible atrocities have been committed in our own century, in the name of culture, along with uniformity and authoritarianism. Obviously the European Union could not be further away from that kind of thing. But in that connection, I believe Europeans are united by a system of knowledge, belief, and thought, covering morality, history, customs, everything that shapes culture, and we would not have come this far from the bloodstained and divided Europe of the 'forties if that European culture did not exist.
So I think Mr Escudero's report is admirable. His rigorous and erudite approach, demonstrated in his five minute summary before I spoke, exemplifies European thought. A report like this can hardly fail to achieve the virtual unanimity that Mr Escudero has achieved. I particularly like point 18 of the motion for a resolution, and point 23 about a school textbook.
When will the flame be lighted which makes the process of European Union irreversible? When children no longer think of Europe as 'an organization my country belongs to' but think of Europe as 'my country' . When a Danish child thinks of Mozart as 'one of my country's geniuses' , when a Spaniard thinks of Goethe as 'one of my country's philosophers' or when a Greek thinks of Picasso or an English child thinks of Pasteur as 'distinguished figures from my country: Europe' . This can be achieved through teaching methods and this common history textbook which would additional to national history textbooks, and recommended for inclusion in the curriculum. So in my opinion the whole report is excellent.
Mr President, the Maastricht Treaty gave the European Union for the first time a competence in cultural issues and we would all agree that European culture not only merits but needs our support. European culture is under siege from Atlanticist values. We can admire America and things American but it still remains vital to protect and promote our own cultures here in Europe. I was very struck when former French Culture Minister Mr Toubon addressed the European Parliament back in 1995 and said that we were in danger of rearing a Nintendo generation. He was right and I share his concerns.
We should also take this opportunity to express our appreciation to Commissioner Oreja and the former DirectorGeneral of DG XX, Miss Flesch, for the work they have done in protecting and promoting Europe's culture. While I broadly support Mr Escudero's report, I have some slight reservations. For instance, I am not convinced that cultural policy should be by majority voting in Council. It is our individual national cultures that make the rich patchwork of Europe's culture. National interests should have the right to protect their own cultures as they see fit. The distinctive feature of Europe's culture is its national diversity.
Similarly I do not believe that a school textbook on the history of Europe should be made a compulsory subject for study in all the Member States. I recognize it might be useful for instance for English pupils at long last to learn how, despite winning all the critical battles in the Hundred Years War such as Agincourt and Crecy, somehow or other we managed to lose the war. But that should not be done by compulsory textbooks drawn up by the Commission. I appreciate the remarks that Mr Escudero made and I believe he was accepting the amendment.
The report also urges that 1 % of EU expenditure on public works should go on works of art to adorn the said public work. I do not say that we should never have works of art in public places at public expense but I do not think it is always appropriate and I have proposed an amendment that would limit it to only where appropriate. Where I totally agree with my colleague - and I say this as budget rapporteur for the Committee on Culture, Youth, Education and the Media - is that we need to increase the overall funding allocated to the culture sector.
Europe's cultural heritage not only needs and deserves more funding in its own right but because the culture sector is additionally an important generator of economic growth and employment throughout our continent. That is a message that must be heard not only by the Commission but by the Council and - I am sorry to say - by this Parliament as well.
I have to announce that I shall be calling the Commissioner after we have heard the group representatives and he will be the last speaker before the break. The debate will continue after the break. I apologise in particular to Mr Evans who will be the first speaker affected by this.
Mr President, as my colleagues have done already, I am also keen to congratulate rapporteur Escudero for his work, with which the UPE group is in perfect agreement. Indeed we can only be delighted at the fact that the cultural dimension and the definition of increasingly specific European cultural objectives are being taken into consideration, among European policies as a whole.
The road is long, and if we already have positive results to show in the domain of artistic and historic heritage, in that of the protection of authors, the circulation of works of art, the development of reading and many other areas, we must be vigilant and increasingly determined. Access to culture and the notion of cultural membership are essential conditions for the full participation of citizens in the life of society.
But be warned, the very rapid evolution towards the information society demands increased vigilance of the Community to promote this European cultural identity as much through the networks as through the services offered. Personally, I am delighted at the fact that finally the economic impact, particularly on employment, of the cultural action of the Union, is beginning to be considered.
If the environmental dimension is omnipresent in references to European policy, let us also introduce the cultural dimension wherever possible and let us evaluate regularly the effect of this dimension. Let us be concerned for the safeguarding and protection of our European languages, let us export our literary, musical and audiovisual works outside the Union. Let us act favourably towards the promotion of those cultural activities, which increase the value of our European style. Let us share our cultural objectives with countries asking for entry into Europe now. Do not be afraid of broadcasting our cultures. They are the origins of the life of our civilisations.
Mr President, ladies and gentlemen, if the EU is not able to improve the effectiveness of its cultural policy within the terms of the Maastricht Treaty and in the manner intended by the Treaty's articles on culture, the best objectives and values of the Union will fail to be realized. We need data from economic research to convince doubters of the close link between culture and the economy and the stimulating effect which culture has on the economy. The most important support for culture comes from the structural funds through the regional development programmes. If regional decision-makers have a coherent overall vision of the prerequisites for development, they will include cultural and educational projects as an essential part of development programmes. In this way new jobs will be created, the quality of life and of the environment will be improved and exclusion will be prevented
The basis of the EU's cultural policy is still the protection and enhancement of cultural and linguistic diversity. A rich diversity is at the core of the European identity. We do not need any standardizing Euro-culture. Instead we need a better understanding of culture, knowledge of each other and the acceptance of difference. In terms of the EU's cultural and educational policy, respecting the subsidiarity principle means striving towards common objectives on the basis of our own cultural identity and in the framework of our own structures. For this reason we cannot approve the proposal contained in the draft resolution for a common European history textbook as a compulsory subject for study in schools. On the other hand the underlying idea of the great importance of teaching European history in the interest of promoting mutual understanding and tolerance is a good one.
Mr. President, I am a great advocate of cultural initiatives and international cultural exchanges. For this reason, there are many sections in this report which I can support. But there are also sections which are totally alien to me.
Europe has many cultures. This report talks about a European culture and a European cultural identity , but there is no such thing. There is no basis for the belief that the EU boundary also forms a natural cultural boundary. Why should we have more in common with someone from an EU country than we do with someone from Hungary, or Argentina for that matter? To uphold the view that there is special European culture is one way of evoking an artificial basis for 'Euronationalism' and a European State. I believe that such attempts are doomed to failure.
Culture in an open democratic society is not created by decree. This is why the view, discussed in the report, that we should create a European culture through majority decision making in the Council of Ministers came as such a surprise and shock to me. For me this is an absurd idea. Equally absurd are the plans to introduce common, obligatory material for schools covering European history. The peoples of Europe do not have one common history. What is more, the production of teaching aids is not a matter for the EU, but one for the Member States. The thought that the EU's Council of Ministers should sit down and decide in detail what each pupil should learn at school is, for me, totally incompatible with the diversity, openness and democracy which represents the best of Europe.
Mr President, many, many times, we have recalled our wish to see the European Union's competence strengthened regarding culture. This wish, expressed by the Committee on Culture, Youth, Education and the Media, and written by our Parliament into its resolution regarding the IGC, appears not to have been honoured today by negotiators from the Member States.
The idea is nevertheless gaining ground and this first report by the Commission on the consideration of cultural aspects can give us the hope that one day we will see culture given recognition as a structural element in the construction of Europe. And even if we are not there yet, we should nevertheless congratulate the European Commission on this initiative. I am addressing you in particular, Commissioner, but I would also like to include Mr Escudero, our rapporteur, in these congratulations, for the quality of his work.
It is a matter of taking our bearings from Article 128 which marks the establishment of a legal basis specific to culture in the Treaty of Union. However, and we are sorry for this, the subject of this report does not concern the whole of Article 128, but only paragraph 4. It is not, then, a question of evaluating the activities carried out by all the specific cultural programmes, but of seeing how far Community policy takes account of cultural aspects in its action in the name of other arrangements.
Starting from the evolving notion of the concept of culture, the Commission is drawing up a precise, though partial, inventory of the impact of culture in all the spheres of activity of the Union. We could mention for the record those of basic freedoms, taxation, competition policy, the circulation of property, and that's not all. Of course, we should add to these the consideration of culture in the structural fund, which is a fundamental matter. Concerning this, we have been pleased to learn that most Community policies have a cultural dimension. Nevertheless, I would like make my own several criticisms of Mr Escudero.
Can we really confine ourselves to these too generous comments and to the oft reiterated principle of considering the coherence of internal policies and their compatibility. I also think that, as our rapporteur recommends, Article 128 should be considered in its entirety and the demand should be made that it is better applied, in particular by the introduction of the vote by a qualified majority in Council. In other respects, consideration of cultural aspects is still not sufficient and it would be appropriate to retain the legal basis of Article 128 for any legislative act relating to culture.
To conclude, I would like to make a more personal comment. As I said, I recognise the praiseworthy efforts of the Commission towards imposing respect for culture, for our culture. Nevertheless, I think that we should, before all else, think about what we mean by this word. By trying to see everything through cultural eyes, I am afraid that we are emptying it little by little of its substance. Nowadays, everything is culture, and since culture should be the opposite of nature, culture should therefore characterise all human activity. I fear that reality forces a little more modesty upon us. If you cast your net too wide, you risk catching too many sprats, as the saying goes.
I would like our efforts essentially to be focused upon creation, genuine creation. Of course we must safeguard our heritage. But we must also aid artistic creation in Europe. In this world of the ephemeral, the virtual, in which the production of events takes precedence over the completion of a work, it is perhaps time also that we help creators, that we favour the practice of culture. And we know how many people are excluded from it. We could thereby reconcile culture and education, culture and society, culture and economics, and labour effectively towards extending the influence of European culture.
Mr President, on a point of order. There are few if any people in this House who have greater respect for you than I do but perhaps you could clarify a point for me. Unless he possess psychic powers or is telepathic, how is the Commissioner going to reply to the debate before he has heard all the speakers and all the hard-hitting arguments which will be made after he has spoken? It may be that I have misunderstood the situation but I am sure you will clear things up for me.
It is a fair comment. I am sure the Commission will read the speeches of those who speak after he replies and if there are points he wants to respond to I am sure he will do so in writing. Unfortunately that is the only way we can proceed. It is always unsatisfactory to split a debate but in view of the time we have no option but to do so. We cannot keep the interpreters and other staff here indefinitely and the debate would have to run on for another twenty minutes if we took all the speakers. I am very sorry.
Mr President, ladies and gentlemen, I want to start by congratulating the rapporteur on his excellent work and also on the speech he made here, which was clear, concise and comprehensive, and very helpful to our work. And I also want to say that I concur in recognizing the importance of this debate which represents an important stage in establishing the cultural policy of the European Community. I also want to thank him for having highlighted the quality of the Commission's work. The Commission has been occupied for some time in drawing up the report relating to article 128.4, but in reality that work is merely a first attempt to assess the magnitude of the Community's commitment in the cultural area.
The Commission's objective was to initiate a debate on the scope of new article 128 of the treaty and then draw the conclusions, exercising its right of initiative. We are delighted both with this motion for a resolution from Parliament and for the resolution recently approved by the Council of Ministers.
And I want to say to Mr Escudero that the Commission agrees with the majority of the considerations that appear in his report, that is, the considerations on cultural aspects, which now constitute an obligation on the Community. Obviously the principle of subsidiarity must be respected, but not used to put a brake on Community action in the cultural field. Culture should also fulfil an important function in European integration. We cannot claim that the citizen should be at the heart of the construction of Europe and then leave out culture and all the values - humanism, democracy, human rights, tolerance - on which the European model of society is based.
Culture is also a factor in social cohesion and can contribute to the fight against unemployment and social exclusion, as Mr Perry mentioned when he said culture plays a role in creating jobs. And I have specifically asked my staff to prepare a Green Paper on the relationship between culture and employment, which I hope to be in a position to present towards the end of the year.
The Commission notes with the greatest interest the rapporteur's proposals on the application of paragraph 4 of article 128, and I can assure you I will take them very much into account in exercising the right of initiative and executing Community policies. And in this sense, we think that any action with repercussions on culture should reconcile its own objectives with the cultural objectives of the Community. For example, a structural funds operation with cultural impact should contribute to regional development, respect the specific cultural aspects in the processes of education and distribution. and have European scope and visibility.
Community cultural action should demonstrate to Europeans the importance of their common roots and the role played by educational exchanges on our cultural heritage, as highlighted by Mr Aparicio in his splendid speech. It should also encourage the formation of cultural cooperation networks, called for by the rapporteur, which can make real achievements possible.
And here I think you are absolutely right to talk about the role of the universities. The idea of creating Jean Monnet Chairs of comparative European cultural history is an initiative which must be carried through to a conclusion. Furthermore, the proposal to convert future cultural programmes into integrated programmes, in other words, associate measures taken in the framework of the cohesion, training and technology policies with cultural action as such, also deserves to be taken fully into account.
Mr President, the Commission takes note of the invitation from Parliament and the Council to adopt internal mechanisms to guarantee fulfilment of the provisions of paragraph 4 of article 128 through a cultural compatibility clause. This clause will facilitate greater coordination between all Community measures which may have repercussions in the cultural sphere and, hence, better integration of culture into Community action. I will soon be proposing a mechanism of this kind to the Commission and it will be inspired by what has already been achieved in a similar way in the environmental sphere.
Finally, the Commission takes note of the call by Parliament and the Council for an annual report on how cultural aspects have been taken into consideration in Community actions.
And to end, I want to congratulate Mr Escudero again on his excellent work, and tell you that the Commission's report and the resolutions from the Council and Parliament represent an important stage in what the rapporteur called the recognition and consecration of the role of culture in the construction of Europe.
(The sitting was adjourned at 8.10 p.m and resumed at 9.00 p.m.)
Mr President, I should like to welcome you to the debate. I am sorry you missed the first part of it and also that the rapporteur is not here to hear the continuation. Nevertheless, I wish to speak in support of the report by Mr Escudero.
While many people believe that the European Union is only about business, about making money and about international trade, there are many of us who believe that there is more to it than that. Certainly in the UK but also in other countries, there are serious doubts at the moment and murmurings about the whole concept of the European Union. While it is always the politicians and the industrialists who think they make the decisions, it is the people who make the real decisions and if we are to carry the citizens of Europe with us we have to involve them and make them feel part of the European Union. We do not do this by highlighting our differences.
Of course I accept and respect the differences - our different languages, our individual histories, the various religions of Europe and our separate cultures. But we must highlight and build on the similarities. Europe as a continent has a common history shaped by the Romans, the ancient Greeks, modern wars, etc. but we also share a cultural history and we must recognize this. Most of the European languages share words, phrases, grammar and other similarities. It is the similarities that bind us together and ultimately will be the key to Europe's success.
When the sample designs of the single currency notes were released last year, many people were unhappy. Never mind that the individual designs on the banknotes are irrelevant to the real debate about European Union, the artists had recognized and acknowledged our common European architectural heritage, something we all try to preserve and protect.
Therefore I believe, as does this report, that it is important that we take increased and coordinated action in this field. It is what the report calls for. We must teach our children and young people about other languages and other cultures. By doing this, we can counter the very strong and negative forces that exist. These forces, if unchecked, will lead to a further rise in racism, fascism and xenophobia. This was evident recently in the British press with some of the ill-informed and unhelpful coverage of paragraph 23 of Mr Escudero's report.
My group will be supporting Amendment No 3 to tidy up this part and to remove any ambiguities but the principle is still a strong one. It is important in a union of fifteen countries that we teach our children about our common history and heritage. Sometimes, but not always, this will mean looking at arguments from both sides. It means also that we must learn something of the history and the struggles of people in other lands.
My group will also be support Amendment No 1 calling for zero rating for VAT on books and newspapers - a strong principle. A country or society that taxes the printed word is leaning in a dangerous direction and it is one that must be challenged. This is a comprehensive and powerful report and the Socialist Group is happy to support it, as I hope Parliament will.
Mr President, not having had previous parliamentary experience I stood for election to the European Parliament because I believed in the European dream. I came here in order to be closer to the source, closer to the place where decisions are made which could shape - for better or for worse - our own lives.
From my point of view this is one of the most important reports being debated this year in the European Parliament. But how many people will agree with me? In any case, dear colleagues, I myself have no doubts about that fact. At this decisive stage in the life of the European Union, strengthening its cultural dimension will bring about decisive responses, which only it can bring about, in a sensitive area such as the economic and social cohesion of the European Union and citizenship.
In recent times there have been more and more signals from inside the three main European Union institutions of desires to bring culture into the centre of the European project. This is a great challenge which all of us must take up and try to meet. The European Parliament has included in the Dury-Maij-Weggen Report on the Intergovernmental Conference innovative points which the first Commission report on the cultural impact of the European Union's policies complements and clarifies.
But I should like to pick out for its importance the recent resolution which the Irish Presidency had signed at the last 'Culture' Council held in December, which for the first time enshrines a consensus between the Member States around the new attitude to the dynamic role of culture in the European Union opening the way to strengthened inter-institutional co-operation which has been expected and hoped for for a long time.
The Escudero report - and I should like to thank him for accepting nearly all of my proposals - clearly points in the direction in which we have to advance. Article 128 has to be changed so that we can have a legal basis for all actions which have a cultural dimension. It is urgent to put into application an integrated vision of cooperation between the Commission's departments and programmes but not to create a common cultural fund, which would mean a step backwards in terms of the new vision defended by this report. Above all we must have a compulsory cultural aspect in the projects of other areas funded by the Structural Funds. Finally, we must carry out a cultural impact study when dealing with all projects, not only in a negative sense, i.e. analysing the harm that could be done to heritage, but above all in a positive sense, in other words assessing how culture could enhance regional development, urban reconstruction, tourism and employment. Mr President, this has to be done sooner or later. And it would be better if it were done sooner.
Mr President, even if culture is taken into consideration in directives, in the credits of the structural fund, and by the granting of direct aid, this is all rather disparate.
Mr Escudero's excellent report quite rightly poses the basic problem, which is that of allowing the Union, while taking account of the principle of subsidiarity, to adopt additional, yet coordinated and universal, measures regarding culture, and to do so by removing the rule of unanimity which is leading to the obstruction of several programmes, a fact which is being criticised by more and more cultural organisations.
By giving the European Union the right to implement a cultural policy which respects the national and regional diversity of Member States, while at the same time highlighting the common cultural heritage, by making decisions relating to the cultural sector subject to a qualified majority, with codecision of Parliament, culture really would become one of the basic preoccupations of Europe.
The revision of Article 128 of the Treaty would be, to paraphrase a speech from history, a small step for modifications to texts, but a great step for the destiny of cultural creation.
To conclude, I am sorry in this respect that the European Commissioner, who has not stayed for the whole debate, though it has not been a long one, has not stated clearly whether he is for or against the modification of Article 128, a modification which, for my part, I support entirely.
Mr President, the fact that two speakers are not present at the end of the debate just shows the unfortunate and unsatisfactory nature of splitting a debate. The Commissioner replied to points and the debate continued afterwards. It is unfortunate and unfair. Perhaps the services could look at this in future. It is not a satisfactory way of working.
Thank you, Mr Evans. Note has been taken of your complaint, but of course you will understand why - that was already explained previously - we had to proceed in precisely this way: we had to structure the debate in accordance with the particular competences of the Commissioner present. In any case, your remark is quite sensible and we will have to try and work at finding ways of changing things so that this kind of situation does not repeat itself.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Cost of transport
The next item is the report (A4-0012/97) by Mrs Schmidbauer, on behalf of the Committee on Transport and Tourism, on the Commission Green Paper 'Towards fair and efficient pricing in transport - policy options for internalizing the external costs of transport in the European Union' (COM(95)0691 - C40610/95).
Commissioner, ladies and gentlemen, we Members of this Parliament have long been waiting for a Commission initiative directed towards a juster distribution of the cost of transport. I should like to express my appreciation of the fact that Commissioner Kinnock, at the very beginning of his term of office, did dedicate himself to this very difficult task and produce the Green Paper on the internalization of the external costs of transport. That was a step in the right direction, a step towards solving the problems of transport and achieving sustainable mobility combined with due respect for the environment. Increasing mobility constantly adds to the problems of transport.
In the last 20 years, the average daily mileage covered by individual members of the public has doubled, as has the number of vehicles. Our present system of taxes and charges, which varies greatly from one Member State to another, ignores the real costs and passes them on to non-users. This creates an illusion of relatively cheap transport by car, but what is happening is that each and every transport user is subsidizing the journeys made by others, and everyone - even non-owners of cars - is paying for the external costs: infrastructures, congestion, accidents and environmental pollution.
The Green Paper is a discussion document, not a finished piece of legislation. I must keep stressing that point, because critics of the concept behave as if the Green Paper meant that everything was already enshrined in law. In principle, the Green Paper is applicable to all sectors of transport: road, rail, waterways and air. In practice, it concentrates on road traffic, and within road traffic it concentrates on the costs caused by heavy lorries. But that is not to say that the measures proposed in the Green Paper are designed to banish freight transport from the roads, as is constantly asserted by interested parties. I cannot find a single reference in the Green Paper that lends any weight to that assertion. The carriage of goods by road is and will remain an essential part of all economic activity, but it must accept an assessment based on the 'polluter pays' principle
Another untenable argument is that not only should the external costs be charged on but the external benefits should be credited. Clearly, road transport brings advantages for most people. But those advantages are not an external benefit, because the suppliers of transport services do not offer those services free of charge. The users are already paying for them. So this has already been taken into account when the costs are charged.
(Heckling from Mr Jarzembowski) That is why, Mr Jarzembowski, I am also against the PPE Group's Amendment No 2. The Green Paper does not invent any additional costs which make transport more expensive. It merely exposes the previously hidden costs and proposes a more efficient and fair redistribution of those costs. The intention is that internalization should lead to a reduction in costs, so that both businesses and the public have to spend less on transport costs, and above all: those costs must be reliably quantifiable.
In order for the external costs to be fairly apportioned in accordance with the 'polluter pays' principle, principles need to be developed which will ensure that charges are linked as closely as possible to actual use. In other words, the charges must not be abused as an additional source of tax revenue. Let me recall the current controversy in Germany, about a possible increase in the petroleum tax to enable the Finance Minister to plug the financial leaks in the budget. That must not be allowed to happen. If internalization is implemented on the basis of actual use, overall transport costs will be reduced, even if charges for individual journeys are higher.
Now I come to the various categories of external costs - first, infrastructure costs. The use of roads causes damage to them. A key factor here is the axle weight of vehicles, and the heavier the vehicle, the greater the road damage. Even though, in some Member States, charges are levied for road use, individual road users often do not pay for the damage which they cause; instead, as a rule, heavy goods vehicles are subsidized by private cars. The costs of congestion, too, are already borne in part by those involved in it, but only in part. On the one hand, every road user does cause every other road user to be as late as he is himself, and he pays for his decision to travel at peak times by having to spend longer doing it. However, this concept takes no account at all of the differing economic value of each individual journey. The introduction of differentiated road pricing, varying according to the region, the time and the damage caused, is intended to reduce unnecessary journeys and so improve traffic flow.
Accident costs are nowhere near covered by the widely varying insurance systems within the Union. The taxpayers have to make good the shortfall, and not every taxpayer drives a motor vehicle. There is also the difference between safe and unsafe vehicles and/or drivers. In accordance with the principle whereby the responsible party pays, however, it would be logical for each driver to pay in proportion to the risks to which he gives rise. Even so, the method of calculation currently proposed in the Green Paper fails to convince me.
The fact that traffic pollutes the environment is beyond dispute. Road transport accounts for 62 % of carbon monoxide emissions, 50 % of nitrogen oxide, 33 % of hydrocarbon and 17 % of carbon dioxide emissions. According to one fairly recent study, more than 20 % of the EU's population are exposed to traffic noise which is higher than the noise level that people can reasonably be expected to tolerate. I also note the absence in the Green Paper of any statement or study in connection with CO2 emissions. Some of today's environmental pollution could be cut simply by Member States doing more than they are to monitor compliance with the existing European rules and requirements. In order to be able to internalize the external costs, the Commission is proposing the introduction of an electronic road pricing system. I believe this is appropriate in principle, although rules will have to be developed to ensure data protection, and the whole thing must not be allowed to lead to social distortions. But it will be some time yet before a telematic road pricing system becomes practicable. In the meantime, as a first step, road fund taxes, petroleum taxes, licence fees and tolls should be harmonized throughout Europe, and then some or all of them can later be replaced by the road pricing system.
Let me once again emphasize this point: the proposal in the Green Paper is not designed to make transport more expensive, simply to distribute the costs more equitably.
There are still a few points in the Green Paper that have not been fully clarified, and indeed the Commission itself has listed them. It has noted which studies are still needed, because certain comments have yet to be pursued in greater breadth or depth. As a whole, though, the Green Paper does provide a basis for the opening-up of new avenues in transport policy. Those new avenues may help to solve the increasingly difficult problems of transport, and I hope that together, despite all our differences of opinion, we shall be able to bring in and continue developing this new transport policy.
Mr President, as demonstrated in the opinion of the Committee on Economic Affairs for which I have been the rapporteur, the points made in the Green Paper on internalizing external transport costs in the European Union only represent a first approach to the issue, not least because the Commission proposes to act only on road transport, and specifically on the transport of heavy goods by road, which would probably create more distortions in competition than already exist.
To complete the internalization of external transport costs four factors are needed: first, extensive information on current external costs for each and every one of the means of transport and their likely future evolution; second, external costs must be quantified and evaluated, applying the same calculation criteria to all the various means of transport; third, when external costs of transport are analysed, quantified and evaluated, the same must be done for external benefits to prevent disequilibrium, and finally, external costs should be applied simultaneously to the various means of transport, as a function of what each produces and taking account of external benefits in every case.
Members will agree with me that, seen in this light, the procedures proposed in the Commission's Green Paper raise serious doubts as to whether they are capable of dealing with as complex a problem as internalizing external transport costs, given that we have little information and it is unreliable. The Commission itself admits it has doubts about the calculation of external costs. For example, in referring to railways and waterways, the Green Paper states that there are significant problems of evaluation and allocation. It is equally hard to understand why the Commission insists on concentrating on the transport of goods when the two most important causes of external costs in road transport are congestion and accidents. Congestion is almost exclusively produced by the private car, and much the same can be said of accidents, where the victim rate is much higher in private cars.
I could mention many other weaknesses in the Green Paper, but my speaking time does not permit it. So I urge the Commission to press ahead with the search for concrete and global proposals and successfully solve the problem of external costs.
Mr President, the idea of efficient transport pricing makes this a very interesting Green Paper. I can only congratulate the Commission on giving thought to how transport is to continue to function in the next millennium. Mobility is an everyday need, and people do not always act in accordance with what politicians think should be the priorities, but take what they think is the most favourable and best option for getting where they want to go.
Something I like in the Green Paper is the general subdivision into three essential areas: first the 'polluter pays' principle, secondly the application of market forces, and thirdly the redistribution of taxation - not a tax increase, quite the reverse, if the objectives of achieving a more cost-effective transport and mobility system are attained.
A very brief word on the 'polluter pays' principle. The principle that people should pay the real costs of the miles they cover is a very good one. I believe that it will actually enable road users to realize what the costs are, and so behave more flexibly. A second essential principle is equality of treatment for all transport and mobility providers. As far as the market forces are concerned, it can be said that the issue is to guarantee ecologically acceptable, fair and efficient market prices, with the primary aim of reducing the cost of transport for all by improving the infrastructure and achieving those objectives that are listed in the Green Paper.
A critical point is that when electronic pricing comes it should come to the whole of Europe, and it should allow a variety of systems - in other words, not just a single, monopolistic system that allows no competition but an arrangement that allows the best system to emerge over the course of time. Consequently, electronic pricing should be dependent on the damage caused to the infrastructure, it should allow time-dependent charging in sensitive, overcongested areas, and should allow differentiated petroleum taxes, depending on environmental properties, and equal fiscal treatment of all fuels and noise categories - in other words, carriers should be classified into noise categories so that relief can be given to quiet carriers. Safety categories should also be introduced for safe cars, together with pollutant categories, service life categories and, quite simply, scrap premiums too, so that a driver who can prove that he has scrapped a car benefits from it. There are possibilities, too, in the area of driving safety: falling asleep at the wheel, defective vision, slow reaction times, inadequate practical and theoretical knowledge - all these give rise to heavy costs. So any such instrument should also include bonus points for advanced training.
A final point on the redistribution of taxation: all taxes should benefit the transport sector, with a view to solving its problems. There must be no cross-subsidization of the various types of transport. Regional solutions should be offered, and attempts made to guarantee the financing of research and development, telematic security systems, environmental information systems and basic and advanced training.
Mr President, in addition to thanking you, I would also like to thank the commissioner and the Commission for the Green Paper. I also thank Mrs Schmidbauer for her comments. This is a good contribution to the debate, and it marks the first step along the way. The close links between the transport policy and many other areas of policy means there is a great deal to take into account. We must therefore tackle the matter more pragmatically, otherwise there will be the risk of losing everything. What we have in mind here is competition, the environment, the internal market, national cultural differences or differences in general terms, and there are many factors to bear in mind when producing a report. The report is therefore a compromise, but of a high quality. It is in fact part of the political Europe we inhabit and recognises that we have both left-wing and right-wing tendencies, and that we have special interests in the transport sector. The most important thing is that the debate provides a forum for the exchange of ideas the quality of which is of a high level. The alternative would be for the policy to stagnate, so that transport did not develop, which means transport would also stagnate. We are all against unfair competition in the areas of tax, energy consumption, pollution, working hours, etc. We are thinking in terms of a European vignette here. We are discussing the problems in the Alps. Let us consider these aspects first. But let us also agree that pollution is increasing, and it is well documented that transport's share in this pollution is also increasing.
When in the autumn the Commission comes to deal with the problems surrounding the internalising of external costs, as they are referred to, it will be important that the Commission and the commissioner come up with a timetable for the way ahead in Europe. It must be more than just talk. In the meantime the national parliaments could be involved in the process, giving thought to the problems and taking an active part in this area. It would also be good if, for once, we could find a basis for co-operation rather than confrontation, so that we have a Commission able to present a product to a Council of Ministers that was able to work in the same direction. I support this development, and I support it in as much as it will not only mean competition between those providing transport, but also competition between forms of transport.
Mr President, Mr Commissioner and colleagues, we have a common task. When we come to vote tomorrow, it will not so much be legislation, as the first part of legislation.
Mr President, like the previous speaker I must express my sincere thanks to Mrs Schmidbauer, first for presenting her report and secondly for her willingness to spend time working out sensible compromises to enable this entire House to adopt a common position on this Green Paper. It is very important that, on such an important question as fair or efficient pricing, there should be no trivial squabbling among the members of this House but that we should adopt a common line in dealing with the Council, and also in dealing with the Commission, Mr Kinnock.
We Christian Democrats support the Green Paper as a first attempt to analyse the external costs which are caused by transport and should also be paid for by transport. But, Commissioner, I must be honest and say that I find the analysis very incomplete. Thus, the external costs of transport by rail, inland waterway and air are not analysed, though they are in great detail for lorries, nor are any proposals made for charging on the external costs caused by those carriers. To give one example, not even the effective costs incurred on the Rhine are borne by the inland waterway users. To that extent, you still have some homework to do.
Parliament must insist that the same competitive conditions are introduced for all types of carrier. At this point in time, we must reject any unilateral scheme to make heavy goods vehicles pay the external costs, and call upon you to charge those costs on to all carriers simultaneously, so as not to create further distortions of the competition between the various carriers.
Commissioner, the fundamentally sound idea of charging on the external costs to those who cause them must - as Mrs Schmidbauer has rightly said - not result in simply making transport more expensive and filling the coffers of the Finance Ministers. That cannot be what we should be doing! Those funds must be used on a dedicated basis to compensate for the damage caused by transport. Steps must be taken in the Member States, therefore, to ensure that we do not increase the costs for lorries or other carriers, referring to general fiscal principles, and then spend the money on the fine arts in the Member States. That cannot be the purpose of your Green Paper or your proposals, and that is what we must ensure!
As a final point on long-range goods transport, this is an area where - without incurring any financial burden - we can already take effective steps to protect the environment, improve traffic safety and safeguard the competitive situation. Let me mention just three. We can, finally, harmonize the road tax or petroleum tax within the Union in order to ensure that contractors from different Member States compete on the same terms. And, when determining road tax rates, we can take into account pollution, noise and road damage, thus using the road tax classification to create incentives for reducing environmental pollution.
Another point has already been mentioned by other members. If the Member States were to ensure - and I fear they will not do so without pressure from you, Commissioner - that driving times and rest periods are complied with and that lorries which exceed the pollution and noise thresholds are taken out of commission, if the Member States were to implement entirely practical supervisory measures, we would already be in a position to do a great deal to reduce noise, protect the environment and increase road safety, and I should be very interested to hear from you whether you will indeed adopt these practical measures.
On the question of payment for the use of roads, I should prefer to say nothing at present, because I shall be presenting a separate report on this. But there are two brief comments I should like to add. I must tell Mrs Schmidbauer and Mr Rübig that I think nothing of schemes for scrapping older motor vehicles. All it achieves is a burden on national budgets and spectacular short-lived effects with no lasting benefit. And making manufacturers liable for the service life of engines is also plain nonsense!
In conclusion, Commissioner, let me ask you one more question: are you willing to do as the Committee, by a great majority, recommends and commission a comprehensive study which compiles and analyses the external costs of all transport carriers and demonstrates, so that we know exactly where we stand, that if we do take action then the external costs will be charged on to all carriers, on a reliable basis?
Commissioner, on 27 March last year, addressing this House on the subject of the appropriate relationship between the costs of maintaining motorways and the tolls charged for using them, you recalled the case of the Brenner Highway, where the tolls are so high, for the stretch from the Brenner to Innsbruck, as to be three times as great as the maintenance cost on which they are supposed to be based - which is a violation of the Community Treaties and of the accession agreements.
The motive, in Austria's case, is the attempt to discourage large vehicles from using the road, especially at night, by charging a really heavy toll: over those 35 km, the charge is ECU 90 per day, and twice that from 10 p.m. until 5 a.m. I should make it clear that the desire to protect the integrity of the environment highly laudable, but it does not seem objectively fair that virtually the entire price of doing so has to be borne by the road-haulage contractors, just as it seems unfair that it happens only on one sector of road, at the initiative of a single State, no attempt having been made to coordinate arrangements with the neighbouring State, on whose territory the same problems exist.
On this point, I believe the rapporteur is on dangerous ground when she proposes, in section 18, paragraph 4, that 'substantially higher' - those are her words - road charges should be authorized for corridors in which the environment is particularly badly degraded, allowing alternative solutions to be financed. In the present case, the issue would be to finance the tunnel under the Brenner and the entire highway from Munich to Verona which, according to a 1992 estimate, would cost MECU 13, 000, equivalent to 25, 000 billion lire. I cannot help wondering how much of this sum can be raised by the motorway tolls. So let us beware of authorizing any easy alibis for arbitrary hikes in the motorway tolls. This cost, too, is going to have a deadly impact on the overall make-up of transport costs and help to create worrying imbalances between different areas, between different States and even between different enterprises in the same State.
On 5 December last year, here in Brussels, I organized a seminar entitled 'Harmonization of transport costs within the European Union' . The seminar was attended by representatives of road-haulage organizations from five nations, and the first point that arose was the great desire they all felt to hold talks on this subject.
Hence the need for a common set of rules which will take account of mileage, certainly, and of technical costs and external costs but also of the impact of the cost of labour; a report on this latter subject is to be presented in the near future. A trend that must be avoided is that of passing on to the transport operators all the external costs. And let us not forget a primary concern for the whole of Europe: the safeguarding of jobs, and more than that, the creation of new jobs, because excessive costs and new tax burdens could bring about the collapse of those small road-haulage businesses that account for 85 % of European transport.
Mr President, we endorse the objectives of the Green Paper: a reduction of harmful effects, objective costing of all forms of transport. So, Commissioner, that means that the Green Paper's proposal of zero percent for inland waterways just is not possible if we want sustainable mobility. Are there alternatives to road transport? In most cases not really. So we certainly do not want measures which dictate the choices which shippers have to make.
We think that the new technologies should be encouraged. This needs pull-and-push measures. So we think that state-of-the-art technology should be rewarded rather than penalized and that the least damaging modes of transport should be charged a zero tariff.
Certainly, and the rapporteur, whom we compliment, has made the point, we must make sure that an industry which is already structurally weak is not burdened further. We agree that a transition is needed from fixed to variable costs. To that end we support paragraphs 7, 8, 11, 12 and 15 and these together make the report acceptable as a whole.
I have two specific questions for the Commissioner. A study commissioned from the firm Tebodin by the Dutch Minister of Transport and Public Works, currently president of the Council of Ministers, revealed that in freight transport more than 100 % of the costs are met. Does the Commissioner share that view and will he take account of this report in his further deliberations?
Secondly, a change from 40-tonne trucks to 44-tonners with 5 axles means a saving of 214.3 million litres and 18.4 million kg of toxic emissions. Will the Commissioner not bear this in mind for the sake of the environment, as Parliament recommended in our report on dimensions and weights?
Mr President, it is a good thing that we have the Green Paper and it is good that we have Mrs Schmidbauer's report too, because there has been an awful lot of talk about internalizing external costs in the transport sector but very little to show for it. I have to say that if you take a long hard look at Mrs Schmidbauer's report and compare it with the Commission's Green Paper, which has the grand title of &#x02BC;Towards fair and efficient pricing in transport: policy options for internalizing the external costs of transport in the European Union', regretfully I have to conclude that actually Mrs Schmidbauer's report is even less interesting than the Green Paper itself. So it seems evident that the Transport Committee has rather lost heart.
The report concludes that internalization will not push up the cost of transport. But how on earth is environmentally unfriendly transport to be discouraged if it cannot be made more expensive? The report says that it is not the intention to get freight transport off the roads. But my intention is to do precisely that, as far as possible. Because this freight can be carried by rail and by water in a manner far kinder to the environment.
It was nice to hear Mr Wijsenbeek say just now that modern technology should enable the least environmentally damaging means of transport to be charged at a zero tariff. Mr Kinnock is right to apply a zero tariff to inland waterway transport even without modern technology. Because water transport is indubitably the cleanest motorized form of transport. Better still are other methods which as you know are not motorized, but they do not enter into it since we are talking about Europe here.
If we really want sustainable mobility I fear the report is not tough enough on the various forms of transport and this is especially apparent from the fact that despite the rapporteur's best intentions, air transport is excluded here. The environment ministers concluded in December 1994 that there was no longer any reason to exempt aviation fuel from excise duty. The European Commission makes no mention of this in the Green Paper. For fear of triggering a debate which might cause problems. But air transport is the least friendly form of transport for the environment. So it is imperative to have the normal rates of duty charged on aviation fuel as speedily as possible. But my colleagues are all too ready to say in their own countries yes, of course we want that, but it has to be done internationally. And then here in the European Parliament, in the European Union, we say no, we don't want that because it is bad for competition. Every effort in that direction is thwarted. It is not so much the rapporteur but those on the right of the House who are to blame for the very mediocre quality of this report.
Mr President, the Green Paper on the charging of external costs in transport focuses on the so-called &#x02BC;unpaid account' of transport. The amount and composition of this account is open to debate, but we have to get it into our heads that the movement of people and goods harms the environment and entails a cost to society. At present this cost is not sufficiently reflected in the price of transport. So I think the Green Paper is a useful starting point for further discussion based on the principle that the user pays and the polluter pays.
In a number of respects the Green Paper fails to convince me. In contrast to what it claims, the costs of congestion caused by inadequate infrastructure cannot be passed on to the hauliers. They themselves are already the ones hardest hit. In order to prevent delays and make better use of our overstretched infrastructure it is better to favour economically important traffic using a system of road pricing. In this context I am sorry that my amendment which blames private cars for the worst of the traffic jams in urban areas was rejected. I am pleased to see that view expressed in the Environment Committee's report.
I was also surprised to hear Commissioner Kinnock say in a speech that the charging of external costs was not designed to change the modal shift, and I wonder why then they are charged exclusively to road transport? Does the Commissioner not believe that ultimately external costs should be charged to all transport operators? And does he have any idea what that will mean for reciprocal competitiveness? I am afraid that the railways will then be disadvantaged still further compared to the roads. I should like to hear from the Commissioner on this. But above all I should like to know if he favours a modal shift and what measures he has in store to that end. Freight transport is bound to become more expensive.
And then I am disappointed by the Commission's position on a limited rise in fuel prices. Increasing duty is of course a generic measure which differentiates little according to time and place but an increase in duty can be imposed quickly and simply. It also sits well with the policy of greater variability and encourages economic use and the development of clean engines. This in contrast to raising the price of the inflexible Euro-vignette which does nothing to reduce mobility.
In conclusion my compliments to the rapporteur.
Mr President, Commissioner, unlike certain other Members I have been impressed by the accuracy of the work done by the rapporteur and by the committee: it is particularly accurate as regards data, not only as regards the ECU 250 billion that represent external costs, of which congestion accounts for 120, but also as regards the accident rate, which contributes 1.5 % of the costs: more than 50, 000 people are involved in accidents, which means we are talking about ECU 166 billion. We should certainly give thought to another type of development, and also to ways of readjusting the transport balance in a manner that is compatible with the environment, placing great emphasis on sustainable mobility.
From this point of view, a substantial impact has been produced by market forces, which have increased flexibility, and the disincentive to use public transport, which factors, in some ways, have represented a negative model.
Let me give you a few figures on CO2 . If we consider the problem of transporting 2000 tonnes over 1000 kilometres, CO2 emissions amount to 7 tonnes for transport by sea, 11 tonnes by rail and 60 tonnes by road.
These are matters which cause us serious concern, as of course does the change in the modal split over recent years, which has been seriously against rail transport. We need only recall that in 1970 transport by road accounted for 48.6 %, whereas today it accounts for 71.7 %; in 1970 31.7 % of shipments were carried by rail, whereas the figure today, unhappily, is a mere 14.9 %; in the same period, transport by inland waterway has declined from 12.3 % to 7.7 %.
As can be seen, the intermodal aspects are important. The accurate calculation of external costs should also help in encouraging a change in the modal split. From this point of view, Commissioner, I believe much more practical steps need to be taken: I believe it is important to take swift legislative action - in other words, not to dwell on the investigatory phase - and to take action regarding sensitive routes; I am particularly convinced by the argument in favour of Europe-wide harmonization of the factors currently guiding transport policy, as regards the road tax, the excise duty on petroleum, and the registration tax and associated tolls. These, it seems to me, are specific areas on which we need to work in order to give effective force to this scheme of yours, which is timely and which also looks to a different culture of transport.
Mr President, I welcome the Commission proposals towards a fair and efficient pricing as a means of establishing fairer competition between transport modes. I should like to congratulate the Commissioner and his staff for the document and also our rapporteur on the excellent work she has done.
Our purpose in this exercise is to price external costs of transport use. It is asserted that transport users - principally road users - do not pay the costs imposed on them by their travel decisions and that this leads to a mismatch between the price paid by users and underlying costs to society as a whole. It is a laudable objective. If we link transport policy as directly as possible to the costs incurred for making a journey this would be good for the environment and give a fairer, more efficient use of transport.
So far, so good. However, the external costs have to be evaluated - pollution, noise, congestion and others. My first question to the Commissioner this evening is: How do we establish what these costs are? How can the Commission evaluate them? How do you then pass them on to individual users? What would the role of technology be and how would the Commission envisage the use of telematics, satellites and other modern technology? We need proper data and empirical evidence on these costings. My message to the Commission this evening is that the paper is very short on such empirical evidence and data.
It will come as no surprise to the Commissioner that the UK is already putting increasing emphasis on the need for pricing structures in transport to reflect full costs including environmental costs. How certain can we be about the environmental external factors and how to cost them and then transfer this into pricing measures? Both the Commission Green Paper and the rapporteur's report put great emphasis on fiscal measures. My point to both the Commissioner and rapporteur is very clear and positive. We must not disregard the principle of subsidiarity. Can the Commissioner here tonight prove an overriding case for action at Community level? Otherwise I would argue that tax measures are best left for Member States to decide.
One thing we can all agree on is that this is a complex issue which requires further study and debate. One final thought for the Commissioner and the rapporteur: public transport could and should be a major beneficiary from fair and efficient pricing in transport. Yet public transport today only accounts for between 10 and 15 % of the total mobility market. I should like to request the Commissioner to pledge the support of other Commissioners and himself to fund research and development programmes, in particular through the fourth and fifth framework programmes, for public transport as part of a general transport policy.
I also hope that we can ask the Commission to support R & D for telematics through the fourth and fifth framework programmes. I look forward to the Commissioner's replies and to thoughts from the rapporteur on these points. Regardless of these provisos, I commend both the Commission document and the rapporteur's text to the House.
Mr President, I thought we were here to debate Mrs Schmidbauer's report. The many questions Anne McIntosh has just put to the Commission relate to quite a different theme, and I do not feel the Commission should respond to them this evening. They have nothing to do with Mrs Schmidbauer's report.
Mr Sindal, that is not a point of order. Please forgive me but I cannot hold up the debate.
Mr. President, first let me thank Mrs. Schmidbauer for the excellent work that she has put into this report. As I see it, it is important that we, here in Parliament, try to find ways to promote the internal market. My vision of the internal market is that all countries, irrespective of the distance between them and the centre of Europe, should be able to compete on equal terms. The transport sector is one of the most important sectors in this respect. It is also one of the most appropriate sectors on which to apply our vision of the free internal market. There are many examples of how we can make progress in this area. The Transeuropean Networks are an excellent current example, when they are finally completed, distances will become shorter and transport more effective as a result.
As a Swede, I see the long distances between Sweden and the large continental markets as a great disadvantage to competition. Essentially, every time we sell something abroad, we have an export disadvantage of approximately 70-100 miles. This does not only apply to Sweden of course, but also to countries such as Finland, Greece, Spain and Portugal. It affects all 'peripheral' countries or, in other words, all those countries with long distances between them and Europe's large markets. It is therefore important that we take this into account when we talk about loading external costs on to transport.
I am not highlighting this aspect in order to be negative to the proposed motion. On the contrary, there are a lot of positive factors in the report. But the factors which I have pointed out must also be included in any future action for this sector.
The same applies to the discussions on tax harmonisation. I do not think that we should be aiming for an 'all European' tax system but a balanced harmonisation of tax in European countries for this sector is perhaps necessary to create equal conditions for competition. With this in mind, I think that if we take environmental effects into account in the tax rate we will be moving in the right direction. Europe has serious environmental problems and of course the transport sector contributes a great deal to them. We must tackle these problems somehow, but not in a way which threatens the fundamental principles of the internal market.
Mrs. Schmidbauer's report on the internalisation of external transport costs in the European Union is largely a good report. The proposal contains the desire to progress towards harmonisation, and the proposed harmonisation is well thought out in view of the problems which can arise. But, I would have liked to have seen some mention of the problem of distance which I have mentioned. We ought at least to keep it in mind when the proposal is implemented. We are not proposing these measures purely from an environmental point of view but also in order to strengthen the internal market and protect free competition within the European Union.
Let me conclude by asking Commissioner Kinnock the following question: Is the Commission prepared to consider the problem of distance in its future work in this field?
Mr President, I wish to exercise my right under the Rules to make a personal statement. I apologise to Commissioner Kinnock that Mr Sindal has been in a particularly petulant mood this evening. Perhaps if I had spoken in Danish he would have followed the thrust of my comments. I am perfectly entitled to put questions to the Commissioner and he is perfectly entitled to reply.
Mrs McIntosh, you will be fully entitled to make your statement after the Commissioner has spoken.
Mr President, I hate to intervene on what is obviously a domestic quarrel but I am certain that Mr Sindal was not in the slightest petulant. This is a characteristic which would be entirely unfamiliar to him. In the free exchange of opinions in this democratic House, I am certain that everyone understands the relevance of his intervention and indeed the validity of Miss McIntosh's response. It just demonstrates how far I have distanced myself from real politics these days.
As the House will know, in the year since I presented the Commission Green Paper on fair and efficient pricing in transport, the debate has been lively, as we have witnessed again tonight, and the consultation has been wide. I have had the opportunity to discuss the issue in all its forms and implications with a very broad range of people and organizations including those who attended our conference on the subject in this city last November. The quality of the sustained interest highlights the importance of the issue and the draft resolution in this House on the Green Paper adds to that.
I would, therefore like to compliment Mrs Schmidbauer for the thorough approach she has taken and for the results she has produced on what is obviously a very complex subject. In particular, I welcome the conviction which she clearly expressed again tonight on two central matters. First, that pricing should form an integral part of comprehensive transport policies in all modes of transport.
I would point out to Mr Jarzembowski, amongst others, as I am sure he understands, that the extent of the reference to road transport in the Green Paper is entirely the result of the fact that it produces 90 % of the external costs of transport. But on closer examination of the Green Paper everyone will observe very clearly that extensive reference is made to all modes. Not only is reference made in passive form but there are specific proposals now being implemented for further examinations and studies relating to the variety of modes of transport. This is something which Mrs Schmidbauer and many other colleagues clearly and rightly recognize.
Secondly, the view expressed in this House is clear on another matter. The objectives of applying charges in line with costs is to ensure equal conditions of competition, as Miss McIntosh pointed out, to increase users' awareness and thereby to contribute to increased overall efficiency and sustainability of the European transport system. Having gone through this initial exercise of identifying the hidden costs which transport activities generate, we must now move on to the development of conceptual thinking and to the practical task of compiling proposals for workable and productive Community policies and, where appropriate, legislation.
I would point out to one or two contributors to the debate tonight that Community action is appropriate, simply because we have a Community, because we have a single market, because transport in all of its modes is interrelated and integrated and in the name of equity, fair competitive conditions and the need universally to safeguard the environment, there is a very strong case for Community activity, based entirely on the willingness of democratically elected governments of the Member States to endorse or to modify proposals that come from the Commission and from this House.
The first tangible move in the direction of the development of workable policies, as the House already knows, comes in the Commission proposal for revision of the directive on road charges for heavy goods vehicles. Judging from the discussions and conclusions on the Green Paper, I hope I am right in thinking that the House will once again give its valued support for that initiative. I would, however, like to comment on the suggestion in the report before the House that when harmonizing rates of vehicle taxes, account should be taken of the materials from which a vehicle is made.
Although I can see the clear rationale for that idea I should, nevertheless, stress, that this and equally valid ideas can be treated more effectively in the context of other Community policies, in this case those relating to industrial materials and processes. A similar view led us to limit the discussion on abatement of carbon dioxide emissions in the Green Paper since that has been, and still is considered to be, a cross-sectoral issue. As the House may know, the Commission is currently finalizing a proposal on updating the Community's minimum excise duty on energy products in which we will ensure that CO2 emission limitation is deal with in all its relevant sectors, including transport.
I should now like briefly to go through a few points where I feel some further clarification or information on the Commission's views or activities could add to the understanding between us in our different institutions and enhance the constructive cooperation between us. What comes to mind first is our common position concerning the need to secure the development of a well-balanced transport system where all transport modes realize their full potential. While we are in the process of working to establish such a balance, however, it is clear that even as we respect the principle that all modes should pay their real costs, some modes need to be particularly fostered in one way or another.
In this context, I should like to mention for instance our proposal to extend the pilot actions for combined transport - the PACT programme - for five years with an increased budget and broader scope. In addition, the Commission's White Paper on a rail strategy which seeks to promote access to rail freight markets is expect to improve the attractiveness of this mode and to complement our pricing policy.
Finally, as a follow-up to last November's conference and in response to a proposal put forward by industry representatives, I will be launching a tripartite initiative on best environmental practice and I will be inviting industry, transport operators and environmental organizations to participate. There will of course be invitations to Members of this House. I believe that will further advance the idea of differentiated environmental charges and result in the implementation of practical measures. I will also be launching a workshop on best practice in local solutions to urban transport problems where research on telematics, the citizens' network and fair and efficient pricing will be discussed together as they should be.
In the Commission we will continue our work on the various issues raised in the Green Paper through specific studies and research as some in the debate have asked for tonight and we will be including in our considerations the crucial matter of interoperability of road pricing systems. We will be developing work obviously through measures to improve transport infrastructure and through legislation for both regulatory and fiscal instruments.
The most practical way to achieve the best, overall results is to mobilize all forces to act on the variety of aspects of the complex problem of improving our transport system in an environmentally compatible way. I consider this House to be one of the most persuasive forces in this debate and that is just one of the reasons for me to welcome the favourable opinion on our Green Paper on fair and efficient pricing and to commend Mrs Schmidbauer's excellent report to this House.
I would conclude by expressing my regret that because of time constraints, I cannot respond at this juncture to the variety of questions. Doubtlessly we shall return to this issue in the Committee on Transport and Tourism. I look forward to that event very eagerly.
Thank you, Mr Kinnock for the explanations you have given us and for your sense of humour which, at this time of night, is very welcome.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Research and sustainable development
The next item is the report (A4-0382/96) by Mr Marset Campos, on behalf of the Committee on Research, Technological Development and Energy, on the Community policy for research and sustainable development.
The rapporteur, Mr Marset Campos, has asked to speak on a point of order.
Mr President, in line with Rule 129 of the Rules of Procedure, and together with the Confederal Group of the European Unitarian Left - Nordic Green Left, I propose what in effect was decided in the Committee on Investigation, Technological Development and Energy last week, on 21 January, because it recognized the value of debating this report again in more depth, giving all the groups time to introduce amendments and contribute to improving the report. So I ask that the report be referred back to committee.
Mr Marset Campos, your request has been made on behalf of a political group and is perfectly in keeping with Rule 129 of the Rules of Procedure. We shall now go into the usual procedure: a Member of the European Parliament will call for a fresh referral to committee and another Member will speak against, and then we shall have a vote on this basic question.
Mr President, I wish to support the request by Mr Marset Campos for a referral back to the Research and Energy Committee. It is very important that we get this right; it is a preliminary to our discussions on the Fifth Research Framework Programme and it will inform our discussions on that programme. It is essential, therefore, in view of the new documents coming from the Commission that we have this back in committee in order to adjust it as may be necessary to meet the needs of our forthcoming discussions on the Fifth Framework Programme. So we would like to support the reference back to committee.
Mr President, I should like to ask you not to refer this report back to committee. We have had a hearing. We have had lengthy discussions in the Research and Energy Committee, and we reached agreement in committee. The PSE and the PPE tabled amendments, and we dealt with those amendments at length, wanting this important report on sustainable development, with our proposed amendments, to have the chance to be adopted as soon as possible. So I ask that this report should be dealt with today, as intended.
(Parliament voted to refer the report back to Committee)
Development of statistics on R and D
The next item is the report (A4-0383/96) by Mr Izquierdo Collado, on behalf of the Committee on Research, Technological Development and Energy, on an interim Commission report according to Article 8 of the Council Decision (94/78/CE, Euratom) establishing a multiannual programme for the development of Community statistics on research, development and innovation (COM(96)0042 - C4-0247/96).
Mr President, I want to begin my speech by announcing the clear and decided support of the Committee on Research for this multiannual programme presented to us by the Commission. So we are not dealing with completed work, but with an intermediate stage.
Our analysis of the Commission's work is positive. We think the procedures and deadlines are being adequately kept to and we hope everything can be finally concluded to produce a new situation in scientific statistics in Europe. We therefore await the culmination of the work and we encourage the Commission to continue with the effort logically required by any attempt to transform habits which are still very deep-rooted in the various countries, and to establish a clear Community standard.
But no-one should interpret our attitude as uncritical. We think a great deal remains to be done, perhaps the most difficult part, the part that will dignify the quality of the Commission's work. But primarily we consider that we are on the right road and that this should culminate in the presentation of the Commission's final report. Assuming we can maintain the same criterion then that we are applying now, it will mean that substantial progress has been made in a really important area for the European Union.
Mr President, we are talking about scientific statistics in a Europe which is a giant in basic research, but not in technology and innovation. The reasons for this gap are being analysed. How is it possible for Europe to have the capacity for investment in basic research at this exceptional level, and lack that capacity when it comes to market applications, technological development, the innovation which, logically, provides the market basic research needs to become profitable? Of course, there are many causes. But it seems to me that having inadequate statistics is likely to be one of the reasons why European research is not as successful as it ought to be.
We need to move towards this European statistical system for research, technological development and innovation, because without such statistics we will not have all the data necessary for producing a definition of research and development, which is vital for the Union. And we want to involve the citizens in it, gathering their opinions and avoiding 'enlightened despotism' , aware that they can make a major contribution.
Mr President, we need a legal basis for carrying out scientific surveys, and this is proposed in the report. The current situation is unsatisfactory. The States collaborate voluntarily as best they can because they want to, in some cases, but without the ingredient of compulsion that is needed for all the States to unify and harmonize their statistics and the legal basis the European Union needs to demand collaboration and not just urge collaboration.
We believe the databases must include qualitative ingredients, as well as quantitative ones, because they are fundamental to clear statistical diagnosis. We consider these European databases, this European 'bibliometry' , essential now unless we want to end up running a branch office of the United States and have no identity of our own.
We are calling for the statistics to be regionally based. The scientific infrastructure must be put on a regional basis and our regional surveys should provide basic indicators for carrying out regional policy.
And finally, Mr President, the new information society should cover all the components of collection and presentation of scientific statistics, because we certainly cannot stand outside this new model of society which is going to be designed, at the scientific level, by the information society.
Mr President, ladies and gentlemen, just how important statistics are is something of which we shall have evidence enough once again this year. The debate about participation in monetary union is almost exclusively concerned with the satisfying of the indebtedness criteria, and in principle that is simply a matter of data which were obtained by means of statistical techniques. This example also shows, incidentally, how difficult it often is to obtain comparable data.
But our debate today is not concerned with economics - it is concerned with the interim Commission report on research and innovation. It is a common European problem that we are faced with bringing together fifteen different systems in ten different languages. As a result, we often have to find different solutions from, for example, the USA or Japan - our biggest competitors in research and development. To enable us to optimize the results of the common research policy, we need to create the optimum conditions, and this is where the Community statistics come into play. It is absolutely essential to have up-to-date data from all Member States, acquired on the same basis, when planning research programmes. In addition, the decision-takers in science, research, economics and politics must have access to the data they need for their decisions, in comprehensible form.
This is why I welcome the Commission's action plan, with its proposals to close loopholes, eliminate differences in methodology and make the contents of databases accessible to the public. It is also important to avoid duplication of effort, so as to prevent data from being obtained from different levels. Subsidiarity is a major issue in statistics: we should prefer to cause as little inconvenience as possible to those questions, and at the same time to make the data as user-friendly as possible.
I can only support the report by my colleague Juan Izquierdo: this rather dry subject is not going to get him any newspaper headlines, but he has done his job conscientiously even so, and I thank him for it.
The time available to me is too short for detailed consideration of all the relevant points Juan has made. So I shall confine myself to one point - the point which, in my view, is lacking. It is essential that we should make a start now on making our knowledge regarding the production of statistics available to the States of central and eastern Europe. For a start, this will guarantee that we get reliable data on those States' capacities, and we shall also be helping them to become competitive. I know, too, how difficult it has been in the former GDR, since reunification, to obtain reliable data, even if only on such matters as chocolate consumption or the stock of X-ray equipment. This has been an unacceptable and even intolerable situation as far as industry and innovation are concerned, and we must ensure that nothing of the kind happens again. So I should like to take this opportunity of pointing out the importance of involving the associated States in the action plan.
Mr President, may I first express my pleasure at the presence here of Commissioner Kinnock and his sharing our interest in statistics.
May I extend my compliments to Mr. Izquierdo Collado on his report in dealing with a subject which is not exactly electrifying. His report has done it more than full justice. I cannot resist reference to that old politicians' adage about lies, damn lies and statistics; indeed I am reminded of the story that statistics are the things that gentlemen use rather as a drunk does a lamp post, i.e. more for support than for illumination.
The important point here is the need for dissemination of results of research in the European Union and without statistics it is very difficult to disseminate results. We must share the results of research as widely as possible in order to stimulate and encourage more research. We must note the importance of networks in research and a high level of participation of different partners in the research of the fourth framework. Again, without a record of the work that has been undertaken, it is extremely difficult to encourage new participants.
Mr Izquierdo Collado in his report makes reference to the debate between applied research and basic research. May I confess my preference for applied research because we need research which is closer to the customer, closer to the market-place. May I just give some credit to the contribution that the United Kingdom makes as I believe a partner in the largest number of research projects in the European Union. This is a vital contribution, a positive contribution that we make. In this day and age it is quite nice to record that the UK does make a positive contribution.
May I close on a constituency note in commending the participants from the Universities of Exeter and Plymouth and the small and medium-size enterprises in my constituency in Devon for their participation in the research work of the European Union.
Mr President, Commissioner, ladies and gentlemen, today's report on the establishment of a multiannual programme for the development of Community statistics on research, development and innovation provides a useful opportunity to argue in favour of harmonizing the structures of statistical databases in the European Union. The creation of a European system of research statistics is an invaluable tool for evaluating and measuring the progress of the research programmes, and thus for providing a more solid basis for the guidelines and investment decisions of Community research policy.
I am in agreement with this initiative by the Commission, and I am in agreement with the rapporteur on the need also to take public opinion into account. If there is one thing about this initiative that concerns and puzzles me, it is this: will the statistics programme simply be applied by the Commission to Community research which, taking everything in context, is already well coordinated?
It will also be adopted by a number of leading organizations in the European field, but I do wonder, with a degree of scepticism, whether the introduction of these new statistical methods in the context of the activity, research and development programmes of the Member States, will in itself be sufficient to bring order, to cast light on a mass of activities, sometimes coordinated by ministers and sundry bodies - I refer here to the Italian situation, with which I am rather more familiar - which often do not even succeed in avoiding duplication of programmes, not to mention research programmes in industry which have little desire to provide a record of their activities for outsiders.
Finally, we must not forget that the research undertaken by the Member States is precisely what constitutes the greater part of Europe's research investment. I therefore welcome the Commission's initiative and I hope, even though I have my doubts, that it will rapidly bring concrete results.
Mr President, I am grateful for the welcome extended to me in this debate by Mr Chichester. Perhaps he did not suspect my fascinated interest in matters statistical but I know it is one that I share with a very large number of people associated with this Parliament, which is why they are clearly flocking into this debate tonight.
The House will be well aware that the formulation, monitoring and evaluation of a policy on research, development and innovation all obviously necessitate high-quality and harmonized statistical information. It is equally clear that it is only possible to introduce such an information system with common standards and with synchronization of data collection and data dissemination exercises.
When in 1994 the Council adopted its decision to establish a multi-annual programme for achieving these objectives, it therefore asked for an interim report. The report produced last year provides an inventory of the situation and also indicated that the work mentioned in Article 4 of the decision is well advanced.
The Commission is pleased that the report has been welcomed by the Committee on Research, Technological Development and Energy and thanks the rapporteur, Mr. Izquierdo Collado, for his very detailed study of the Commission's text and for the interest that he and his colleagues have shown in these proposals.
As the report before the House sensibly notes, organizational changes and the growing importance of the knowledge industry make adaptations to the traditional statistical framework necessary. Conceptional studies are now being carried out in order to determine the changes to be made in our statistical systems and to propose new indicators. A second Community survey on innovation will consequently be launched this year in the Member States which should encompass some of these aspects. The search for a detailed breakdown of the data by sector, by geographical level and by type of research, for example, is also an ongoing activity of the Commission services. Whilst recognising the need for comprehensive information, it is generally felt that we should not demand too much from replies provided by those taking part in the statistical surveys. Meanwhile, the proposed extension of harmonization in cooperation with the countries of the Mediterranean basin will be closely examined by the Commission.
The Commission has already expanded the existing range of science and technology indicators by extending the geographical cover, by mobilizing information sources such as patent and bibliometric databases and by incorporating statistics on public awareness of science and technology. We will continue in this direction, with the work already under way, on compiling information on human resources, science and technology and on the mobility of scientists and students.
In order to achieve these objectives more effectively, the Commission plans to promote the role of statistics in the Fifth Framework Research and Development Programme and to include it in statistical initiatives. The establishment of a legal framework for the regular collection of information on R & D and innovation is, as the House may know, being examined.
I have to inform the House, however, that some Member States have expressed strong reservations about this suggestion. In their view, the current budgetary constraints and the need to avoid over-burdening firms taking part in statistical surveys reduce the attractiveness of such an initiative. However, there are other Member States which consider that a legal framework would be desirable to ensure the provision of high-quality statistics at European level. Account will, obviously, have to be taken of these diverse views and of any changes made during the InterGovernmental Conference to the Treaty article that relates to statistics.
The Commission is grateful to this Parliament for its support for the development of a system of harmonized statistical information on science and technology. Such a system plainly provides an instrument for public monitoring and therefore for effective policy formulation and conduct. Parliament's role in the evolution of that system is valued and the Commission thanks those who have been directly involved like tonight's rapporteur.
Thank you, Mr Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Application of Community law
The next item is the report (A4-0001/97) by Mrs Schaffner, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the Commission's Thirteenth Annual Report to Parliament on monitoring the application of Community law - 1995 - (COM(96)0600 - C4-0363/96).
Mr President, this thirteenth annual report on the application of Community law which the Commission is proposing to us fulfils, in accordance with a now well-established attitude, two essential functions. On the one hand, to establish the state of transposition of directives by the Member States, and on the other to give an account of the use which the Commission has made of its discretionary power to initiate infringement proceedings against States.
But beyond this record made in the thirteenth report, in a very analytical way, we have a chance to reflect in depth upon the ways of getting to know better the day to day reality of Community law in the Member States and, from this thirteenth report, the Committee on Legal Affairs and Citizens' Rights has drawn three principal approaches.
Firstly, as the Committee on Legal Affairs has shown many times over and for all institutions of the Union, what is true for some must also be true for others. In the domain of the implementation of Community law, the Commission needs to demonstrate greater transparency when it uses its discretionary power to initiate infringement proceedings, in particular in the pre-litigation stage provided for by Article 169 of the Treaty. Rather than knowing how many times it has acted, it would be interesting to know why it acted and even more, why it did not act.
In deciding, by means of a press release, to make known the criteria of application of Article 171 of the Treaty, and to define the method it uses to calculate financial penalties imposed upon States, the Commission is moving in the direction of greater transparency. There is just one matter for regret: that none of this information was addressed to Parliament.
Next, it is obvious that it is necessary to maintain, as much at the level of the Commission as at that of its colegislators, the will to draw up clear, concise directives and to allow for the principle of subsidiarity. These conditions are imperative if directives are to be transposed into national law as effectively as possible. For even if 90 % of applicable directives are transposed, with a very good rate among the last three States to join the Union, it should be noted that it is in crucial areas such as agriculture, transport and the environment that the greatest number of problems can be observed.
Beyond the responsibility of the States, and because of the diversity and sometimes the complexity of the internal organisation of the various States, it seems that it would be of interest to establish a permanent dialogue at various levels, between the Commission and national legislators, in order to create a true legal Community. This might even encourage them to ask for technical assistence, as needed, in order that the essential aim, that of the correct application of Community law, be achieved.
If cooperation with national authorities concerning information is important at this stage, the role of citizens and national courts in the application of Community law should not be ignored. They are the ones who demand, on the one hand, and who judge on the other, the right to reparation in cases of faulty application, and even of nontransposition of directives. This depends in the first instance upon national law, regarding the conditions of form and content. It is particularly important, therefore, that the parliaments of Member States, which are the origin of national law, should be conscious of the fact that they have a role to play in this very specific area of the right to reparation.
The fact that the condition of content may vary from one Member State to another lies in contradiction with the basic requirement for homogeneous and uniform application of citizens' rights. An effective application, a uniform application of Community law therefore requires at last that there is an increase in the amount of information conveyed both to specialised audiences and to those who practice the law. The Grotius and Schuman programmes are concerned with all citizens thanks to the Citizens of Europe programme.
By responding to this expectation, which has already been formulated by our Assembly, the Council and the Commission must be saluted for these initiatives. The Committee on Legal Affairs just hopes strongly that sufficient financial support will be made available for these activities.
In the same way, in the domain of information, it hopes for several things: that thanks to the financial participation of the Community, national courts might be given access to the Celex system in a user-friendly format; that law students in the Union might have a sufficient knowledge of Community law, even if they are not aiming for the legal or judicial professions, for example administrative, careers, journalism, etc.; that professionals in legal and judicial disciplines might receive, themselves, tuition and training in Community law, before embarking on their professions.
These proposals are in the interest of all, in the interest of Member States, in the interest of the Union and in the interest of citizens. A transparent system of Community law which is simple, well-known, and which meets the expectations of citizens would thus be the best means of eradicating the current feeling of doubt affecting public opinion with respect to the construction of Europe.
The role of us, the Parliament, as the representative of all the citizens of the Union, is to be conscious of this lack of enthusiasm, but our role as an institution is to act in such a way as to reverse this drift.
Mr President, ladies and gentlemen who are still here - because the audience at this late hour is fairly sparse, but of high quality - I would first like to congratulate Mrs Schaffner on her report on behalf of the Committee on Legal Affairs and Citizens' Rights. The concerns set out in the explanatory statement coincide, in general, with those of the Committee on Petitions. What separates the two committees is that our working system is based on direct contact with hundreds of citizens and groups, and that obliges us to sharpen some of our criticism of the Commission. The demoralization of the citizens, and indeed their defencelessness against the slow progress of the procedures, does nothing either for European construction or the extension of the sense of citizenship which ought to accompany the magnificent adventure of sharing such a wide, rich and plural common area.
The Committee on Petitions is a key structure in the institutional framework. The petitions presented have made it possible to detect numerous failures in the transposition and application of Community law. Cooperation with the European Commission has been excellent and will continue to be so. But we are surprised that her report should be so critical and mysterious about the total number of violations the parliamentary institution has detected.
Secondly, we reiterate - with little hope, because we have been insisting on this for seven years - the need to accelerate the procedure under article 169. And we must also insist on the unhesitating use of article 171 because it is scandalous how many decisions are ignored by those - the governments, of course -who participate in drawing up the legislation.
On the 'package meetings' , we do think they are a good idea, but we reject their use for under-cover transactions or pacts for extended periods to transpose correctly what has been done badly or inadequately in the periods provided.
The Commission is the guardian of the treaty, but the governments are responsible for applying the law and monitoring its strict fulfilment. The principle of equality must always be present, and so must transparency, the essential element for the credibility of the system. The Commission's efforts on transparency are very positive and we applaud them, because we must always remember that the citizens are fundamental to the construction of Europe, and only the sceptics and anti-Europeans favour opacity.
To sum up, Mr President, we call for strict application of article 169, and no hesitation in applying article 171, and we urge the Commission to be more transparent in presenting its annual report.
Mr President, on behalf of the European People's Party I, too, would like to commend Mrs Schaffner for the difficult work that she has undertaken on this very important subject. I am sorry that the debate is taking place at this hour of the day in clear disregard of the subject's importance.
This year again, Mr President, we are forced, on the basis of the report by Mrs Schaffner on the Commission's report on monitoring the application of Community law, to repeat several of the observations that we have had to make year after year. The need to do so is a cause of sorrow to me, but I am consoled by one thing at least: by continuing to draw attention to the shortcomings and the problems we do ensure that some of them are eventually tackled; very late in the day perhaps, and perhaps inadequately - but it is something.
Let me say it again: another year has gone by and the citizens of the European Union still find Community law exceptionally complex and difficult to comprehend. So we must, of course, emphasize the need for Community legislation to be codified as a means to making it more manageable and effective.
The Commission needs to gather together the manpower that will enable it to make much faster progress in that direction. Everyone should understand that codification will at the same time facilitate better application of the Community's rules and make Community law more accessible and more comprehensible to Europe's citizens. The proper working of the internal market depends to a large extent on the degree to which its rules are as familiar and comprehensible and applied in the same manner as the rules of national law.
As far as the transposition of Community law into national law is concerned, the situation in most sectors does appear, after a great deal of effort, to have improved, as Mrs Schaffner herself has said. Nevertheless, substantial gaps remain, particularly in the transport, environment and energy sectors and in the agriculture sector as regards implementation of the White Paper. It is important, therefore, that directives adopted should be clear, concise and consistent with the subsidiarity principle so as to avoid problems of all kinds when they are transposed.
Like the two previous speakers, I wish to stress the importance of using the procedures of Articles 169 and 171 and of imposing penalties as a means to achieving better results.
Having said all that, Mr President, there are also several encouraging things that deserve mention.
I think, firstly, of the Karolus and Mathaeus programmes dealing with exchanges of national civil servants and, more generally, I believe, with cooperation and exchange of information between the Commission and the national authorities, both at the pre-legislative stage and at the stage when Community acts are implemented.
There is also the Grotius programme. I hope that this Commission initiative does indeed lead to a Council decision on a joint action on a programme of incentives and exchanges for practitioners in the justice area.
However, we should remember also to point out once more to the Member States that it is absolutely essential that they ensure that lawyers acquire a knowledge of Community law during their university studies.
I should also mention the Commission's initiative in putting forward the Robert Schuman action. The proposed action has been designed to provide temporary financial support for initiatives by institutions in the Member States responsible for the training of judges and lawyers or for supplying them with information and, as such, will be very helpful. It offers an additional means of assisting the 100, 000 judges and 450, 000 lawyers of the Union to perform their role more effectively.
Another thing that deserves full mention is the 'Citizens of Europe - Citizens First' initiative launched jointly by the Commission and Parliament in November 1996 for the purpose of making citizens aware of their rights. This answers a call that I myself made in my capacity as the rapporteur of last year's report by the Legal Affairs Committee on the Commission report on monitoring the application of Community law.
As a Community based on the rule of law, the European Community law must never become neglectful of the quality of the application of the rules that it adopts. It must always seek to ensure that its rules are given correct and effective application.
Mr President, allow me to say in concluding that I believe that the points highlighted in Mrs Schaffner's report and her observations and demands are a useful addition to the huge endeavour that Parliament has been making in concert with the Commission over the years and will take us a step further down the road of improvement. There have been some elements of progress this year. I have mentioned them in order that we should not appear always to be carping, always to be grumblers. Some things have been done. Now we need to press on and do more, even more quickly, even more effectively, so as to achieve the target that has been set.
I too welcome Mrs Schaffner's report and I am glad to see Mr Kinnock here with us. Because what I have to say concerns him directly, I think. We have just received the annual report for 1992/1993 and for the past six months we have been told that we will be getting the 1993/1994 report any time now. We now find that for all these years figures simply are not available for a number of Member States; the Commission just does not chase them up but says yes, we don't have the figures, they do not provide them. This is what this report is about.
Whilst there are Member States which quite simply flout Community legislation, at the same time summum ius can mean summa iniuria , extreme law can create extreme injustice. It means a new inequality for our citizens which the Commission must not tolerate.
A second point. Article 177, the obtaining of a preliminary ruling. Together with another honourable member who recently moved from the EPP to Mrs Schaffner's Group I instituted proceedings before the Court in Rotterdam, where the chief public prosecutor there said: sorry, Sir, you know that a preliminary ruling can only be requested by the highest judicial body in the land. A flagrant error in the application of Community law. It also shows that in all Member States of the Community one can become a judge or public prosecutor without knowing anything at all about Community law. I and others have been pressing for five years at least for European law to be made a compulsory part of the syllabus at all Europe's law faculties. We would like to see that done at last.
Mr President, Commissioner, I must begin by thanking the rapporteur for providing us with so many practical suggestions on study and exchange programmes, training in Community law, as has just been emphasized, breach-of-contract proceedings and many other aspects. I believe these are all practical and reasonable suggestions which this House should support, and no doubt will support. One aspect I regard as particularly important is the 'Citizens of Europe' initiative mentioned in Section 16 of the report, a guide to citizens' rights and duties with regard to the application of Community law. This seems particularly important to me when I read this passage of the report in the light of the opinion of the Committee on Petitions.
There is another point, however, which strikes me. Citizens' rights are considered here with reference to possible malfunctions of the single market - a clear reference to the lack of substance of Union citizenship. But, of course, I find it even more remarkable that while we talk about Union citizenship we also talk about Community law. Are the Union's citizens really just Community citizens, or will we eventually succeed in shaping Community law into Union law and, perhaps, rescuing something from the approach of the witching hour and bringing it out into the light of day - the everyday light of the European Union?
Mr President, I shall begin by thanking Mrs Schaffner for the excellent report she has made on the Commission's thirteenth annual report on monitoring the application of Community law. The thoroughness of the analysis, the quality of the criticism and the relevance of the suggestions she has made are worthy of particular commendation.
As the House will know, the annual report on the monitoring of Community law which was first produced in 1983 at Parliament's request, relates to the first of the tasks assigned to the Commission by Article 155 of the Community Treaty which is to ensure, and I quote the Treaty: ' that the provisions of this Treaty and the measures taken by the institution pursuant thereto are applied' .
The Commission's report is very much the result of a productive exchange between Parliament and the Commission. As Members will know very well, when preparing a new report the Commission naturally refers carefully to Parliament's resolutions and recommendations on the previous year's report and as we have heard during the course of tonight's debate from Mr. Anastassopoulos, there is always room for further improvement. This instrument already owes a great deal to Parliament's careful scrutiny.
The first objective of the Annual Report is for the Commission to give an account of its own action and the Thirteenth Report noted an improvement in the handling of infringement proceedings, with a start being made on reducing the time that they take. This trend continued in 1996, when the Commission gave strong emphasis to speeding up consideration of infringements and to rationalizing its internal procedures. In July last year, a number of measures were adopted which are already having some beneficial effect. For instance, it was decided that in future the one year time limit between the registration of a complaint and the Commission's decision on the substance, the closure of a case or the dispatch of an Article 169 letter would be strictly applied. That has subsequently been the case.
There are three main concerns evident throughout Mrs Schaffner's report. Firstly, the lack of transparency in Commission decisions on infringements. Secondly, the excessive number of Court judgments that have not been complied with. Thirdly, the inadequate diffusion of Community law.
I report to the House with some satisfaction but without any complacency that in 1996 the Commission was particularly active in all three of those areas. First on transparency, since July 1996 the rule has been to publish press releases on Commission decisions, to issue reasoned opinions and to refer cases to the Court. The House will recall that until then the opposite rule applied. There could be no press release unless the Commission decided specifically that there should be. The Commission has already moved in the direction requested by Parliament. Instead of confidentiality which could, on occasion, be a source of mistakes and misunderstandings, the Commission has opted for openness in making its decisions public. I can report to the House that from my recall of the discussions in the Commission, this was unanimously and enthusiastically embraced. Similarly, in response to remarks made by the Ombudsman, the Commission always endeavours to secure the opinion of the complainant before deciding to close a case.
Secondly, on the issue of penalties for failure to comply with Court judgments. As requested by this Parliament, the Commission has taken all the necessary steps to apply the second sub-paragraph of Article 171 and consequently to propose penalties against Member States which fail to comply with Court judgments. Following the publication in August last year of a communication on the application of this article, the Commission recently adopted a method for calculating the amount of penalty payments. The procedure can now, therefore, be considered to be operational. This should make for improved application of Community law in the Member States. As the rapporteur correctly points out, the Court's new ruling, allowing individuals to bring actions for damages against Member States that infringe Community law, offers citizens a new means of regress.
Mrs Schaffner is also quite right to regard this as significant progress and application of this ruling in the Member States has already begun. Obviously, it is still too early to try to analyze the impact but the Commission is naturally taking a close interest in developments.
Finally, on the subject of diffusion of Community law. Throughout 1996, the Commission continued its effort to improve the diffusion of Community law in the Member States by developing a number of programmes, in particular for the legal professions, programmes that have already been referred to in the course of the debate. Even though the diffusion of Community law is clearly a matter first and foremost for the Member States, the Commission seeks to provide the necessary impetus obviously within its competence. These references demonstrate, I hope, that the Commission regards the monitoring of the application of Community law to be a very important and useful activity and my colleagues and I warmly welcome the support for that activity given by this House.
Thank you very much, Mr Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 am.
(The sitting was closed at 11.10 p.m.)